Exhibit 10.4

 

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT FILED WITH THE COMMISSION.

THE OMITTED PORTIONS ARE INDICATED BY [**].

  EXECUTION COPY

LOGO [g236030img002.jpg]

THIRD AMENDED AND RESTATED

FIVE-YEAR REVOLVING CREDIT AGREEMENT

DATED AS OF SEPTEMBER 21, 2011

AMONG

UNITED STATIONERS SUPPLY CO.,

AS THE BORROWER

UNITED STATIONERS INC.,

AS A LOAN PARTY

THE LENDERS FROM TIME TO TIME PARTIES HERETO

U.S. BANK NATIONAL ASSOCIATION

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS SYNDICATION AGENTS

BANK OF AMERICA, N.A.

AND

PNC BANK, NATIONAL ASSOCIATION

AS DOCUMENTATION AGENTS

AND

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

AS ADMINISTRATIVE AGENT

 

 

JPMORGAN SECURITIES LLC,

U.S. BANK NATIONAL ASSOCIATION,

AND

WELLS FARGO SECURITIES, LLC

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

        DEFINITIONS      1   

  1.1.

 

Certain Defined Terms

     1   

  1.2.

 

Terms Generally

     23   

ARTICLE II

        THE CREDITS      23   

  2.1.

 

Existing Revolving Loans; Commitment.

     23   

  2.2.

 

Required Payments; Termination

     24   

  2.3.

 

Ratable Loans; Types of Advances

     24   

  2.4.

 

Swing Line Loans.

     24   

  2.5.

 

Commitment Fee; Aggregate Commitment.

     26   

  2.6.

 

Minimum Amount of Each Advance

     26   

  2.7.

 

Optional Principal Payments

     26   

  2.8.

 

Method of Selecting Types and Interest Periods for New Advances

     27   

  2.9.

 

Conversion and Continuation of Outstanding Advances; No Conversion or


Continuation of Eurodollar Advances After Default

     27   

  2.10.

 

Changes in Interest Rate, etc

     28   

  2.11.

 

Rates Applicable After Default

     28   

  2.12.

 

Method of Payment

     29   

  2.13.

 

Noteless Agreement; Evidence of Indebtedness

     29   

  2.14.

 

Telephonic Notices

     30   

  2.15.

 

Interest Payment Dates; Interest and Fee Basis

     30   

  2.16.

 

Notification of Advances, Interest Rates, Prepayments and Commitment

Reductions; Availability of Loans

     30   

  2.17.

 

Lending Installations

     31   

  2.18.

 

Non-Receipt of Funds by the Agent

     31   

  2.19.

 

Replacement of Lender

     32   

  2.20.

 

Facility LCs.

     32   

  2.21.

 

Increase of Aggregate Commitment

     38   

  2.22.

 

Defaulting Lenders

     38   

ARTICLE III

        YIELD PROTECTION; TAXES      40   

  3.1.

 

Yield Protection

     40   

  3.2.

 

Changes in Capital Adequacy Regulations

     41   

  3.3.

 

Availability of Types of Advances

     41   

  3.4.

 

Funding Indemnification

     42   

  3.5.

 

Taxes

     42   

  3.6.

 

Lender Statements; Survival of Indemnity

     45   

  3.7.

 

Alternative Lending Installation

     45   

ARTICLE IV

        CONDITIONS PRECEDENT      46   

  4.1.

 

Effectiveness of Commitments

     46   

  4.2.

 

Each Credit Extension

     47   

 

i



--------------------------------------------------------------------------------

ARTICLE V

        REPRESENTATIONS AND WARRANTIES      48   

  5.1.

 

Existence and Standing

     48   

  5.2.

 

Authorization and Validity

     48   

  5.3.

 

No Conflict; Government Consent

     49   

  5.4.

 

Financial Statements

     49   

  5.5.

 

Material Adverse Change

     49   

  5.6.

 

Taxes

     49   

  5.7.

 

Litigation and Contingent Obligations

     50   

  5.8.

 

Subsidiaries

     50   

  5.9.

 

ERISA

     50   

  5.10.

 

Accuracy of Information

     50   

  5.11.

 

Regulation U

     51   

  5.12.

 

Compliance With Laws

     51   

  5.13.

 

Ownership of Properties

     51   

  5.14.

 

Plan Assets; Prohibited Transactions

     51   

  5.15.

 

Environmental Matters

     51   

  5.16.

 

Investment Company Act

     52   

  5.17.

 

Insurance

     52   

  5.18.

 

Solvency

     52   

  5.19.

 

Collateral Documents

     52   

  5.20.

 

No Default or Unmatured Default

     52   

ARTICLE VI

  COVENANTS      52   

  6.1.

 

Financial Reporting

     52   

  6.2.

 

Use of Proceeds

     54   

  6.3.

 

Notice of Default

     54   

  6.4.

 

Conduct of Business

     54   

  6.5.

 

Taxes

     54   

  6.6.

 

Insurance

     54   

  6.7.

 

Compliance with Laws

     55   

  6.8.

 

Maintenance of Properties

     55   

  6.9.

 

Inspection; Keeping of Books and Records

     55   

  6.10.

 

Dividends

     56   

  6.11.

 

Merger

     56   

  6.12.

 

Sale of Assets

     57   

  6.13.

 

Investments and Acquisitions

     58   

  6.14.

 

Indebtedness

     61   

  6.15.

 

Liens

     64   

  6.16.

 

Affiliates

     66   

  6.17.

 

Financial Contracts

     67   

  6.18.

 

Subsidiary Covenants

     67   

  6.19.

 

Contingent Obligations

     67   

  6.20.

 

Leverage Ratio

     68   

  6.21.

 

Minimum Consolidated Net Worth

     68   

  6.22.

 

[Reserved]

     68   

  6.23.

 

Subsidiary Collateral Documents; Subsidiary Guarantors.

     69   

 

ii



--------------------------------------------------------------------------------

  6.24.

 

Foreign Subsidiary Investments

     70   

  6.25.

 

SPV Organizational Documents

     70   

ARTICLE VII

        DEFAULTS      70   

ARTICLE VIII

        ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES      73   

  8.1.

 

Acceleration

     73   

  8.2.

 

Amendments

     74   

  8.3.

 

Preservation of Rights

     76   

ARTICLE IX

        GENERAL PROVISIONS      76   

  9.1.

 

Survival of Representations

     76   

  9.2.

 

Governmental Regulation

     76   

  9.3.

 

Headings

     76   

  9.4.

 

Entire Agreement

     76   

  9.5.

 

Several Obligations; Benefits of this Agreement

     76   

  9.6.

 

Expenses; Indemnification.

     77   

  9.7.

 

Numbers of Documents

     78   

  9.8.

 

Accounting

     78   

  9.9.

 

Severability of Provisions

     78   

  9.10.

 

Nonliability of Lenders

     78   

  9.11.

 

Confidentiality

     79   

  9.12.

 

Lenders Not Utilizing Plan Assets

     80   

  9.13.

 

Nonreliance

     80   

  9.14.

 

Disclosure

     80   

  9.15.

 

Performance of Obligations

     80   

  9.16.

 

USA PATRIOT Act

     81   

  9.17.

 

No Duties Imposed on Syndication Agents or Documentation Agents

     81   

ARTICLE X

        THE AGENT      81   

10.1.

 

Appointment; Nature of Relationship

     81   

10.2.

 

Powers

     82   

10.3.

 

General Immunity

     82   

10.4.

 

No Responsibility for Loans, Recitals, etc

     82   

10.5.

 

Action on Instructions of Lenders

     82   

10.6.

 

Employment of Agents and Counsel

     83   

10.7.

 

Reliance on Documents; Counsel

     83   

10.8.

 

Agent’s Reimbursement and Indemnification

     83   

10.9.

 

Notice of Default

     83   

10.10.

 

Rights as a Lender

     83   

10.11.

 

Lender Credit Decision

     84   

10.12.

 

Successor Agent

     84   

10.13.

 

Agent and Arrangers Fees

     85   

10.14.

 

Delegation to Affiliates

     85   

10.15.

 

Collateral Documents and Guaranty

     85   

 

iii



--------------------------------------------------------------------------------

10.16.

 

Quebec Security

     86   

ARTICLE XI

        SETOFF; RATABLE PAYMENTS      86   

11.1.

 

Setoff

     86   

11.2.

 

Ratable Payments

     87   

ARTICLE XII

        BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS      87   

12.1.

 

Successors and Assigns; Designated Lenders.

     87   

12.2.

 

Participations.

     89   

12.3.

 

Assignments.

     91   

12.4.

 

Dissemination of Information

     93   

12.5.

 

Tax Certifications

     93   

12.6.

 

Reimbursement Obligations

     93   

ARTICLE XIII

        NOTICES      93   

13.1.

 

Notices

     93   

13.2.

 

Change of Address

     93   

13.2.

 

Electronic Communications

     93   

13.2.

 

Communications on Electronic Transmission System

     93   

ARTICLE XIV

        COUNTERPARTS      94   

ARTICLE XV

        CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL      95   

15.1.

 

CHOICE OF LAW

     95   

15.2.

 

CONSENT TO JURISDICTION

     95   

15.3.

 

WAIVER OF JURY TRIAL

     95   

ARTICLE XVI

        NO NOVATION; CONTINUATION; REFERENCES TO THIS AGREEMENT IN LOAN
DOCUMENTS      96   

16.1.

 

No Novation; Continuation

     96   

16.2.

 

References to This Agreement In Other Loan Documents

     96   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

Commitment Schedule

Pricing Schedule

 

Schedule 5.8

  -    Subsidiaries

Schedule 6.12

  -    Identified Property Dispositions

Schedule 6.13

  -    Investments

Schedule 6.14

  -    Indebtedness

Schedule 6.15

  -    Liens

EXHIBITS

 

Exhibit A

  -    Form of the Loan Parties’ Counsel’s Opinion

Exhibit B

  -    Form of Compliance Certificate

Exhibit C

  -    Form of Assignment and Assumption Agreement

Exhibit D

  -    Form of Promissory Note (if requested)

Exhibit E

  -    Form of Designation Agreement

Exhibit F

  -    List of Closing Documents

 

i



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

FIVE-YEAR REVOLVING CREDIT AGREEMENT

This Third Amended and Restated Five-Year Revolving Credit Agreement, dated as
of September 21, 2011, is entered into by and among United Stationers Supply
Co., an Illinois corporation, as the Borrower, United Stationers Inc., a
Delaware corporation, as a Loan Party, the Lenders, U.S. Bank National
Association and Wells Fargo Bank, National Association, as Syndication Agents,
Bank of America, N.A. and PNC Bank, National Association, as Documentation
Agents, and JPMorgan Chase Bank, National Association, as Agent.

PRELIMINARY STATEMENTS

WHEREAS, USI, the Borrower, certain Lenders, the Departing Lenders and the Agent
are parties to that certain Second Amended and Restated Credit Agreement, dated
as of July 5, 2007 (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”);

WHEREAS, USI, the Borrower, the Lenders and the Agent have agreed to enter into
this Agreement in order to (i) amend and restate the Existing Credit Agreement
in its entirety; (ii) re-evidence the Obligations, which shall be repayable in
accordance with the terms of this Agreement; and (iii) set forth the terms and
conditions under which the Lenders will, from time to time, make loans and
extend other financial accommodations to or for the benefit of the Borrower; and

NOW, THEREFORE, in consideration of the mutual covenants herein, as well as
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Existing Credit Agreement
is hereby amended and restated in its entirety as of the date hereof as follows:

ARTICLE I

DEFINITIONS

1.1. Certain Defined Terms. As used in this Agreement:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Restatement Effective Date, by which USI or any of
its Subsidiaries (i) acquires any going concern business or all or substantially
all of the assets of any Person, or division thereof, whether through purchase
of assets, merger or otherwise or (ii) directly or indirectly acquires from one
or more Persons (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage of voting power) of the
outstanding ownership interests of any Person.

“Administrative Questionnaire” means, with respect to any Lender, the
administrative questionnaire delivered by such Lender to the Agent upon becoming
a Lender hereunder, as such questionnaire may be updated from time to time by
notice from such Lender to the Agent.



--------------------------------------------------------------------------------

“Advance” means a borrowing hereunder consisting of the aggregate amount of
several Revolving Loans (i) made by some or all of the Lenders on the same date,
or (ii) converted or continued by the Lenders on the same date of conversion or
continuation, consisting, in either case, of the aggregate amount of the several
Revolving Loans of the same Type and, in the case of Eurodollar Loans, for the
same Interest Period. The term “Advance” shall include Swing Line Loans unless
otherwise expressly provided.

“Affected Lender” is defined in Section 2.19.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.

“Agent” means JPMorgan Chase in its capacity as contractual representative of
the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Agent appointed pursuant to Article X; provided that,
as the context may require, “Agent” shall also mean the “Collateral Agent”
under, and as defined in, the Security Agreement.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms hereof.
The initial Aggregate Commitment is Seven Hundred and 00/100 Dollars
($700,000,000).

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

“Agreement” means this Third Amended and Restated Five-Year Revolving Credit
Agreement, as it may be amended, restated, supplemented or otherwise modified
and as in effect from time to time.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the greater of (i) the Prime Rate in effect on such day and (ii) the sum of the
Federal Funds Effective Rate in effect on such day plus one-half of one percent
(0.5%) per annum and (iii) the sum of (x) the quotient of (a) the Eurodollar
Base Rate for a one month interest period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) divided by (b) one minus
the Reserve Requirement (expressed as a decimal) plus (y) one percent (1.0%).
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Eurodollar Base Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Base Rate, respectively.

“Applicable Fee Rate” means, with respect to the Commitment Fee at any time, the
percentage rate per annum which is applicable at such time with respect to such
fee as set forth in the Pricing Schedule.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

2



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” and “Arrangers” shall mean J.P. Morgan Securities LLC, U.S. Bank
National Association and Wells Fargo Securities, LLC and their successors, in
their capacities as joint lead arrangers and joint bookrunners for the loan
transaction evidenced by this Agreement, individually or collectively, as the
context requires.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignment Agreement” is defined in Section 12.3.1.

“Authorized Officer” means any of the chief executive officer, president, chief
operating officer, chief financial officer, controller, treasurer or assistant
treasurer of USI or the Borrower, acting singly.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, unless such ownership interest results in
or provides such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“Borrower” means United Stationers Supply Co., an Illinois corporation, and its
permitted successors and assigns (including, without limitation, a debtor in
possession on its behalf).

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.8.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

3



--------------------------------------------------------------------------------

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Equivalent Investments” means (i) obligations of, or fully guaranteed by,
the United States of America having maturities of not more than one year from
the date of acquisition thereof, (ii) commercial paper rated A-1 or better by
S&P or P-1 or better by Moody’s, (iii) demand deposit accounts maintained in the
ordinary course of business, and (iv) certificates of deposit issued by and time
deposits with commercial banks (whether domestic or foreign) having capital and
surplus in excess of $100,000,000, (v) money market funds that (a) comply with
the criteria set forth in SEC Rule 2a-7 under the Investment Company Act of
1940, (b) are rated AA by S&P or Aa by Moody’s and (c) have portfolio assets of
at least $5,000,000,000, (vi) marketable direct obligations issued by any state
of the United States or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than 90 days from
the date of acquisition thereof and, at the time of acquisition, having one of
the two highest ratings obtainable from either S&P or Moody’s and
(vii) repurchase obligations with a term of not more than 30 days underlying
securities of the types described in clause (i) above entered into with any
commercial bank meeting the qualifications specified in clause (iv) above.

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the SEC under the Securities Exchange Act of 1934) of 30% or more of
the outstanding shares of voting stock of USI having ordinary voting power for
the election of directors; (ii) USI shall cease to own, directly or indirectly
and free and clear of all Liens or other encumbrances (other than Liens in favor
of the Agent), all of the outstanding shares of voting stock of the Borrower
and, other than pursuant to a transaction otherwise permitted under this
Agreement, the Guarantors, on a fully diluted basis; or (iii) the majority of
the Board of Directors of USI fails to consist of Continuing Directors.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

4



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

“Collateral” means all property and interests in property now owned or hereafter
acquired by USI or any of its Domestic Subsidiaries in or upon which a security
interest, lien or mortgage is granted to the Agent, for the benefit of the
Holders of Secured Obligations, or to the Agent, for the benefit of the Lenders,
whether under the Security Agreement, under any of the other Collateral
Documents or under any of the other Loan Documents; provided, however, that
Collateral shall not include (i) property constituting “Securitization
Collateral” as defined in the Security Agreement, (ii) any shares of USI’s
capital stock that have been repurchased by USI and held in treasury or
(iii) any interest in real property.

“Collateral Documents” means all agreements, instruments and documents executed
in connection with this Agreement or the Existing Credit Agreement that are
intended to create or evidence Liens to secure the Secured Obligations,
including, without limitation, the Security Agreement, the Intellectual Property
Security Agreements, and all other security agreements, loan agreements, notes,
guarantees, subordination agreements, pledges, powers of attorney, consents,
assignments, contracts, fee letters, notices, leases, financing statements and
all other written matter whether heretofore, now, or hereafter executed by or on
behalf of USI or any of its Domestic Subsidiaries and delivered to the Agent or
any of the Lenders, together with all agreements and documents referred to
therein or contemplated thereby.

“Collateral Shortfall Amount” is defined in Section 8.1.

“Commitment” means, for each Lender, including, without limitation, each LC
Issuer, such Lender’s obligation to make Revolving Loans to, and participate in
Facility LCs issued upon the application of, and each LC Issuer’s obligation to
issue Facility LCs for the account of, the Borrower in an aggregate amount not
exceeding the amount set forth for such Lender on the Commitment Schedule or in
an Assignment Agreement delivered pursuant to Section 12.3, as such amount may
be modified from time to time pursuant to the terms hereof.

“Commitment Fee” is defined in Section 2.5.1.

“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the Restatement Effective Date attached hereto and identified as such.

“Consolidated EBITDA” means, with respect to any period, Consolidated Net Income
for such period plus, to the extent deducted from revenues in determining
Consolidated Net Income for such period, (i) Consolidated Interest Expense,
(ii) expense for taxes paid or accrued, (iii) depreciation, (iv) amortization,
(v) losses attributable to equity in Affiliates, (vi) non-cash charges related
to employee compensation and (vii) any extraordinary non-cash or nonrecurring
non-cash charges or losses, minus, to the extent included in Consolidated Net
Income for such period, any extraordinary non-cash or nonrecurring non-cash
gains, all calculated for USI and its Subsidiaries on a consolidated basis.

 

5



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, at any time, with respect to any
Person, without duplication, the sum of (i) the aggregate dollar amount of
Consolidated Indebtedness for borrowed money owing by such Person or for which
such Person is liable which has actually been funded and is outstanding at such
time, whether or not such amount is due or payable at such time (other than
obligations in respect of Rate Management Transactions), plus (ii) the aggregate
undrawn amount of all standby Letters of Credit at such time for which such
Person or any of its Subsidiaries is the account party or is otherwise liable
(other than standby Letters of Credit in an amount up to $10,000,000 issued to
support worker’s compensation obligations of the Loan Parties and other than
Letters of Credit supporting any other component of this definition), plus
(iii) the aggregate principal component of Capitalized Lease Obligations owing
by such Person and its Subsidiaries on a consolidated basis or for which such
Person or any of its Subsidiaries is otherwise liable, plus (iv) all Off-Balance
Sheet Liabilities of such Person and its Subsidiaries on a consolidated basis,
plus (v) all Disqualified Stock of such Person and its Subsidiaries on a
consolidated basis.

“Consolidated Indebtedness” means at any time, with respect to any Person, the
Indebtedness of such Person and its Subsidiaries calculated on a consolidated
basis as of such time.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of USI and its Subsidiaries calculated on a consolidated basis
for such period (net of interest income), including, without limitation, yield
or any other financing costs resembling interest which are payable under any
Receivables Purchase Facility.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of USI and its Subsidiaries calculated on a consolidated basis for
such period and on a FIFO basis of inventory valuation.

“Consolidated Net Worth” means at any time, with respect to any Person, the
consolidated stockholders’ equity of such Person and its Subsidiaries calculated
on a consolidated basis and on a FIFO basis of inventory valuation as of such
time.

“Consolidated Total Assets” means, as of any date of determination, with respect
to any Person, the total assets of such Person and its Subsidiaries calculated
in accordance with GAAP on a consolidated basis as of such date.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership
unless the underlying obligation is expressly made non-recourse to such general
partner; provided, however, that the term Contingent Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the lesser of (a)

 

6



--------------------------------------------------------------------------------

an amount equal to the stated or determinable amount of the primary obligation
in respect of which such Contingent Obligation is made and (b) the maximum
amount for which such guaranteeing person may be liable pursuant to the terms of
the instrument embodying such Contingent Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of the
Contingent Obligation shall be such guaranteeing person’s reasonably anticipated
liability in respect thereof as determined by such Person in good faith.

“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Restatement Effective Date, or (ii) was
nominated for election or elected to such board of directors with the approval
of the required majority of the Continuing Directors who were members of such
board at the time of such nomination or election; provided that if any
individual who is so elected or nominated in connection with a merger,
consolidation, acquisition or similar transaction and who was not a Continuing
Director prior thereto, together with all other individuals so elected or
nominated in connection with such merger, consolidation, acquisition or similar
transaction who were not Continuing Directors prior thereto, constitute a
majority of the members of the board of directors of such Person, such
individual shall not be a Continuing Director.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with USI or any of its
Subsidiaries, are treated as a single employer under Section 414(b) or (c) of
the Code.

“Conversion/Continuation Notice” is defined in Section 2.9.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

“Credit Party” means the Agent, any LC Issuer, the Swing Line Lender or any
other Lender.

“Customer Contract” means any agreement by and between the Borrower and/or any
of its Subsidiaries and a customer of the Borrower and/or any of its
Subsidiaries involving (a) an upfront payment of a rebate expected to be earned
by such customer over the life of such agreement, (b) retention allowances,
conversion allowances or other forms of bonuses or allowances paid to such
customer (collectively, “Allowances”) subject to clawback provisions that
require all or a portion of the payment of the Allowances to be repaid under
certain defined circumstances, (c) installment sales of software and related
services, whether or not such installments are subject to interest and (d) the
deferral of a due date beyond standard payment terms of a full or partial
month’s accounts receivable from such customer, evidenced by a promissory note
and which may or may not be subject to interest.

“Debt Incurrence Pro Forma” is defined in Section 6.14.11

 

7



--------------------------------------------------------------------------------

“Default” means an event described in Article VII.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Facility
LCs or Swing Line Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Facility LCs and Swing Line Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Agent, or (d) has become, or has a Parent that has
become, the subject of a Bankruptcy Event.

“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Agent a Departing Lender Signature Page.

“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Restatement Effective
Date.

“Designated Lender” means, with respect to each Designating Lender, each
Eligible Designee designated by such Designating Lender pursuant to
Section 12.1.2.

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 12.1.2.

“Designation Agreement” is defined in Section 12.1.2.

“Disqualified Stock” means any preferred or other capital stock that, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is ninety-one (91) days after the Facility Termination Date.

“Distribution” is defined in Section 6.10.

“Dollar”, “dollar” and “$” means the lawful currency of the United States of
America.

 

8



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary of any Person that is not a Foreign
Subsidiary.

“Eligible Designee” means a special purpose corporation, partnership, trust,
limited partnership or limited liability company that is administered by the
respective Designating Lender or an Affiliate of such Designating Lender and
(i) is organized under the laws of the United States of America or any state
thereof, (ii) is engaged primarily in making, purchasing or otherwise investing
in commercial loans in the ordinary course of its business and (iii) issues (or
parent of which issues) commercial paper rated at least A-1 or the equivalent
thereof by S&P or P-1 or the equivalent thereof by Moody’s.

“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and other governmental restrictions relating to
(i) the protection of the environment, (ii) the effect of the environment on
human health, (iii) emissions, discharges or releases of pollutants,
contaminants, hazardous substances or wastes into surface water, ground water or
land, or (iv) the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations promulgated thereunder.

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association LIBOR rate
for deposits in Dollars as quoted on the applicable Reuters screen as of 11:00
a.m. (London time) two (2) Business Days prior to the first day of such Interest
Period, and having a maturity equal to such Interest Period, provided that, if
no such British Bankers’ Association LIBOR rate is available to the Agent, the
applicable Eurodollar Base Rate for the relevant Interest Period shall instead
be the rate determined by the Agent to be the rate at which JPMorgan Chase or
one of its affiliate banks offers to place deposits in Dollars with first-class
banks in the London interbank market at approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, in the
approximate amount of JPMorgan Chase’s relevant Eurodollar Loan and having a
maturity equal to such Interest Period; provided, further, that, solely with
respect to the Initial Designated Advances, for the initial Interest Period in
respect thereof, Eurodollar Base Rate shall be equal to the greater of (x) the
one month Bankers’ Association LIBOR rate for deposits in Dollars as quoted on
the applicable Reuters screen as of 11:00 a.m. (London time) two (2) Business
Days prior to Restatement Effective Date and (y) 0.24575%.

“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest

 

9



--------------------------------------------------------------------------------

Period, divided by (b) one minus the Reserve Requirement (expressed as a
decimal) applicable to such Interest Period, plus (ii) the then Applicable
Margin, changing as and when the Applicable Margin changes.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, (i) taxes imposed on or measured by its overall net
income (however denominated) , and franchise taxes, branch profits taxes or
similar taxes imposed on it, by (a) the jurisdiction under the laws of which
such Lender, such Lending Installation or the Agent is incorporated or organized
or any political combination or subdivision or taxing authority thereof, (b) the
jurisdiction in which the Agent’s, such Lending Installation’s or such Lender’s
principal executive office or such Lender’s applicable Lending Installation is
located or (c) any other jurisdiction except to the extent the imposition of
such taxes results solely from the Borrower’s operations or presence in such
jurisdiction as reasonably determined by the Lender or the Agent, as applicable,
and (ii) any United States federal withholding taxes imposed by FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreement” is defined in the Preliminary Statements.

“Existing Revolving Loan” is defined in Section 2.1.1.

“Facility LC” is defined in Section 2.20.1.

“Facility LC Application” is defined in Section 2.20.3.

“Facility LC Collateral Account” is defined in Section 2.20.11.

“Facility Termination Date” means the earlier of (a) September 21, 2016 and
(b) the date of termination in whole of the Aggregate Commitment pursuant to
Section 2.5 hereof or the Commitments pursuant to Section 8.1 hereof.

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any date that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

“Floating Rate” means, for any day, a rate per annum equal to the sum of (i) the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes plus (ii) the then Applicable Margin, changing as and when the
Applicable Margin changes.

 

10



--------------------------------------------------------------------------------

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

“Foreign Subsidiary” means (i) any Subsidiary of any Person that is not
organized under the laws of a jurisdiction located in the United States of
America and (ii) any Subsidiary of a Person described in clause (i) hereof that
is organized under the laws of a jurisdiction located in the United States of
America.

“Foreign Subsidiary Investment” means the sum, without duplication, of (i) the
aggregate outstanding principal amount of all intercompany loans made on or
after the Restatement Effective Date from any Loan Party to any Foreign
Subsidiary; (ii) all outstanding Investments made on or after the Restatement
Effective Date by any Loan Party in any Foreign Subsidiary; and (iii) an amount
equal to the net benefit derived by the Foreign Subsidiaries resulting from any
non-arm’s-length transactions, or any other transfer of assets conducted, in
each case entered into on or after the Restatement Effective Date, between any
Loan Party, on the one hand, and such Foreign Subsidiaries, on the other hand,
other than (a) transactions in the ordinary course of business, and (b) in
respect of legal, accounting, reporting, listing and similar administrative
services provided by any Loan Party to any such Foreign Subsidiary in the
ordinary course of business; provided, that no Permitted Acquisition (or any
transaction or series of transactions of the type described in clauses
(i) through (iii) inclusive reasonably necessary to effect the consummation of
any Permitted Acquisition and/or related thereto and completed on or before the
thirtieth (30th) day after the consummation of such Permitted Acquisition) shall
constitute a Foreign Subsidiary Investment.

“Fronting Fee” is defined in Section 2.20.4.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Bank Supervision or any successor or
similar authority to any of the foregoing).

“Guarantor” means each of USI’s Domestic Subsidiaries (other than the Borrower
and any SPV) and all other Subsidiaries of USI which become Guarantors in
satisfaction of the provisions of Section 6.23, in each case, together with
their respective permitted successors and assigns.

 

11



--------------------------------------------------------------------------------

“Guaranty” means the Guaranty, dated as of March 21, 2003, made by USI and
certain Subsidiaries of USI in favor of the Agent for the benefit of the Holders
of Secured Obligations, as the same may be amended, restated, supplemented or
otherwise modified from time to time, and as reaffirmed as of the Restatement
Effective Date.

“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall refer to (i) each Lender in respect of its Loans,
(ii) the LC Issuers in respect of Reimbursement Obligations, (iii) the Agent,
the Lenders, the Swing Loan Lender and the LC Issuers in respect of all other
present and future obligations and liabilities of USI, the Borrower or any of
their respective Domestic Subsidiaries of every type and description arising
under or in connection with this Agreement or any other Loan Document,
(iii) each Person benefiting from indemnities made by USI, the Borrower or any
Subsidiary hereunder or under other Loan Documents, (iv) each Lender (or
Affiliate thereof), in respect of all Rate Management Obligations of the
Borrower to such Lender (or such Affiliate) as exchange party or counterparty
under any Rate Management Transaction, and (v) their respective successors,
transferees and assigns (to the extent not prohibited by this Agreement).

“Hostile Acquisition” means (a) the acquisition of the equity interests of a
Person through a tender offer or similar solicitation of the owners of such
equity interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“Identified Disclosure Documents” means, collectively, USI’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2010, USI’s Quarterly Reports
on Form 10-Q for the periods ending on March 31, 2011 and June 30, 2011, and the
Current Reports on Form 8-K filed by USI on January 6, 2011, January 27,
2011, February 11, 2011, March 1, 2011, March 21, 2011, April 15,
2011, April 26, 2011, May 13, 2011, June 1, 2011, June 15, 2011, July 18, 2011
and July 26, 2011, in each case as filed with the SEC, and any written
disclosure memorandum delivered to the Lenders on or prior to September 19,
2011.

“Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money which in accordance with GAAP would
be shown as a liability on the consolidated balance sheet of such Person,
(ii) obligations representing the deferred purchase price of Property or
services (other than current accounts payable arising in the ordinary course of
such Person’s business payable on terms customary in the trade and accrued
expenses in connection with the provision of services incurred in the ordinary
course of such Person’s business), (iii) Indebtedness of others, whether or not
assumed, secured by Liens or payable out of the proceeds or production from
Property now or hereafter owned or acquired by such Person (provided that the
amount of any such Indebtedness at any time shall be deemed to be the lesser of
(a) such Indebtedness at such time and (b) the fair market value of such
Property, as determined by such Person in good faith at such time),
(iv) financial obligations which are evidenced by notes, bonds, debentures,
acceptances, or other instruments, (v) obligations to purchase securities or
other Property arising out of or in connection with the sale of the same or

 

12



--------------------------------------------------------------------------------

substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) Contingent Obligations of such Person in respect of any
Indebtedness, (viii) reimbursement obligations under Letters of Credit, bankers’
acceptances, surety bonds and similar instruments, (ix) Off-Balance Sheet
Liabilities, (x) Net Mark-to-Market Exposure under Rate Management Transactions
and (xi) Disqualified Stock.

“Initial Designated Advances” means Advances in an aggregate principal amount
equal to $100,000,000 made as of the Restatement Effective Date in respect of
which the Borrower shall have delivered the indemnification required pursuant to
Section 2.8 and which Advances shall be subject to the final proviso of the
definition of “Eurodollar Base Rate” and the parentheticals set forth in the
definition of “Interest Period”.

“Intellectual Property Security Agreements” means each of (i) the Trademark
Security Agreement, dated as of March 21, 2003, by and among the Agent and the
Borrower, Azerty Incorporated and Lagasse, Inc., (ii) the Copyright Security
Agreement, dated as of March 21, 2003, by and between the Agent and the
Borrower, and (iii) such other intellectual property security documents as the
Borrower or any Affiliate may from time to time make in favor of the Agent, in
each case as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
October 15, 2007, among the Agent, the holders of the Borrower’s Floating Rate
Secured Senior Notes, Series 2007-A, due October 15, 2014 listed on Annex II
attached thereto, and such other parties as may from time to time become parties
thereto.

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months, or, to the extent available to all of the Lenders,
nine or twelve months (or, solely in the case of the initial Interest Period in
respect of the Initial Designated Advances, nine days), commencing on a Business
Day selected by the Borrower pursuant to this Agreement. Such Interest Period
shall end on but exclude the day which corresponds numerically to such date one,
two, three or six months, or if applicable nine or twelve months (or, solely in
the case of the initial Interest Period in respect of the Initial Designated
Advances, nine days), thereafter, provided, however, that if there is no such
numerically corresponding day in such next, second, third, sixth, ninth or
twelfth succeeding month, such Interest Period shall end on the last Business
Day of such next, second, third, sixth, ninth or twelfth succeeding month. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.

“Investment” of a Person means any loan, advance (other than commission, travel,
relocation and similar advances to directors, officers and employees made in the
ordinary course of business), extension of credit (other than accounts
receivable arising in the ordinary course of business on terms customary in the
trade) or contribution of capital by such Person; stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities owned by such
Person; any deposit accounts and certificates of deposit owned by such Person;
and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such

 

13



--------------------------------------------------------------------------------

Person, other than any transfer of shares of USI’s capital stock that have been
repurchased by USI in accordance with the terms of this Agreement and held in
treasury. For purposes of valuing any Investment (other than an Investment in a
Foreign Subsidiary in existence on the Restatement Effective Date) hereunder,
such Investment shall be valued at the initial amount thereof, without giving
effect to any write-downs or write-offs thereof or any revaluation for currency
fluctuations after the date any such Investment is made, but giving effect to
any net reduction in such Investment resulting from any repurchase, repayment or
redemption of such Investment, proceeds realized on the sale of such Investment
and amounts received representing any return of capital. For purposes of valuing
any Investment in a Foreign Subsidiary in existence on the Restatement Effective
Date hereunder, such Investment shall be valued at the book value thereof as at
the Restatement Effective Date, without giving effect to any write-downs or
write-offs thereof or any revaluation for currency fluctuations after the
Restatement Effective Date, but giving effect to any net reduction in such
Investment resulting from any repurchase, repayment or redemption of such
Investment, proceeds realized on the sale of such Investment and amounts
received representing any return of capital.

“JPMorgan Chase” means JPMorgan Chase Bank, National Association, in its
individual capacity, and its successors.

“LC Fee” is defined in Section 2.20.4.

“LC Issuer” means JPMorgan Chase (or any Subsidiary or Affiliate of JPMorgan
Chase designated by JPMorgan Chase) or U.S. Bank National Association or Wells
Fargo Bank, National Association, as applicable, in its respective capacity as
issuer of Facility LCs hereunder and, solely with respect to letter of credit
no. 00301404 issued by it, PNC Bank, National Association.

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn amount under all Facility LCs outstanding at such time plus
(ii) the aggregate unpaid amount at such time of all Reimbursement Obligations.
The LC Obligations of any Lender at any time shall be its Pro Rata Share of the
total LC Obligations at such time.

“LC Payment Date” is defined in Section 2.20.5.

“LC Reimbursement Date” is defined in Section 2.20.6.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes the Swing Line Lender and the LC Issuers.

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, Subsidiary or Affiliate of such Lender or the Agent listed on the
signature pages hereof or on the administrative information sheets provided to
the Agent in connection herewith or on a Schedule or otherwise selected by such
Lender or the Agent pursuant to Section 2.17.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or, without duplication, for which such Person has a
reimbursement obligation.

 

14



--------------------------------------------------------------------------------

“Leverage Ratio” is defined in Section 6.20.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof), whether constituting a
Revolving Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, the Facility LC Applications, the
Collateral Documents, the Guaranty, and all other documents, instruments, notes
(including any Notes issued pursuant to Section 2.13 (if requested)) and
agreements executed in connection herewith or therewith or contemplated hereby
or thereby, as the same may be amended, restated or otherwise modified and in
effect from time to time.

“Loan Parties” means, collectively, USI, the Borrower and each of the
Guarantors.

“Material Adverse Effect” means, a material adverse effect on (a) the business,
financial condition, operations or properties of USI and its Subsidiaries taken
as a whole, (b) the validity or enforceability of any Loan Document or the
rights and remedies of the Agent or the Lenders thereunder, (c) the ability of
USI, the Borrower or any of its Subsidiaries to perform their respective payment
or other material obligations under the Loan Documents or (d) the rights or
remedies of Agent, any LC Issuer or the Lenders under any of the Loan Documents
or their rights with respect to the Collateral taken as a whole.

“Material Foreign Subsidiary” means any direct or indirect first-tier Foreign
Subsidiary of USI that at any time has (i) (a) sales as of the last day of any
fiscal quarter (calculated on a consolidated basis for such Subsidiary and its
consolidated Subsidiaries for the twelve-month period then ended) greater than
or equal to five percent (5%) of consolidated sales of USI and its Subsidiaries
for such period and (b) Consolidated EBITDA as of the last day of such fiscal
quarter (calculated on a consolidated basis for such Subsidiary and its
consolidated Subsidiaries for the twelve-month period then ended) greater than
or equal to five percent (5%) of Consolidated EBITDA of USI and its Subsidiaries
for such period, or (ii) on a consolidated basis for such Subsidiary and its
consolidated Subsidiaries at any time five percent (5%) or more of the
consolidated total assets of USI and its Subsidiaries as reported in the most
recent annual or quarterly financial statements of USI delivered pursuant to
Section 6.1.1 or 6.1.2; provided, that, if as of the last day of any fiscal
quarter the aggregate amount of consolidated sales or Consolidated EBITDA of all
first-tier Foreign Subsidiaries of USI that are not Material Foreign
Subsidiaries exceeds twenty percent (20%) of the consolidated sales or
Consolidated EBITDA of USI and its Subsidiaries as of the end of any such fiscal
quarter, the Borrower (or, in the event the Borrower has failed to do so within
thirty (30) days after the earlier of (x) the date the Borrower delivers the
financial statements for such fiscal quarter pursuant to Section 6.1.1 or 6.1.2
and (y) the date such financial statements for such fiscal quarter shall be
required to be delivered pursuant to Section 6.1.1 or 6.1.2, the Agent) shall,
to the extent legally practicable

 

15



--------------------------------------------------------------------------------

under applicable law, designate sufficient first-tier Foreign Subsidiaries as
“Material Foreign Subsidiaries” to eliminate such excess, and such designated
Foreign Subsidiaries shall for all purposes of this Agreement constitute
Material Foreign Subsidiaries.

“Material Indebtedness” means any Indebtedness in an outstanding principal
amount of $25,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than Dollars), other than the Obligations.

“Maximum Payment Amount” means, in any fiscal quarter, an amount equal to the
greater of (i) 105% of the amount of cash dividends issued by USI in USI’s
immediately preceding fiscal quarter and (b) 20% of USI’s Consolidated Net
Income (if positive) for the immediately preceding fiscal quarter.

“Modify” and “Modification” are defined in Section 2.20.1.

“Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which
USI or any member of the Controlled Group is obligated to make contributions.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-U.S. Lender” is defined in Section 3.5(iv).

“Note” is defined in Section 2.13.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, accrued and unpaid fees, all expense
and other reimbursement obligations, and all indemnities and other obligations
of any Loan Party to the Agent, any Lender, the Arrangers (or any Affiliate of
any of the foregoing) or any Person benefiting from indemnities made by any Loan
Party hereunder or under any other Loan Document, in each case of any kind or
nature, present or future, arising under this Agreement, the Existing Credit
Agreement or any other Loan Document, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest, charges, expenses, fees, outside attorneys’ fees and
disbursements, paralegals’ fees (in each case whether or not allowed under the
Federal bankruptcy laws), and any other sum chargeable to any Loan Party under
this Agreement, the Existing Credit Agreement or any other Loan Document.

 

16



--------------------------------------------------------------------------------

“Off-Balance Sheet Liability” of a Person means, without duplication, the
principal component of (i) any Receivables Purchase Facility or any other
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person (other than the sale or disposition in the
ordinary course of business of accounts or notes receivable in connection with
the compromise or collection thereof consistent with customary industry practice
(and not as part of any bulk sale or financing of receivables)) or (ii) any
liability under any so-called “synthetic lease” or “tax ownership operating
lease” transaction entered into by such Person; provided that “Off-Balance Sheet
Liabilities” shall not include the principal component of the foregoing if such
principal component (a) is otherwise reflected as a liability on such Person’s
consolidated balance sheet or (b) is deducted from revenues in determining such
Person’s consolidated net income but is not thereafter added back in calculating
such Person’s Consolidated EBITDA.

“Off-Balance Sheet Trigger Event” is defined in Section 7.15.

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Other Taxes” is defined in Section 3.5(ii).

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its ratable obligation to purchase
participations in the aggregate principal amount of Swing Line Loans outstanding
at such time, plus (iii) an amount equal to its ratable obligation to purchase
participations in the LC Obligations at such time.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant Register” is defined in Section 12.2.3.

“Participants” is defined in Section 12.2.1.

“Payment Date” means the last day of each March, June, September and December
and the Facility Termination Date.

“Permitted Acquisition” is defined in Section 6.13.5.

“Permitted Customer Financing Guarantee” means any guaranty or repurchase or
recourse obligations of the Borrower, incurred in the ordinary course of
business, in respect of Indebtedness incurred by a customer of the Borrower;
provided that the Borrower’s obligations in respect of all such guarantees and
other recourse obligations shall not exceed $30,000,000 in the aggregate.

 

17



--------------------------------------------------------------------------------

“Permitted Priority Liens” means any Liens permitted by Section 6.15 and
(i) arising by operation of applicable law (and not solely by contract) that are
perfected (other than by the filing of a financing statement or other filing or
control agreement) and accorded priority over the Agent’s Liens on the
Collateral by operation of applicable law, (ii) arising under any of
Section 6.15.6, 6.15.7, 6.15.21 or 6.15.23 or (iii) securing purchase money
Indebtedness, Capitalized Lease Obligations or Indebtedness described in the
parenthetical of Section 6.14.13, in each case to the extent the same are
permitted to exist or otherwise be incurred hereunder.

“Permitted Purchase Money Indebtedness” is defined in Section 6.14.5.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan, excluding any Multiemployer Plan,
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which USI or any member of the
Controlled Group may reasonably be expected to have any liability.

“Plan Assets” is defined in Section 5.14.

“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to any Lender at any time, the percentage
obtained by dividing (i) such Lender’s Commitment at such time by (ii) the
Aggregate Commitment at such time; provided, however, that if the Aggregate
Commitment has been terminated pursuant to the terms of this Agreement, then
“Pro Rata Share” means the percentage obtained by dividing (a) such Lender’s
Outstanding Credit Exposure at such time by (b) the Aggregate Outstanding Credit
Exposure at such time; provided, further, that in the case of Section 2.22 when
a Defaulting Lender shall exist, “Pro Rata Share” shall mean the percentage of
the total Commitment (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment. If the Aggregate Commitment has
terminated or expired, the Pro Rata Shares shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.

“Purchase Price” means the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness incurred or assumed in
connection with such Acquisition, but exclusive of the value of any capital
stock or other equity interests of USI, the Borrower or any Subsidiary issued as
consideration for such Acquisition.

 

18



--------------------------------------------------------------------------------

“Purchasers” is defined in Section 12.3.1.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by USI, the Borrower or
a Subsidiary which is a rate swap, basis swap, forward rate transaction, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices or equity prices.

“Receivables Purchase Documents” means any series of receivables purchase or
sale agreements, servicing agreements and other related agreements generally
consistent with terms contained in comparable structured finance transactions
pursuant to which USI, the Borrower or any of its Subsidiaries, in their
respective capacities as sellers or transferors of any receivables, sell or
transfer, directly or indirectly, to SPVs all of their respective right, title
and interest in and to (but not their obligations under) certain receivables for
further sale or transfer (or granting of Liens to other purchasers of or
investors in such assets or interests therein (and the other documents,
instruments and agreements executed in connection therewith)), as any such
agreements may be amended, restated, supplemented or otherwise modified from
time to time, or any replacement or substitution therefor.

“Receivables Purchase Facility” means any securitization facility made available
to USI, the Borrower or any of its Subsidiaries, pursuant to which receivables
of USI, the Borrower or any of its Subsidiaries are transferred, directly or
indirectly, to one or more SPVs, and thereafter to certain investors, pursuant
to the terms and conditions of the Receivables Purchase Documents.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.

 

19



--------------------------------------------------------------------------------

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Reimbursement Obligations” means, at any time, with respect to any LC Issuer,
the aggregate of all obligations of the Borrower then outstanding under
Section 2.20 to reimburse such LC Issuer for amounts paid by such LC Issuer in
respect of any one or more drawings under Facility LCs issued by such LC Issuer;
or, as the context may require, all such Reimbursement Obligations then
outstanding to reimburse all of the LC Issuers.

“Required Lenders” means, at any date, Lenders in the aggregate holding more
than 50% of the sum of the Aggregate Commitment plus the aggregate principal
amount of all Term Loans, if any, or, if the Aggregate Commitment has been
terminated, Lenders in the aggregate holding more than 50% of the sum of the
Aggregate Outstanding Credit Exposure plus the aggregate principal amount of all
Term Loans, if any.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).

“Restatement Effective Date” means September 21, 2011.

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (and any conversion
or continuation thereof) and includes any Existing Revolving Loan.

“S&P” means Standard and Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“SEC” means the United States Securities and Exchange Commission, and any
successor thereto.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Obligations” means, collectively, (i) the Obligations and (ii) so long
as any Lender shall remain a Lender hereunder, all Rate Management Obligations
owing in connection with Rate Management Transactions to such Lender or any
Affiliate of such Lender.

“Security Agreement” means the Amended and Restated Pledge and Security
Agreement, dated as of October 15, 2007, by and between the Borrower, USI and
certain Subsidiaries of USI, as grantors thereunder, and JPMorgan Chase Bank,
National Association, as collateral agent, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

20



--------------------------------------------------------------------------------

“Single Employer Plan” means a Plan maintained by USI or any member of the
Controlled Group for employees of USI or any member of the Controlled Group.

“Solvent” means, when used with respect to USI and its Subsidiaries (on a
consolidated basis), that at the time of determination:

(i) the fair value of their consolidated assets (both at fair valuation and at
present fair saleable value) is equal to or in excess of the total amount of
their consolidated liabilities, including without limitation contingent
liabilities; and

(ii) they are then able and presently expect to be able to pay their
consolidated debts as they mature; and

(iii) they have capital sufficient to carry on their business as conducted.

With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.

“SPV” means any special purpose entity established for the purpose of purchasing
or otherwise receiving or acquiring (including through contributions of capital)
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of USI.

“Substantial Portion” means, with respect to the Property of USI and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of USI and its Subsidiaries or property which is responsible for more than 10%
of the consolidated net sales or of the Consolidated Net Income of USI and its
Subsidiaries, in each case, as would be shown in the consolidated financial
statements of USI and its Subsidiaries as at the end of the four fiscal quarter
period ending with the fiscal quarter immediately prior to the fiscal quarter in
which such determination is made (or if financial statements have not been
delivered hereunder for that fiscal quarter which ends the four fiscal quarter
period, then the financial statements delivered hereunder for the quarter ending
immediately prior to that quarter).

“Swing Line Borrowing Notice” is defined in Section 2.4.2.

 

21



--------------------------------------------------------------------------------

“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans up to a maximum principal amount of $50,000,000 at any one time
outstanding.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
shall be its Pro Rata Share of the total Swing Line Exposure at such time.

“Swing Line Lender” means JPMorgan Chase or such other Lender which may succeed
to its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.4 and includes any “Swing Line Loan” made pursuant
to the Existing Credit Agreement and outstanding on the Restatement Effective
Date.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, but excluding Excluded Taxes and
Other Taxes.

“Term Loan” is defined in Section 2.21.

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“USI” means United Stationers Inc., a Delaware corporation, and its permitted
successors and assigns (including, without limitation, a debtor in possession on
its behalf).

“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required scheduled payments of principal,
including payment at final maturity, in respect thereof, by (b) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities (other than directors’ qualifying shares) of which
shall at the time be owned or controlled, directly or indirectly, by such Person
or one or more Wholly-Owned Subsidiaries of such Person, or by such Person and
one or more Wholly-Owned Subsidiaries of such Person, or (ii) any partnership,
limited liability company, association, joint venture or similar business
organization 100% of the ownership interests having ordinary voting power of
which shall at the time be so owned or controlled.

 

22



--------------------------------------------------------------------------------

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply), and all
judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

ARTICLE II

THE CREDITS

2.1. Existing Revolving Loans; Commitment.

2.1.1 Existing Revolving Loans. Prior to the Restatement Effective Date,
revolving loans were previously made to the Borrower under the Existing Credit
Agreement which remain outstanding as of the date of this Agreement (such
outstanding revolving loans being hereinafter referred to as the “Existing
Revolving Loans”). Subject to the terms and conditions set forth in this
Agreement, the Borrower and each of the Lenders agree that on the Restatement
Effective Date but subject to the satisfaction of the conditions precedent set
forth in Sections 4.1 and 4.2 (as applicable), the Existing Revolving Loans
shall be reevidenced as Revolving Loans under this Agreement and the terms of
the Existing Revolving Loans shall be restated in their entirety and shall be
evidenced by this Agreement.

2.1.2 Commitment. From and including the Restatement Effective Date and prior to
the Facility Termination Date, upon the satisfaction of the conditions precedent
set forth in Sections 4.1 and 4.2, as applicable, each Lender severally and not
jointly agrees, on the terms and conditions set forth in this Agreement, to
(i) make Revolving

 

23



--------------------------------------------------------------------------------

Loans to the Borrower in Dollars from time to time and (ii) participate in
Facility LCs issued upon the request of the Borrower, in each case in an amount
not to exceed in the aggregate at any one time outstanding its Pro Rata Share of
the Available Aggregate Commitment; provided that at no time shall the Aggregate
Outstanding Credit Exposure hereunder exceed the Aggregate Commitment. Subject
to the terms of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Loans at any time prior to the Facility Termination Date. The
commitment of each Lender to lend hereunder shall automatically expire on the
Facility Termination Date. The LC Issuers will issue Facility LCs hereunder on
the terms and conditions set forth in Section 2.20.

2.2. Required Payments; Termination. Any outstanding Advances and all other
unpaid Obligations shall be paid in full by the Borrower on the Facility
Termination Date. Notwithstanding the termination of the Commitments under this
Agreement on the Facility Termination Date, until all of the Obligations (other
than contingent indemnity obligations) shall have been fully paid and satisfied
and all financing arrangements among the Borrower and the Lenders hereunder and
under the other Loan Documents shall have been terminated, all of the rights and
remedies under this Agreement and the other Loan Documents shall survive.

2.3. Ratable Loans; Types of Advances. (a) Each Advance hereunder (other than a
Swing Line Loan) shall consist of Revolving Loans made from the several Lenders
ratably in proportion to the ratio that their respective Commitments bear to the
Aggregate Commitment.

(b) The Advances may be Floating Rate Advances or Eurodollar Advances, or a
combination thereof, selected by the Borrower in accordance with Sections 2.8
and 2.9, or Swing Line Loans selected by the Borrower in accordance with
Section 2.4.

2.4. Swing Line Loans.

2.4.1 Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Credit Extension hereunder, the satisfaction of the
conditions precedent set forth in Section 4.1 as well, from and including the
Restatement Effective Date and prior to the Facility Termination Date, the Swing
Line Lender agrees, on the terms and conditions set forth in this Agreement, to
make Swing Line Loans in Dollars to the Borrower from time to time in an
aggregate principal amount not to exceed the Swing Line Commitment, provided
that (i) the Aggregate Outstanding Credit Exposure shall not at any time exceed
the Aggregate Commitment and (ii) at no time shall the sum of (a) the Swing Line
Loans then outstanding, plus (b) the outstanding Revolving Loans made by the
Swing Line Lender pursuant to Section 2.1 (including its participation in any
Facility LCs), exceed the Swing Line Lender’s Commitment at such time. Subject
to the terms of this Agreement, the Borrower may borrow, repay and reborrow
Swing Line Loans at any time prior to the Facility Termination Date.

2.4.2 Borrowing Notice. The Borrower shall deliver to the Agent and the Swing
Line Lender irrevocable notice (a “Swing Line Borrowing Notice”) not later than
2:00 p.m. (Chicago time) on the Borrowing Date of each Swing Line Loan,
specifying (i) the applicable Borrowing Date (which date shall be a Business
Day), and

 

24



--------------------------------------------------------------------------------

(ii) the aggregate amount of the requested Swing Line Loan which shall be an
amount not less than $100,000. The Swing Line Loans shall bear interest at the
Floating Rate or such other rate per annum as shall be agreed to by the Swing
Line Lender and the Borrower.

2.4.3 Making of Swing Line Loans. Promptly after receipt of a Swing Line
Borrowing Notice, the Agent shall notify each Lender by fax or other similar
form of transmission, of the requested Swing Line Loan. Not later than 4:00 p.m.
(Chicago time) on the applicable Borrowing Date, the Swing Line Lender shall
make available the Swing Line Loan, in funds immediately available in Chicago,
to the Agent at its address specified pursuant to Article XIII. The Agent will
promptly make the funds so received from the Swing Line Lender available to the
Borrower on the Borrowing Date at the Agent’s aforesaid address in an account
maintained and designated by the Borrower.

2.4.4 Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Borrower on or before the fifth (5th) Business Day after the Borrowing
Date for such Swing Line Loan. In addition, the Swing Line Lender (i) may at any
time in its sole discretion with respect to any outstanding Swing Line Loan, or
(ii) shall, on the fifth (5th) Business Day after the Borrowing Date of any
Swing Line Loan, require each Lender (including the Swing Line Lender) to make a
Revolving Loan in the amount of such Lender’s Pro Rata Share of such Swing Line
Loan (including, without limitation, any interest accrued and unpaid thereon),
for the purpose of repaying such Swing Line Loan. Not later than 2:00 p.m.
(Chicago time) on the date of any notice received pursuant to this
Section 2.4.4, each Lender shall make available its required Revolving Loan, in
funds immediately available in Chicago to the Agent at its address specified
pursuant to Article XIII. Revolving Loans made pursuant to this Section 2.4.4
shall initially be Floating Rate Loans and thereafter may be continued as
Floating Rate Loans or converted into Eurodollar Loans in the manner provided in
Section 2.9 and subject to the other conditions and limitations set forth in
this Article II. Unless a Lender shall have notified the Swing Line Lender,
prior to its making any Swing Line Loan, that any applicable condition precedent
set forth in Section 4.1 or 4.2 had not then been satisfied, such Lender’s
obligation to make Revolving Loans pursuant to this Section 2.4.4 to repay Swing
Line Loans shall be unconditional, continuing, irrevocable and absolute and
shall not be affected by any circumstances, including, without limitation,
(a) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Agent, the Swing Line Lender or any other Person,
(b) the occurrence or continuance of a Default or Unmatured Default, (c) any
adverse change in the condition (financial or otherwise) of the Borrower, or
(d) any other circumstance, happening or event whatsoever. In the event that any
Lender fails to make payment to the Agent of any amount due under this
Section 2.4.4, the Agent shall be entitled to receive, retain and apply against
such obligation the principal and interest otherwise payable to such Lender
hereunder until the Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied. In addition to the foregoing, if for
any reason any Lender fails to make payment to the Agent of any amount due under
this Section 2.4.4, such Lender shall be deemed, at the option of the Agent, to
have unconditionally and irrevocably purchased from the Swing Line Lender,
without

 

25



--------------------------------------------------------------------------------

recourse or warranty, an undivided interest and participation in the applicable
Swing Line Loan in the amount of such Revolving Loan, and such interest and
participation may be recovered from such Lender together with interest thereon
at the Federal Funds Effective Rate for each day during the period commencing on
the date of demand and ending on the date such amount is received. On the
Facility Termination Date, the Borrower shall repay in full the outstanding
principal balance of the Swing Line Loans.

2.5. Commitment Fee; Aggregate Commitment.

2.5.1 Commitment Fee. The Borrower shall pay to the Agent, for the account of
the Lenders in accordance with their Pro Rata Shares of the Aggregate
Commitment, from and after the Restatement Effective Date until the date on
which the Aggregate Commitment shall be terminated in whole, a commitment fee
(the “Commitment Fee”) accruing at the rate of the then Applicable Fee Rate on
the daily average Available Aggregate Commitment (excluding from the calculation
thereof, the Swing Line Loans). All such Commitment Fees payable hereunder shall
be payable quarterly in arrears on each Payment Date. In addition, on the
Restatement Effective Date, the Borrower shall pay to the Agent for the ratable
account of the lenders then party to the Existing Credit Agreement, the accrued
and unpaid commitment fees under the Existing Credit Agreement through the
Restatement Effective Date.

2.5.2 Reductions in Aggregate Commitment. The Borrower may permanently reduce
the Aggregate Commitment in whole, or in part, ratably among the Lenders in a
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), upon at least three (3) Business Days’ prior written notice to the
Agent, which notice shall specify the amount of any such reduction, provided,
however, that the amount of the Aggregate Commitment may not be reduced below
the Aggregate Outstanding Credit Exposure. All accrued Commitment Fees shall be
payable on the effective date of any termination of the Commitments.

2.6. Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), and each Floating Rate Advance (other than an Advance to repay Swing
Line Loans or to refund Reimbursement Obligations) shall be in the minimum
amount of $5,000,000 (and in multiples of $1,000,000 if in excess thereof),
provided, however, that any Floating Rate Advance may be in the amount of the
Available Aggregate Commitment.

2.7. Optional and Mandatory Principal Payments. The Borrower may from time to
time pay, without penalty or premium, all outstanding Floating Rate Advances
(other than Swing Line Loans), or any portion of the outstanding Floating Rate
Advances (other than Swing Line Loans), in a minimum aggregate amount of
$1,000,000 or any integral multiple of $100,000 in excess thereof, with notice
to the Agent by 11:00 a.m. (Chicago time) on the date of any anticipated
repayment. The Borrower may at any time pay, without penalty or premium, all
outstanding Swing Line Loans, or, in a minimum amount of $100,000 and increments
of $100,000 in excess thereof, any portion of the outstanding Swing Line Loans,
with notice to the Agent and the Swing Line Lender by 12:00 noon (Chicago time)
on the date of repayment. The Borrower may from time to time pay, subject to the
payment of any funding indemnification

 

26



--------------------------------------------------------------------------------

amounts required by Section 3.4 but without penalty or premium, all outstanding
Eurodollar Advances, or, in a minimum aggregate amount of $5,000,000 or any
integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding Eurodollar Advances upon three (3) Business Days’ prior notice to
the Agent. If at any time the Aggregate Outstanding Credit Exposure exceeds the
Aggregate Commitment, the Borrower shall immediately repay Loans and/or cash
collateralize LC Obligations in an account with the Agent pursuant to
Section 2.20.11 in an aggregate principal amount sufficient to cause the
Aggregate Outstanding Credit Exposure to be less than or equal to the Aggregate
Commitment.

2.8. Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time; provided that
there shall be no more than twelve (12) Interest Periods in effect with respect
to all of the Loans at any time, unless such limit has been waived by the Agent
in its sole discretion. The Borrower shall give the Agent irrevocable notice (a
“Borrowing Notice”) not later than 12:00 noon (Chicago time) on the Borrowing
Date of each Floating Rate Advance (other than a Swing Line Loan) and three
(3) Business Days before the Borrowing Date for each Eurodollar Advance,
specifying:

 

  (i) the Borrowing Date, which shall be a Business Day, of such Advance,

 

  (ii) the aggregate amount of such Advance,

 

  (iii) the Type of Advance selected, and

 

  (iv) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.

Notwithstanding the foregoing, to the extent the Agent and the Lenders shall
have received an indemnification substantially consistent with the terms of
Section 3.4 not less than three (3) Business Days prior to the Restatement
Effective Date, Revolving Advances made on the Restatement Effective Date shall
be Eurodollar Advances, to the extent requested by the Borrower. Not later than
2:00 p.m. (Chicago time) on each Borrowing Date, each Lender shall make
available its Revolving Loan or Revolving Loans in Federal or other funds
immediately available in Chicago to the Agent at its address specified pursuant
to Article XIII. The Agent will promptly make the funds so received from the
Lenders available to the Borrower at the Agent’s aforesaid address in an account
maintained and designated by the Borrower.

2.9. Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurodollar Advances After Default. Floating Rate Advances (other
than Swing Line Advances) shall continue as Floating Rate Advances unless and
until such Floating Rate Advances are converted into Eurodollar Advances
pursuant to this Section 2.9 or are repaid in accordance with Section 2.7. Each
Eurodollar Advance shall continue as a Eurodollar Advance until the end of the
then applicable Interest Period therefor, at which time such Eurodollar Advance
shall be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower shall have given the Agent a Conversion/Continuation Notice requesting
that, at the end of such Interest Period, such Eurodollar Advance continue as a
Eurodollar Advance for the same or another Interest Period. Subject to the terms
of Section 2.6 and the payment of any funding

 

27



--------------------------------------------------------------------------------

indemnification amounts required by Section 3.4, the Borrower may elect from
time to time to convert all or any part of an Advance of any Type (other than a
Swing Line Advance) into any other Type of Advance. Notwithstanding anything to
the contrary contained in this Section 2.9, during the continuance of a Default,
the Agent may (or shall at the direction of the Required Lenders), by notice to
the Borrower, declare that no Advance may be made as, converted to or, following
the expiration of any Interest Periods then in effect, continued as a Eurodollar
Advance. The Borrower shall give the Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a Eurodollar Advance not later than 12:00 noon (Chicago time) on
the same Business Day, in the case of a conversion into a Floating Rate Advance,
or three (3) Business Days, in the case of a conversion into or continuation of
a Eurodollar Advance, prior to the date of the requested conversion or
continuation, specifying:

 

  (i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii) the aggregate amount and Type of the Advance which is to be converted or
continued, and

 

  (iii) the amount of such Advance which is to be converted into or continued as
a Eurodollar Advance and the duration of the Interest Period applicable thereto.

2.10. Changes in Interest Rate, etc. Each Floating Rate Advance (other than a
Swing Line Advance) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurodollar Advance into a Floating Rate Advance
pursuant to Section 2.9, to but excluding the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.9 hereof, at a rate per annum
equal to the Floating Rate for such day. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
fully paid at a rate per annum equal to the Floating Rate for such day or at
such other rate per annum as shall be agreed to by the Swing Line Lender and the
Borrower. Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurodollar Advance shall bear interest
on the outstanding principal amount thereof from and including the first day of
the Interest Period applicable thereto to (but not including) the last day of
such Interest Period at the Eurodollar Rate applicable to such Eurodollar
Advance and otherwise in accordance with the terms hereof. No Interest Period
may end after the Facility Termination Date.

2.11. Rates Applicable After Default. During the continuance of a Default the
Required Lenders may, at their option, by notice to the Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that (i) each Eurodollar Advance shall bear interest
for the remainder of the applicable Interest Period at a rate per annum equal to
the Floating Rate in effect from time to time plus 2% per annum, (ii) each
Floating Rate Advance and each Swing Line Loan shall bear interest at a rate per
annum equal to the Floating Rate in effect from time to time plus 2% per annum,
and (iii) the LC Fee described in the first

 

28



--------------------------------------------------------------------------------

sentence of Section 2.20.4 shall be increased to a rate per annum equal to the
Applicable Margin for Eurodollar Loans in effect from time to time plus 2% per
annum; provided that, during the continuance of a Default under Section 7.2, 7.6
or 7.7, the interest rates set forth in clauses (i) and (ii) above and the
increase in the LC Fee set forth in clause (iii) above shall be applicable
without any election or action on the part of the Agent, any LC Issuer or any
Lender.

2.12. Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Agent at the Agent’s address specified pursuant to Article XIII, or at
any other Lending Installation of the Agent specified in writing by the Agent to
the Borrower, by 12:00 noon (Chicago time) on the date when due and shall
(except with respect to repayments of Swing Line Loans, and except in the case
of Reimbursement Obligations for which any LC Issuer has not been fully
indemnified by the Lenders, or as otherwise specifically required hereunder) be
applied ratably by the Agent among the Lenders. Each payment delivered to the
Agent for the account of any Lender shall be delivered promptly by the Agent to
such Lender in the same type of funds that the Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Agent from such Lender. Each reference to the Agent in
this Section 2.12 shall also be deemed to refer, and shall apply equally, to the
LC Issuers in the case of payments required to be made by the Borrower to the LC
Issuers pursuant to Section 2.20.6.

2.13. Noteless Agreement; Evidence of Indebtedness. (i) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(ii) The Agent shall also maintain accounts in which it will record (a) the date
and the amount of each Loan made hereunder, the Type thereof and the Interest
Period (in the case of a Eurodollar Advance) with respect thereto, (b) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder, (c) the original stated amount of
each Facility LC and the amount of LC Obligations (including specifying
Reimbursement Obligations) outstanding at any time, (d) the effective date and
amount of each Assignment Agreement delivered to and accepted by it and the
parties thereto pursuant to Section 12.3, (e) the amount of any sum received by
the Agent hereunder from the Borrower and each Lender’s share thereof, and
(f) all other appropriate debits and credits as provided in this Agreement,
including, without limitation, all fees, charges, expenses and interest.

(iii) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence (absent manifest error) of the
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of the Agent or any Lender to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrower to
repay the Obligations in accordance with their terms.

(iv) Any Lender may request that its Loans or, in the case of the Swing Line
Lender, the Swing Line Loans, be evidenced by a promissory note in substantially
the form of Exhibit D with appropriate changes for notes evidencing Swing Line
Loans (a “Note”). In such event, the

 

29



--------------------------------------------------------------------------------

Borrower shall prepare, execute and deliver to such Lender such Note payable to
the order of such Lender or its registered assigns. Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times (prior to any
assignment pursuant to Section 12.3) be represented by one or more Notes payable
to the order of the payee named therein, except to the extent that any such
Lender subsequently returns any such Note for cancellation and requests that
such Loans once again be evidenced as described in paragraphs (i) and
(ii) above.

2.14. Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. The Borrower agrees to deliver promptly to
the Agent a written confirmation, signed by an Authorized Officer, if such
confirmation is requested by the Agent or any Lender, of each telephonic notice.
If the written confirmation differs in any material respect from the action
taken by the Agent and the Lenders, the records of the Agent and the Lenders
shall govern absent manifest error.

2.15. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable in arrears on each Payment Date,
commencing with the first such date to occur after the Restatement Effective
Date, on any date on which the Floating Rate Advance is prepaid, whether due to
acceleration or otherwise, and at maturity. Interest accrued on each Eurodollar
Advance shall be payable on the last day of its applicable Interest Period, on
any date on which the Eurodollar Advance is prepaid, whether by acceleration or
otherwise, and at maturity. Interest accrued on each Eurodollar Advance having
an Interest Period longer than three (3) months shall also be payable on the
last day of each three-month interval during such Interest Period. LC Fees and
all other fees hereunder and interest on Eurodollar Advances shall be calculated
for actual days elapsed on the basis of a 360-day year. Interest on Floating
Rate Advances shall be calculated for actual days elapsed on the basis of a
365/366-day year. Interest on Swing Line Loans shall be calculated on a basis
agreed to by the Swing Line Lender and the Borrower. Interest shall be payable
for the day an Advance is made but not for the day of any payment on the amount
paid if payment is received prior to 12:00 noon (Chicago time) at the place of
payment. If any payment of principal of or interest on an Advance, any fees or
any other amounts payable to the Agent or any Lender hereunder shall become due
on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest, fees and commissions in
connection with such payment. In addition, on the Restatement Effective Date,
the Borrower shall pay to the Agent for the ratable account of the lenders then
party to the Existing Credit Agreement the accrued and unpaid interest under the
Existing Credit Agreement through the Restatement Effective Date.

2.16. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans. Promptly after receipt thereof, the Agent
will notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation
Notice, and repayment notice received by it hereunder. Promptly after notice
from the applicable LC Issuer, the Agent will notify each Lender of the contents
of each request for issuance of a Facility LC hereunder. The Agent will

 

30



--------------------------------------------------------------------------------

notify the Borrower and each Lender of the interest rate applicable to each
Eurodollar Advance promptly upon determination of such interest rate and will
give the Borrower and each Lender prompt notice of each change in the Alternate
Base Rate. Not later than 2:00 p.m. (Chicago time) on each Borrowing Date, each
Lender shall make available its Revolving Loan or Revolving Loans in funds
immediately available in Chicago to the Agent at its address specified pursuant
to Article XIII. The Agent will promptly make the funds so received from the
Lenders available to the Borrower at the Agent’s aforesaid address in an account
maintained and designated by the Borrower.

2.17. Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuers may book the Facility LCs
issued by it at any Lending Installation selected by such Lender or LC Issuer,
as applicable, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or LC Issuer, as applicable, for
the benefit of any such Lending Installation. Each Lender and LC Issuer may, by
written notice to the Agent and the Borrower in accordance with Article XIII,
designate replacement or additional Lending Installations through which Loans
will be made by it or Facility LCs will be issued by it and for whose account
Loan payments or payments with respect to Facility LCs are to be made. In
addition, each such Lender that books its Loans and its participation in any LC
Obligations at any Lending Installation and each LC Issuer that books the
Facility LCs issued by it at any Lending Installation as provided in this
Section 2.17, (i) shall keep a register for the registration relating to each
such Loan, LC Obligation and Facility LC, as applicable, specifying such Lending
Installation’s name, address and entitlement to payments of principal and
interest or any other payments with respect to such Loan, LC Obligation and
Facility LC, as applicable, and each transfer thereof and the name and address
of each transferee and (ii) shall collect, prior to the time such Lending
Installation receives payment with respect to such Loans, LC Obligations and
Facility LCs, as applicable as the case may be, from each such Lending
Installation, the appropriate forms, certificates, and statements described in
Section 3.5 (and updated as required by Section 3.5) as if Lending Installation
were a Lender under Section 3.5.

2.18. Non-Receipt of Funds by the Agent. Unless the Borrower or a Lender, as the
case may be, notifies the Agent prior to the date on which it is scheduled to
make payment to the Agent of (i) in the case of a Lender, the proceeds of a Loan
or (ii) in the case of the Borrower, a payment of principal, interest or fees to
the Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to (x) in the case of payment by a Lender, the Federal Funds Effective
Rate for such day for the first three days and, thereafter, the interest rate
applicable to the relevant Loan or (y) in the case of payment by the Borrower,
the interest rate applicable to the relevant Loan.

 

31



--------------------------------------------------------------------------------

2.19. Replacement of Lender. If (i) the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional or increased payment to any
Lender, (ii) any Lender’s obligation to make or continue, or to convert Floating
Rate Advances into, Eurodollar Advances shall be suspended pursuant to
Section 3.3, (iii) any Lender refuses to consent to certain proposed changes,
waivers, discharges or terminations with respect to this Agreement requiring the
consent of all Lenders (or all affected Lenders) pursuant to Section 8.2 and the
same have been approved by the Required Lenders, or (iv) any Lender becomes a
Defaulting Lender (any Lender in clauses (i) through (iv) above being an
“Affected Lender”), the Borrower may elect, if such amounts continue to be
charged, such suspension is still effective or such Lender remains a Defaulting
Lender, to replace or, with the prior written consent of the Agent, the LC
Issuers and the Required Lenders, terminate such Affected Lender as a Lender
party to this Agreement, provided that no Default or Unmatured Default shall
have occurred and be continuing at the time of such termination or replacement,
and provided further that, concurrently with such termination or replacement,
(a) if the Affected Lender is being replaced, another bank or other entity which
is reasonably satisfactory to the Borrower, the Agent and the LC Issuers shall
agree, as of such date, to purchase for cash at par the Advances and other
Obligations due to the Affected Lender pursuant to an assignment substantially
in the form of Exhibit C and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Affected Lender to be terminated
as of such date and to comply with the requirements of Section 12.3 applicable
to assignments (provided that no consent of the Affected Lender shall be
required for such assignment and the Borrower shall pay the applicable
assignment fee payable pursuant to Section 12.3.3(ii)), (b) in the case of
replacement, the Borrower shall pay to such Affected Lender in same day funds on
the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Affected Lender by the Borrower hereunder to and
including the date of termination, including without limitation payments due to
such Affected Lender under Sections 3.1, 3.2 and 3.5 and (2) an amount, if any,
equal to the payment which would have been due to such Affected Lender on the
day of such replacement under Section 3.4 had the Loans of such Affected Lender
been prepaid on such date rather than sold to the replacement Lender and (c) if
the Affected Lender is being terminated, the Borrower shall pay to such Affected
Lender an amount equal to the sum of (1) an amount equal to the principal of,
and all accrued interest to and including the date of termination on all
Outstanding Credit Exposure and the Term Loans, if any, of such Affected Lender
plus (2) an amount equal to all accrued but unpaid fees to and including the
date of termination owing to such Affected Lender under this Agreement plus
(3) all amounts due to such Affected Lender under Sections 3.1, 3.2 and 3.5 and
any amount due to such Affected Lender under Section 3.4.

2.20. Facility LCs.

2.20.1 Issuance. The LC Issuers hereby agree, on the terms and conditions set
forth in this Agreement, to issue standby letters of credit in Dollars (each,
together with each letter of credit issued or deemed to be issued pursuant to
the Existing Credit Agreement and outstanding on the Restatement Effective Date,
a “Facility LC”) and to renew, extend, increase, decrease or otherwise modify
each Facility LC (“Modify,” and each such action, a “Modification”), from time
to time from and including the Restatement Effective Date and prior to the
Facility Termination Date upon the request of the Borrower; provided that
immediately after each such Facility LC is issued or Modified, (i) the aggregate
amount of the outstanding LC Obligations shall not exceed

 

32



--------------------------------------------------------------------------------

$100,000,000 and (ii) the Aggregate Outstanding Credit Exposure shall not exceed
the Aggregate Commitment. No Facility LC shall have an expiry date later than
the earlier of (x) the fifth Business Day prior to the Facility Termination Date
and (y) one year after its issuance; provided that any Facility LC with a
one-year tenor may provide for the renewal thereof for additional one year
periods (which, subject to the next succeeding proviso, may extend beyond the
date referred to in clause (x) above); provided, however, that, subject to the
terms of Section 2.20.11, on or before the 10th day prior to the Facility
Termination Date the Borrower may request and the LC Issuers hereby agree to
issue Facility LCs with (or to Modify Facility LCs to have) an expiry date on or
after the Facility Termination Date but not later than the twelve-month
anniversary of the Facility Termination Date.

2.20.2 Participations. Upon (a) the Restatement Effective Date with respect to
each Facility LC issued and outstanding under the Existing Credit Agreement and
(b) the issuance or Modification by the applicable LC Issuer of each other
Facility LC in accordance with this Section 2.20, such LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from such LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.

2.20.3 Notice. Subject to Section 2.20.1, the Borrower shall give the applicable
LC Issuer notice prior to 10:00 a.m. (Chicago time) at least three (3) Business
Days prior to the proposed date of issuance or Modification of each Facility LC
(or such shorter period as shall be agreed to by the Borrower, the Agent and the
LC Issuer), specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. The applicable LC Issuer shall promptly notify the
Agent, and, upon issuance only, the Agent shall promptly notify each Lender, of
the contents thereof and of the amount of such Lender’s participation in such
Facility LC. The issuance or Modification by any LC Issuer of any Facility LC
shall, in addition to the conditions precedent set forth in Article IV (the
satisfaction of which such LC Issuer shall have no duty to ascertain), be
subject to the conditions precedent that such Facility LC shall be reasonably
satisfactory to such LC Issuer and that the Borrower shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as such LC Issuer shall have reasonably
requested (each, a “Facility LC Application”). In the event of any conflict
between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.

2.20.4 LC Fees. The Borrower shall pay to the Agent, for the account of the
Lenders ratably in accordance with their respective Pro Rata Shares, a letter of
credit fee (an “LC Fee”) at a per annum rate equal to the Applicable Margin for
Eurodollar Loans in effect from time to time on the average daily undrawn amount
under such Facility LC, such fee to be payable in arrears on each Payment Date.
The Borrower shall also pay to each LC Issuer for its own account (x) in arrears
on each Payment

 

33



--------------------------------------------------------------------------------

Date, a per annum fronting fee (a “Fronting Fee”) of 0.125% multiplied by the
average daily undrawn amount under such Facility LC, and (y) documentary and
processing charges in connection with the issuance, or Modification,
cancellation, negotiation, or transfer of, and draws under Facility LCs in
accordance with the applicable LC Issuer’s standard schedule for such charges as
in effect from time to time.

2.20.5 Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Agent and the Agent shall promptly
notify the Borrower and each other Lender as to the amount to be paid by such LC
Issuer as a result of such demand and the proposed payment date to such
beneficiary (the “LC Payment Date”); provided, however, that the failure of such
LC Issuer to so notify the Borrower shall not in any manner affect the
obligations of the Borrower to reimburse such LC Issuer pursuant to
Section 2.20.6. The responsibility of each LC Issuer to the Borrower and each
Lender shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC issued by such LC Issuer in connection
with such presentment shall be in conformity in all material respects with such
Facility LC. Each LC Issuer shall endeavor to exercise the same care in the
issuance and administration of the Facility LCs issued by such LC Issuer as it
does with respect to letters of credit in which no participations are granted,
it being understood that in the absence of any gross negligence or willful
misconduct by the applicable LC Issuer, each Lender shall be unconditionally and
irrevocably liable without regard to the occurrence of any Default or any
condition precedent whatsoever, to reimburse such LC Issuer on demand for
(i) such Lender’s Pro Rata Share of the amount of each payment made by such LC
Issuer under each Facility LC issued by such LC Issuer to the extent such amount
is not reimbursed by the Borrower pursuant to Section 2.20.6 below, plus
(ii) interest on the foregoing amount to be reimbursed by such Lender, for each
day from the date of the applicable LC Issuer’s demand for such reimbursement
(or, if such demand is made after 12:00 noon (Chicago time) on such date, from
the next succeeding Business Day) to the date on which such Lender pays the
amount to be reimbursed by it, at a rate of interest per annum equal to the
Federal Funds Effective Rate for the first three (3) days and, thereafter, at a
rate of interest equal to the rate applicable to Floating Rate Advances. In the
event any LC Issuer shall receive any payment from any Lender pursuant to this
Section 2.20.5, the Agent (acting for this purpose solely as agent of the
Borrower) (i) shall keep a register for the registration relating to each such
Reimbursement Obligation, specifying such participating Lender’s name, address
and entitlement to payments with respect to such participating Lender’s share of
the principal amount of any Reimbursement Obligation and interest thereon with
respect to its respective participations, and each transfer thereof and the name
and address of each transferee and (ii) shall collect, prior to the time such
participating Lender receives payment with respect to such participation, from
each such participating Lender the appropriate forms, certificates, and
statements described in Section 3.5 (and updated as required by Section 3.5) as
if such participating Lender were a Lender under Section 3.5.

2.20.6 Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the applicable LC Issuer on or before the
first

 

34



--------------------------------------------------------------------------------

Business Day after the applicable LC Payment Date (the “LC Reimbursement Date”)
for any amounts paid by such LC Issuer upon any drawing under any Facility LC
issued by such LC Issuer, without presentment, demand, protest or other
formalities of any kind; provided that neither the Borrower nor any Lender shall
hereby be precluded from asserting any claim for direct (but not consequential)
damages suffered by the Borrower or such Lender to the extent, but only to the
extent, caused by (i) the willful misconduct or gross negligence of the
applicable LC Issuer in determining whether a request presented under any
Facility LC issued by it complied with the terms of such Facility LC or (ii) the
applicable LC Issuer’s failure to pay under any Facility LC issued by it after
the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC. Unless the Borrower shall have otherwise
notified the Agent and the applicable LC Issuer prior to 12:00 noon (Chicago
time) on the LC Reimbursement Date with respect to any Facility LC, the Borrower
shall be deemed to have elected to borrow Revolving Loans from the Lenders, as
of such LC Reimbursement Date, equal in amount to the amount of the unpaid
Reimbursement Obligations with respect to such Facility LC. Subject to the
satisfaction of the applicable conditions precedent set forth in Article IV,
such Revolving Loans shall be made as of the LC Reimbursement Date automatically
and without notice. Such Revolving Loans shall constitute a Floating Rate
Advance, the proceeds of which Advance shall be used to repay such Reimbursement
Obligation. If, for any reason, the Borrower fails to repay a Reimbursement
Obligation on applicable LC Reimbursement Date and, for any reason, the Lenders
are unable to make or have no obligation to make Revolving Loans, then such
Reimbursement Obligation shall bear interest, payable on demand, for each day
until paid at a rate per annum equal to (x) the rate applicable to Floating Rate
Advances for such day if such day falls on or before the applicable LC
Reimbursement Date and (y) the sum of 2% plus the rate applicable to Floating
Rate Advances for such day if such day falls after such LC Reimbursement Date.
Each LC Issuer will pay to each Lender ratably in accordance with its Pro Rata
Share all amounts received by it from the Borrower for application in payment,
in whole or in part, of the Reimbursement Obligation in respect of any Facility
LC issued by such LC Issuer, but only to the extent such Lender has made payment
to such LC Issuer in respect of such Facility LC pursuant to Section 2.20.5.

2.20.7 Obligations Absolute. The Borrower’s obligations under this Section 2.20
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and the Borrower’s Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among the Borrower, any of its Affiliates, the beneficiary of any
Facility LC or any financing institution or other party to whom any Facility LC
may be transferred or any claims or defenses whatsoever of the Borrower or of
any of its Affiliates against the beneficiary of any Facility LC or any such
transferee. No LC Issuer shall be liable for any error, omission, interruption
or delay in transmission,

 

35



--------------------------------------------------------------------------------

dispatch or delivery of any message or advice, however transmitted, in
connection with any Facility LC. The Borrower agrees that any action taken or
omitted by any LC Issuer or any Lender under or in connection with each Facility
LC and the related drafts and documents, if done without gross negligence or
willful misconduct, shall be binding upon the Borrower and shall not put any LC
Issuer or any Lender under any liability to the Borrower. Nothing in this
Section 2.20.7 is intended to limit the right of the Borrower to make a claim
against any LC Issuer for damages as contemplated by the proviso to the first
sentence of Section 2.20.6.

2.20.8 Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.20, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

2.20.9 Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, each LC Issuer and the Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, reasonable costs or expenses which such
Lender, such LC Issuer or the Agent may incur (or which may be claimed against
such Lender, such LC Issuer or the Agent by any Person whatsoever) by reason of
or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Facility LC or any actual or proposed use of
any Facility LC, including, without limitation, any claims, damages, losses,
liabilities, reasonable costs or expenses which any LC Issuer may incur by
reason of or in connection with (i) the failure of any other Lender to fulfill
or comply with its obligations to such LC Issuer hereunder (but nothing herein
contained shall affect any rights the Borrower may have against any Defaulting
Lender) or (ii) by reason of or on account of such LC Issuer issuing any
Facility LC which specifies that the term “Beneficiary” included therein
includes any successor by operation of law of the named Beneficiary, but which
Facility LC does not require that any drawing by any such successor Beneficiary
be accompanied by a copy of a legal document, satisfactory to such LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Borrower shall not be required to indemnify any Lender, any LC Issuer or the
Agent for any claims, damages, losses, liabilities, costs or expenses to the
extent, but only to the extent, (x) caused by the willful misconduct or gross
negligence of the applicable LC Issuer in determining whether a request

 

36



--------------------------------------------------------------------------------

presented under any Facility LC issued by such LC Issuer complied with the terms
of such Facility LC or (y) caused by any LC Issuer’s failure to pay under any
Facility LC issued by such LC Issuer after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC, or
(z) with respect to taxes and amounts relating thereto (payments with respect to
which shall be governed solely and exclusively by Section 3.5). Nothing in this
Section 2.20.9 is intended to limit the obligations of the Borrower under any
other provision of this Agreement.

2.20.10 Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify each LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or the applicable LC Issuer’s failure to pay under any Facility LC
issued by such LC Issuer after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.20 or any
action taken or omitted by such indemnitees hereunder.

2.20.11 Facility LC Collateral Account. The Borrower agrees that it will, upon
the reasonable request of the Agent or the Required Lenders and until the final
expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuers or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the Agent
(the “Facility LC Collateral Account”) at the Agent’s office at the address
specified pursuant to Article XIII, in the name of the Borrower but under the
sole dominion and control of the Agent, for the benefit of the Lenders and the
LC Issuers, and in which the Borrower shall have no interest other than as set
forth in Section 8.1, which Facility LC Collateral Account shall be funded in
accordance with the terms of this Agreement. The Borrower hereby pledges,
assigns and grants to the Agent, on behalf of and for the ratable benefit of the
Lenders and the LC Issuers, a security interest in all of the Borrower’s right,
title and interest in and to all funds which may from time to time be on deposit
in the Facility LC Collateral Account to secure the prompt and complete payment
and performance of the Secured Obligations. The Agent will invest any funds on
deposit from time to time in the Facility LC Collateral Account in Cash
Equivalent Investments as directed by the Borrower (in the absence of a
Default). On or before the 10th day prior to the Facility Termination Date, the
Borrower shall pay to the Agent an amount in immediately available funds, which
funds shall be held in the Facility LC Collateral Account, equal to 1.05
multiplied by the aggregate amount of the outstanding LC Obligations in respect
of Facility LCs with an expiry date on or after the Facility Termination Date.
Nothing in this Section 2.20.11 shall either obligate the Agent to require the
Borrower to deposit any funds in the Facility LC Collateral Account or limit the
right of the Agent to release any funds held in the Facility LC Collateral
Account in each case other than as required by Section 8.1 and the immediately
preceding sentence.

2.20.12 Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.

 

37



--------------------------------------------------------------------------------

2.21. Increase of Aggregate Commitment. At any time prior to the Facility
Termination Date, the Borrower may, on the terms set forth below, request that
(a) the Aggregate Commitment hereunder be increased by an amount up to
$300,000,000 and/or (b) term loans be issued hereunder (such term loans being
“Term Loans”) on terms and conditions (including, without limitation, pricing,
amortization, prepayment and related interest rate hedging) reasonably
acceptable to the Agent in an aggregate principal amount up to $300,000,000;
provided, however, that (i) an increase in the Aggregate Commitment or issuance
of Term Loans hereunder may only be made at a time when no Default or Unmatured
Default shall have occurred and be continuing or would result therefrom and
(ii) no Lender’s Commitment shall be increased, nor shall any Lender have any
commitment to make any Term Loan, under this Section 2.21 without its consent.
In the event of such a requested increase in the Aggregate Commitment or
issuance of Term Loans, any financial institution selected by the Borrower and
reasonably acceptable to the Agent and, with respect to any increase in the
Aggregate Commitment, the Arrangers and the LC Issuers (such consent not to be
unreasonably withheld or delayed), may become a Lender or increase its
Commitment or issue such Term Loans and may set the amount of its Commitment or
Term Loan, as applicable, at a level agreed to by the Borrower and the Agent. In
the event that the Borrower and one or more of the Lenders (or other financial
institutions) shall agree upon such an increase in the Aggregate Commitment
and/or issuance of Term Loans (i) the Borrower, the Agent and each Lender or
other financial institution increasing its Commitment or extending a new
Commitment or Term Loan shall enter into an amendment to this Agreement setting
forth the amounts of the Commitments and Term Loans, as applicable, as so
increased, providing that the financial institutions extending new Commitments
or Term Loans shall be Lenders for all purposes under this Agreement, and
setting forth such additional provisions as the Agent shall consider reasonably
appropriate and (ii) the Borrower shall furnish, if requested, a new Note to
each financial institution that is extending a new Commitment or Term Loan or
increasing its Commitment. No such amendment shall require the approval or
consent of any Lender whose Commitment is not being increased. Upon the
execution and delivery of such amendment as provided above, and upon
satisfaction of such other conditions as the Agent may reasonably specify upon
the request of the financial institutions that are extending new Commitments
and/or making Term Loans (including, without limitation, the Agent administering
the reallocation of any outstanding Revolving Loans ratably among the Lenders
with Commitments after giving effect to each such increase in the Aggregate
Commitment, and the delivery of certificates, evidence of corporate authority
and legal opinions on behalf of the Borrower), this Agreement shall be deemed to
be amended accordingly. All such additional Commitments and Term Loans shall be
secured equally and ratably with the other Loans hereunder.

2.22. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i) Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender;

(ii) the Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to

 

38



--------------------------------------------------------------------------------

Section 8.2); provided that this clause (ii) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

(iii) if any Swing Line Exposure or LC Obligations exist at the time such Lender
becomes a Defaulting Lender then:

(a) so long as (x) the conditions set forth in Section 4.2 are satisfied at the
time of reallocation (and, unless the Borrower shall have otherwise notified the
Agent at such time, the Borrower shall be deemed to have represented and
warranted that such conditions are satisfied at such time) and (y) no Default
shall be continuing: all or any part of the Swing Line Exposure and LC
Obligations of such Defaulting Lender shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Shares, but
only to the extent the sum of all Non-Defaulting Lenders’ Outstanding Credit
Exposure plus such Defaulting Lender’s Swing Line Exposure and LC Obligations
does not exceed the total of all Non-Defaulting Lenders’ Commitments;

(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Agent and without prejudice to any right or remedy available to it
hereunder or under applicable law (x) first, prepay the Swing Line Exposure of
the Defaulting Lender and (y) second, cash collateralize for the benefit of the
applicable LC Issuers only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Obligations (after giving effect to any partial
reallocation pursuant to clause (a) above) in accordance with the procedures set
forth in Section 8.1 for so long as such LC Obligations remain outstanding;

(c) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Obligations pursuant to clause (b) above, the Borrower shall not be required
to pay any LC Fees to such Defaulting Lender (or the Agent or any other Lender)
pursuant to Section 2.20.4 with respect to such Defaulting Lender’s LC
Obligations during the period such Defaulting Lender’s LC Obligations are cash
collateralized;

(d) if the LC Obligations of the Non-Defaulting Lenders are reallocated pursuant
to clause (a) above, then the Commitment Fees and the LC Fees payable to the
Lenders pursuant to Section 2.5 and Section 2.20.4, respectively, shall be
adjusted in accordance with such Non-Defaulting Lenders’ Pro Rata Shares; and

(e) if all or any portion of such Defaulting Lender’s LC Obligations are neither
reallocated nor cash collateralized pursuant to clause (a) or (b) above, then,
without prejudice to any rights or remedies of the LC Issuers or any other
Lender hereunder, all LC Fees payable under Section 2.20.4 with respect to such
Defaulting Lender’s LC Obligations shall be payable to the applicable LC Issuer
(and not to such Defaulting Lender) until and to the extent that such LC
Obligations are reallocated and/or cash collateralized; and

 

39



--------------------------------------------------------------------------------

(iv) so long as such Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and no LC Issuer shall be required
to issue, amend or increase any Facility LC, unless it is reasonably satisfied
that the related exposure and the Defaulting Lender’s then outstanding LC
Obligations will be 100% covered by the Commitments of the Non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.22(iii), and participating interests in any such newly made Swing
Line Loan or any newly issued or increased Facility LC shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 2.22(iii)(a) (and
such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swing Line Lender or any LC Issuer has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Lender
shall not be required to fund any Swing Line Loan and such LC Issuer shall not
be required to issue or Modify any Facility LC, unless the Swing Line Lender or
such LC Issuer, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swing Line Lender or such LC
Issuer, as the case may be, to defease any risk to it in respect of such Lender
hereunder.

In the event that the Agent, the Borrower, each of the LC Issuers and the Swing
Line Lender each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swing Line
Exposure and LC Obligations of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Pro Rata Share.

Nothing contained in the foregoing shall be deemed to constitute a waiver by the
Borrower of any of its rights or remedies (whether in equity or law) against any
Lender which fails to fund any of its Loans hereunder at the time or in the
amount required to be funded under the terms of this Agreement.

ARTICLE III

YIELD PROTECTION; TAXES

3.1. Yield Protection. If any Change in Law:

(i) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or any LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurodollar
Advances),

(ii) imposes any other condition the result of which is to increase the cost to
any Lender, any applicable Lending Installation or any LC Issuer of making,
funding or maintaining

 

40



--------------------------------------------------------------------------------

its Commitment or Eurodollar Loans or of issuing or participating in Facility
LCs, or reduces any amount receivable by any Lender or any applicable Lending
Installation or any LC Issuer in connection with its Commitment or Eurodollar
Loans or Facility LCs (including participations therein), or requires any Lender
or any applicable Lending Installation or any LC Issuer to make any payment
calculated by reference to the amount of Commitment or Eurodollar Loans or
Facility LCs (including participations therein) held or interest or LC Fees
received by it, in each case, by an amount deemed material by such Lender or
such LC Issuer, as applicable, or

(iii) subjects the Agent, a Lender or applicable Lending Installation to any
taxes, duties, levies, imposts, deductions, fees, assessments, charges or
withholdings, and any and all liabilities with respect to the foregoing, on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto (other
than (a) Taxes, (b) Excluded Taxes or (c) Other Taxes),

and the result of any of the foregoing is to increase the cost to such Person of
making or maintaining its Loans or Commitment or of issuing or participating in
Facility LCs, as applicable, or to reduce the return received by such Person in
connection with such Loans or Commitment, or Facility LCs (including
participations therein), then, within 15 days of demand, accompanied by the
written statement required by Section 3.6, by such Person, the Borrower shall
pay such Person such additional amount or amounts as will compensate such Person
for such increased cost or reduction in amount received; provided, that any such
demand shall be made in good faith (and not on an arbitrary and capricious
basis) and consistent with similarly situated customers of the applicable Person
after consideration of factors as such Person then reasonably determines to be
relevant.

3.2. Changes in Capital Adequacy Regulations. If a Lender or any LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender or such LC Issuer, any Lending Installation of such Lender or such LC
Issuer or any corporation controlling such Lender or such LC Issuer is increased
by a material amount as a result of a Change in Law, but excluding any adoption,
change or interpretation or administration or compliance with respect to taxes
and amounts relating thereto (payment with respect to which shall be governed
solely and exclusively by Section 3.5), then, within 15 days of demand,
accompanied by the written statement required by Section 3.6, by such Lender or
such LC Issuer, the Borrower shall pay such Lender or such LC Issuer the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital which such Lender or such LC Issuer determines is
attributable to this Agreement, its Outstanding Credit Exposure or its
Commitment to make Loans and issue or participate in Facility LCs, as
applicable, hereunder (after taking into account such Lender’s or such LC
Issuer’s policies as to capital adequacy); provided, that any such determination
shall be made in good faith (and not on an arbitrary or capricious basis), using
allocation and attribution methods which are reasonable, and consistent with
similarly situated customers of the applicable Lender after consideration of
such factors as such Lender then reasonably determines to be relevant.

3.3. Availability of Types of Advances. If (x) any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (y) prior to the commencement of any Interest Period
with respect to a Eurodollar Loan the Required

 

41



--------------------------------------------------------------------------------

Lenders determine that (i) the interest rate applicable to Eurodollar Advances
does not accurately reflect the cost of making or maintaining Eurodollar
Advances, or (ii) no reasonable basis exists for determining the Eurodollar Base
Rate, then such Lender shall promptly give notice to the Borrower and the Agent
(by telephone, promptly confirmed in writing) and thereafter, the Agent shall
suspend the availability of Eurodollar Advances and require any affected
Eurodollar Advances to be repaid or converted to Floating Rate Advances on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law, subject to the payment
of any funding indemnification amounts required by Section 3.4 until such time
as the Agent notifies the Borrower and the Lenders that the circumstances giving
rise to such initial notice no longer exist, and any Notice of Borrowing or
Conversion/Continuation Notice given by the Borrower with respect to Eurodollar
Loans which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower.

3.4. Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made or continued, or a Floating Rate Advance is not converted into a Eurodollar
Advance, on the date specified by the Borrower for any reason other than default
by the Lenders, or a Eurodollar Advance is not prepaid on the date specified by
the Borrower for any reason, the Borrower will indemnify each Lender for any
reasonable loss or cost incurred by it resulting therefrom, including, without
limitation, any reasonable loss or cost in liquidating or employing deposits
acquired to fund or maintain such Eurodollar Advance, but excluding any loss or
cost relating to taxes and amounts relating thereto (payment with respect to
which shall be governed solely and exclusively by Section 3.5).

3.5. Taxes. (i) Except as provided in this Section 3.5, all payments by the
Borrower to or for the account of any Lender or the Agent hereunder or under any
Note shall be made free and clear of and without deduction for any and all
Taxes. If the Borrower shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder to any Lender or the Agent, (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5) such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(b) the Borrower shall make such deductions, (c) the Borrower shall pay the full
amount deducted to the relevant authority in accordance with applicable law and
(d) the Borrower shall furnish to the Agent the original copy of a receipt
evidencing payment thereof or, if a receipt cannot be obtained with reasonable
efforts, such other evidence of payment as is reasonably acceptable to the
Agent, in each case within 30 days after such payment is made.

(ii) In addition, the Borrower shall pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement, any Note, any Facility LC Application, or any other Loan
Document (“Other Taxes”).

(iii) The Borrower shall indemnify the Agent and each Lender for the full amount
of Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed on

 

42



--------------------------------------------------------------------------------

amounts payable under this Section 3.5) paid by the Agent or such Lender as a
result of its Commitment, any Credit Extensions made by it hereunder, any
Facility LC issued or participated in by it hereunder, or otherwise in
connection with its participation in this Agreement and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
Payments due under this indemnification shall be made within 30 days of the date
the Agent or such Lender makes demand therefor pursuant to Section 3.6.

(iv) Each Lender and the Agent that is not a United States Person (as such term
is defined in Section 7701(a)(30) of the Code for United States federal income
tax purposes) (each a “Non-U.S. Lender”) agrees that it will, not more than ten
Business Days after the date on which it becomes a party to this Agreement (but
in any event before a payment is due to it hereunder), (i) deliver to each of
the Borrower and the Agent two (2) duly completed copies of United States
Internal Revenue Service Form W-8BEN or W-8ECI or successor forms, certifying in
either case that such Non-U.S. Lender is entitled to receive payments under this
Agreement or under any Note without any deduction or withholding of any United
States federal income taxes, or (ii) in the case of a Non-U.S. Lender that is
fiscally transparent, deliver to the Agent and the Borrower two (2) duly
completed copies of a United States Internal Revenue Service Form W-8IMY or
successor form together with the applicable accompanying duly completed copies
of United States Internal Revenue Service applicable Forms W-8 or W-9 or
successor forms, as the case may be, in each case establishing that each
beneficial owner of the payments to be made under this Agreement or any Note is
entitled to receive payments under this Agreement or any Note without any
deduction or withholding of any United States federal income taxes, and
applicable withholding statements, or (iii) any other applicable form,
certificate or document specifically requested by the Borrower or the Agent and
prescribed by the United States Internal Revenue Service establishing as to such
Lender’s, the Agent’s or such beneficial owner’s, as the case may be,
entitlement to such complete exemption from United States withholding tax with
respect to all payments to be made hereunder or under any Note. Each Lender and
the Agent that is United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes (other
than each such Lender and the Agent, as the case may be, that is treated as an
exempt recipient based on the indicators described in U.S. Treasury Regulation
Section 1.6049-4(c)(1)(ii)) shall deliver at the time(s) and in the manner(s)
described above with respect to the other Internal Revenue Service Forms, to the
Borrower and the Agent, two (2) accurate and complete original signed copies of
Internal Revenue Service Form W-9 (or successor form) certifying that such
person is completely exempt from United States backup withholding tax on
payments made hereunder or on any Note. Each Lender and the Agent further
undertakes to deliver to each of the Borrower and the Agent renewals or
additional copies of such form (or any successor form) (x) on or before the date
that such form expires or becomes obsolete, (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, and
(z) from time to time upon reasonable request by the Borrower or the Agent. All
forms or amendments described in the preceding sentence shall certify that such
Lender, the Agent or such applicable beneficial owner, as the case may be, is
entitled to receive payments under this Agreement or under any Note without any
deduction or withholding of any United States federal income taxes, and in the
case where such Lender has delivered a Form W-8IMY (or successor form), such
Lender delivers all forms or amendments, including duly completed United States
Internal Revenue Service applicable Forms W-8s or W-9s (or successor forms), in
each case establishing that each beneficial owner of the payments to be made
under this Agreement or any Note is entitled to receive payments under this
Agreement

 

43



--------------------------------------------------------------------------------

or any Note without any deduction or withholding of any United States federal
income taxes, and applicable withholding statements, unless an event (including
without limitation any change in treaty, law or regulation) has occurred prior
to the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent such Lender, the Agent or
such applicable beneficial owner, as the case may be, from duly completing and
delivering any such form or amendment with respect to it and such applicable
beneficial owner and such Lender or the Agent, as the case may be, advises the
Borrower and the Agent that it and such applicable beneficial owner is not
capable of receiving payments without any deduction or withholding of United
States federal income tax.

(v) For any period during which a Lender or the Agent has failed to provide the
Borrower and the Agent with an appropriate form, including an inaccurate form,
referred to in clause (iv) above in each case establishing that the Agent or
such Lender, and in the case where such Lender has delivered a Form W-8IMY (or
successor form), each beneficial owner of the payments to be made under this
Agreement or any Note, is entitled to receive payments under this Agreement or
any Note without any deduction or withholding of any United States federal
income taxes (unless such failure is due to a change in treaty, law or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, occurring subsequent to the date on which a form
originally was required to be provided), such Lender or the Agent, as
applicable, shall not be entitled to any increase in payments or to
indemnification under this Section 3.5 with respect to Taxes imposed by the
United States as a result of such failure; provided that, should a Lender or the
Agent, as the case may be, which is otherwise completely exempt from or subject
to a reduced rate of withholding tax become subject to Taxes because of its
failure to deliver a form required under clause (iv) above, the Borrower shall
take such steps as such Lender shall reasonably request to assist such Lender to
recover such Taxes.

(vi) Any Lender or Agent that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate. For any period during which a Lender or the Agent, as
applicable, has failed to provide the Borrower and the Agent with such properly
completed and executed documentation, such Lender or the Agent, as applicable,
shall not be entitled to any increase in payments or to indemnification under
this Section 3.5.

(vii) Each Lender shall severally indemnify the Agent for any Taxes, Excluded
Taxes or Other Taxes (but, in the case of any Taxes or Other Taxes, only to the
extent that the Borrower has not already indemnified the Agent for such Taxes or
Other Taxes and without limiting the obligation of the Borrower to do so)
attributable to such Lender that are paid or payable by the Agent in connection
with any Loan Documents and any reasonable expenses arising therefrom or with
respect thereto, whether or not such amounts were correctly or legally imposed
or asserted by the relevant governmental authority. The indemnity under this
Section 3.5(vii) shall be paid within 30 days after the Agent delivers to the
applicable Lender a certificate stating the amount so paid or payable by the
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.

 

44



--------------------------------------------------------------------------------

(viii) If a payment made to a Lender under this Agreement would be subject to
United States federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 3.5(viii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(ix) If any Lender or the Agent determines that it has actually received any
refund of Taxes paid by the Borrower for such Lender or the Agent pursuant to
this Section 3.5, such Lender or the Agent shall reimburse the Borrower in an
amount equal to such refund, after tax, and net of all expenses incurred by such
Lender or Agent in connection with such refund.

3.6. Lender Statements; Survival of Indemnity. Each Lender shall notify the
Borrower of any event occurring after the Restatement Effective Date entitling
such Lender to compensation under Section 3.1, 3.2, 3.4 or 3.5 as promptly as
practicable, but in any event within six (6) months (or such longer period if
the event is retroactive), after such Lender obtains actual knowledge thereof;
provided that if any Lender fails to give such notice within six (6) months (or
such longer period if the event is retroactive) after it obtains actual
knowledge of such an event, such Lender shall, with respect to compensation
payable under Sections 3.1, 3.2, 3.4 or 3.5 in respect of any costs resulting
from such event, only be entitled to payment for costs incurred from and after
the date six (6) months (or such longer period if the event is retroactive)
prior to the date that such Lender does give such notice. Together with each
notice required by the previous sentence, any Lender requesting compensation
shall deliver a certificate of such Lender to the Borrower (with a copy to the
Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such
written certificate shall (i) set forth in reasonable detail the calculations
upon which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error and (ii) set forth that
it is the policy or general practice of such Lender to demand compensation for
comparable costs in similar circumstances under comparable provisions of other
credit agreements for comparable customers. Determination of amounts payable
under such Sections in connection with a Eurodollar Loan shall be calculated as
though each Lender funded its Eurodollar Loan through the purchase of a deposit
of the type, currency and maturity corresponding to the deposit used as a
reference in determining the Eurodollar Rate applicable to such Loan, whether in
fact that is the case or not. Unless otherwise provided herein, the amount
specified in the written certificate of any Lender shall be payable within
fifteen (15) days after receipt by the Borrower of such written certificate. The
obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive
payment of the Obligations and termination of this Agreement.

3.7. Alternative Lending Installation. If any Lender requests compensation under
Sections 3.1, 3.2 or 3.4, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.5,

 

45



--------------------------------------------------------------------------------

then such Lender shall, if requested by the Borrower, use reasonable efforts to
designate a different Lending Installation for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another Lending
Installation, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 3.1, 3.2, 3.4
or 3.5, as the case may be, in the future and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Effectiveness of Commitments. This Agreement shall not become effective,
nor shall any Lender be required to make any Credit Extension hereunder, unless
all legal matters incident to the making of the initial Credit Extension shall
be satisfactory to the Lenders and their counsel and on or before September 21,
2011 the following conditions precedent have been satisfied or waived by the
Required Lenders and the Borrower has furnished to the Agent with sufficient
copies for the Lenders:

4.1.1 Copies of the articles or certificate of incorporation (or the equivalent
thereof) of each Loan Party, in each case, together with all amendments thereto,
and a certificate of good standing, each certified by the appropriate
governmental officer in its jurisdiction of organization.

4.1.2 Copies, certified by the Secretary or Assistant Secretary (or the
equivalent thereof) of each Loan Party, in each case, of its by-laws and of its
Board of Directors’ resolutions and of resolutions or actions of any other body
authorizing the execution of the Loan Documents to which such Loan Party is a
party.

4.1.3 An incumbency certificate, executed by the Secretary or Assistant
Secretary (or the equivalent thereof) of each Loan Party which shall identify by
name and title and bear the signatures of the Authorized Officers and any other
officers of each such Loan Party authorized to sign the Loan Documents to which
it is a party, upon which certificate the Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the applicable Loan
Party.

4.1.4 A certificate reasonably acceptable to the Agent, signed by the chief
financial officer of USI, stating that on the initial Credit Extension Date
(a) no Default or Unmatured Default has occurred and is continuing, (b) all of
the representations and warranties in Article V shall be true and correct in all
material respects as of such date and (c) except as disclosed in the Identified
Disclosure Documents, no material adverse change in the business, financial
condition, operations or properties of USI and its Subsidiaries, taken as a
whole, has occurred since December 31, 2010.

4.1.5 Evidence reasonably acceptable to the Agent that governmental and third
party approvals necessary in connection with the transactions contemplated
hereby and the continuing operations of USI shall have been obtained and are in
full force and effect.

 

46



--------------------------------------------------------------------------------

4.1.6 (i) Audited consolidated financial statements of the Borrower for the
fiscal years ended December 31, 2009 and December 31, 2010 (ii) unaudited
interim consolidated financial statements of the Borrower for the quarterly
period ended March 31, 2011 and June 30, 2011 and (iii) reasonably satisfactory
financial projections through and including USI’s 2015 fiscal year, together
with such information as Agent and the Lenders shall reasonably request
(including, without limitation, a detailed description of the assumptions used
in preparing such projections).

4.1.7 An initial compliance certificate, dated as of the Restatement Effective
Date and reflecting calculations as of June 30, 2011, in substantially the form
of Exhibit B hereto.

4.1.8 Written opinions of the Loan Parties’ counsel, in form and substance
reasonably satisfactory to the Agent and addressed to the Lenders, in
substantially the form of Exhibit A hereto.

4.1.9 Any Notes requested by a Lender pursuant to Section 2.13 payable to the
order of each such requesting Lender or its registered assigns.

4.1.10 A certificate of value, solvency and other appropriate factual
information in form and substance reasonably satisfactory to the Agent and
Arrangers from the chief financial officer or treasurer of USI (on behalf of USI
and its Subsidiaries) in his or her representative capacity supporting the
conclusions that as of the initial Credit Extension Date, USI and its
Subsidiaries on a consolidated basis are Solvent and will be Solvent subsequent
to incurring the Indebtedness contemplated under the Loan Documents.

4.1.11 Evidence satisfactory to the Agent that the Borrower has paid to the
Agent and the Arrangers the fees agreed to in each of their respective fee
letters dated August 4, 2011.

4.1.12 Liens creating a first priority security interest in the Collateral shall
have been perfected on the Restatement Effective Date.

4.1.13 Such other documents as any Lender or its counsel may have reasonably
requested, including, without limitation, those documents set forth in Exhibit F
hereto.

4.2. Each Credit Extension. The Lenders shall not (except as otherwise set forth
in Section 2.4.4 with respect to Revolving Loans extended for the purpose of
repaying Swing Line Loans) be required to make any Credit Extension unless on
the applicable Credit Extension Date:

4.2.1 There exists no Default or Unmatured Default at the time of, or after
giving effect to the making of, such Credit Extension.

 

47



--------------------------------------------------------------------------------

4.2.2 The representations and warranties contained in Article V are true and
correct in all material respects as of such Credit Extension Date except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date (provided,
however, that the representation and warranty specified in Section 5.5 shall be
made only as of the Restatement Effective Date and as of the date of any
increase of the Aggregate Commitment or issuance of Term Loans pursuant to
Section 2.21).

Each Borrowing Notice, request for issuance of a Facility LC or Swing Line
Borrowing Notice, as the case may be, or request for issuance of a Facility LC,
with respect to each such Credit Extension shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 4.2.1 and
4.2.2 have been satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of USI and the Borrower represents and warrants to each Lender and the
Agent as of each of (i) the Restatement Effective Date, (ii) the date of the
initial Credit Extension hereunder (if different from the Restatement Effective
Date) and (iii) each date as required by Section 4.2:

5.1. Existence and Standing. Each of USI and its Subsidiaries (i) is a
corporation, partnership (in the case of Subsidiaries other than the Borrower
only) or limited liability company duly incorporated or organized, as the case
may be, validly existing and (to the extent such concept applies to such entity)
in good standing under the laws of its jurisdiction of incorporation or
organization, (ii) has all requisite corporate, partnership or limited liability
company power and authority, as the case may be, to own, operate and encumber
its Property and (iii) is qualified to do business and is in good standing (to
the extent such concept applies to such entity) in all jurisdictions where the
nature of the business conducted by it makes such qualification necessary and
where failure to so qualify would reasonably be expected to have a Material
Adverse Effect.

5.2. Authorization and Validity. Each Loan Party has the requisite corporate,
partnership or limited liability company, as the case may be, power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder. The execution and delivery
by each Loan Party of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by requisite
corporate, partnership or limited liability company, as the case may be,
proceedings, and the Loan Documents to which each Loan Party is a party
constitute legal, valid and binding obligations of such Loan Party enforceable
against such Loan Party in accordance with their terms, except as enforceability
may be limited by (i) bankruptcy, insolvency, fraudulent conveyance,
reorganization or similar laws relating to or affecting the enforcement of
creditors’ rights generally; (ii) general equitable principles (whether
considered in a proceeding in equity or at law); and (iii) requirements of
reasonableness, good faith and fair dealing.

 

48



--------------------------------------------------------------------------------

5.3. No Conflict; Government Consent. Neither the execution and delivery by any
Loan Party of the Loan Documents to which it is a party, nor the consummation by
such Loan Party of the transactions therein contemplated, nor compliance by such
Loan Party with the provisions thereof will violate (i) any applicable law,
rule, regulation, order, writ, judgment, injunction, decree or award binding on
such Loan Party or (ii) such Loan Party’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating agreement or other management
agreement, as the case may be, or (iii) the provisions of any indenture or
material instrument or agreement to which such Loan Party is a party or is
subject, or by which it, or its Property, may be bound or affected, or conflict
with, or constitute a default under, or result in or require, the creation or
imposition of any Lien in, of or on the Property of such Loan Party pursuant to
the terms of any such indenture or material instrument or agreement (other than
any Lien of the Agent on behalf of the Holders of Secured Obligations). Other
than the filing of UCC financing statements and intellectual property-related
filings in the applicable filing offices to perfect the Liens of the Agent in
favor of the Holders of Secured Obligations granted pursuant to the Loan
Documents, no order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by any Loan Party, is required
to be obtained by such Loan Party in connection with the execution and delivery
of the Loan Documents, the borrowings under this Agreement, the payment and
performance by the Loan Parties of the Obligations or the legality, validity,
binding effect or enforceability of any of the Loan Documents except where the
failure to so make or obtain, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

5.4. Financial Statements. The December 31, 2010 consolidated financial
statements of USI and its Subsidiaries heretofore delivered to the Agent and the
Lenders were prepared in accordance with GAAP in effect on the date such
statements were prepared and fairly present in all material respects the
consolidated financial condition and operations of USI and its Subsidiaries at
such date and the consolidated results of their operations for the period then
ended.

5.5. Material Adverse Change. Since December 31, 2010 or, in the case of any
increase of the Aggregate Commitment or issuance of Term Loans pursuant to
Section 2.21, the last day of USI’s most recently completed fiscal year in
respect of which the Borrower has delivered financial statements in accordance
with Section 6.1 hereof, except as disclosed in the Identified Disclosure
Documents, there has been no event, development or circumstance that has had or
would reasonably be expected to have a Material Adverse Effect.

5.6. Taxes. USI, the Borrower and the Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes shown to be due thereon or pursuant to any assessment
received by USI, the Borrower or any Subsidiaries, except in respect of such
taxes, if any, (i) as are being contested in good faith and as to which adequate
reserves have been provided in accordance with GAAP and as to which no Lien
exists (except as permitted by Section 6.15.2) or (ii) as to which the failure
to file such return or pay such taxes would not reasonably be expected to have a
Material Adverse Effect. As of the Restatement Effective Date, the United States
income tax returns of USI, the Borrower

 

49



--------------------------------------------------------------------------------

and the Subsidiaries have been audited by the Internal Revenue Service through
the fiscal year ended December 31, 2003, and, as of the Restatement Effective
Date, no Liens have been filed and no claims are being asserted with respect to
such taxes shown to be due on such returns. The charges, accruals and reserves
on the books of USI, the Borrower and the Subsidiaries in respect of any taxes
or other governmental charges are adequate under GAAP.

5.7. Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their executive officers, threatened against USI, the Borrower or any
Subsidiaries which would reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Revolving
Loans. As of December 31, 2010, other than any liability incident to any
litigation, arbitration or proceeding which would not reasonably be expected to
have a Material Adverse Effect, none of USI, the Borrower or any Subsidiary had
any contingent obligations required to be reflected on USI’s consolidated
balance sheet in accordance with GAAP, and not provided for or disclosed in the
financial statements referred to in Section 5.4, in an aggregate amount in
excess of $10,000,000.

5.8. Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries of
USI as of the Restatement Effective Date, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by USI or other Subsidiaries. All of
the issued and outstanding shares of capital stock or other ownership interests
of such Subsidiaries have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable.

5.9. ERISA. During the twelve consecutive month period prior to the Restatement
Effective Date, the date of the initial Credit Extension and the date of any
subsequent Credit Extension, (i) no formal step has been taken to terminate any
Plan, other than a standard termination under Section 4041(b) of ERISA and
(ii) no contribution failure has occurred with respect to any Plan sufficient to
give rise to a Lien under Section 303(k) of ERISA. During the twelve consecutive
month period prior to the Restatement Effective Date, the date of the initial
Credit Extension and the date of any subsequent Credit Extension, neither USI
nor any other member of the Controlled Group has incurred, or is reasonably
expected to incur, pursuant to Section 4201 of ERISA, any withdrawal liability
to Multiemployer Plans that would reasonably be expected to exceed in the
aggregate $20,000,000. Each Plan complies with all applicable requirements of
law and regulations except with respect to non-compliance that would not
reasonably be expected to have a Material Adverse Effect. During the twelve
consecutive month period prior to the Restatement Effective Date, the date of
the initial Credit Extension and the date of any subsequent Credit Extension,
neither USI nor any other member of the Controlled Group has withdrawn from any
Multiemployer Plan within the meaning of Title IV of ERISA or initiated steps to
do so, and, to the knowledge of USI, no steps have been taken to reorganize or
terminate, within the meaning of Title IV of ERISA, any Multiemployer Plan which
withdrawal, reorganization or termination would reasonably be expected to result
in liability to USI or any other member of the Controlled Group that would
exceed in the aggregate $20,000,000.

5.10. Accuracy of Information. The written information, exhibits or reports
furnished by USI, the Borrower or any Subsidiary to the Agent or to any Lender
in connection with the negotiation of, or compliance with, the Loan Documents
(other than projected and pro forma

 

50



--------------------------------------------------------------------------------

information and information of a general economic or industry-specific nature),
considered as a whole, is complete and correct in all material respects and does
not or will not, when furnished, taken as a whole, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein, in light of the circumstances under which they
were made, not materially misleading. The projected and pro forma financial
information furnished by or on behalf of USI, the Borrower or any Subsidiary to
the Agent or any Lender in connection with the negotiation of, or compliance
with, the Loan Documents, were prepared in good faith based upon assumptions
believed to be reasonable at the time.

5.11. Regulation U. Neither USI, the Borrower nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate of buying or
carrying margin stock (as defined in Regulation U), and after applying the
proceeds of each Credit Extension, margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of USI, the Borrower and
the Subsidiaries which are subject to any limitation on sale, pledge, or any
other restriction on disposition hereunder.

5.12. Compliance With Laws. USI, the Borrower and the Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except to the extent any failure to so comply,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

5.13. Ownership of Properties. USI, the Borrower and the Subsidiaries have good
title, free of all Liens other than those permitted by Section 6.15, to all of
the assets reflected in USI’s most recent consolidated financial statements
provided to the Agent, as owned by USI, the Borrower and the Subsidiaries except
(i) assets sold or otherwise transferred as permitted under Section 6.12 and
(ii) to the extent the failure to hold such title would not reasonably be
expected to have a Material Adverse Effect.

5.14. Plan Assets; Prohibited Transactions. None of the Loan Parties is an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. §
2510.3-101, as amended by Section 3(42) of ERISA (“Plan Assets”) of an employee
benefit plan (as defined in Section 3(3) of ERISA) which is subject to Title I
of ERISA or any plan (as defined by and subject to Section 4975 of the Code),
and assuming the accuracy of the representations and warranties made in
Section 9.12 and in any assignment made pursuant to Section 12.3.3, neither the
execution of this Agreement nor the making of Revolving Loans hereunder gives
rise to a prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.

5.15. Environmental Matters. To the knowledge of the Borrower, no facts,
circumstances or conditions currently exist with respect to USI and its
Subsidiaries that would reasonably be expected to result in USI or such
Subsidiary incurring liability under Environmental Law that would reasonably be
expected to have a Material Adverse Effect. Neither USI, the Borrower nor any
Subsidiary has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether

 

51



--------------------------------------------------------------------------------

any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
would reasonably be expected to have a Material Adverse Effect.

5.16. Investment Company Act. Neither USI, the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.17. Insurance. USI has caused the Borrower and each Subsidiary to maintain
with financially sound and reputable insurance companies insurance on their
Property in such amounts, subject to such deductibles and self-insurance
retentions and covering such properties and risks as is consistent with sound
business practice for Persons engaged in the same or similar business and which
are similarly situated to the Borrower.

5.18. Solvency. After giving effect to (i) the Credit Extensions to be made on
the Restatement Effective Date or such other date as Credit Extensions requested
hereunder are made, (ii) the other transactions contemplated by this Agreement
and the other Loan Documents, and (iii) the payment and accrual of all
transaction costs with respect to the foregoing, USI and its Subsidiaries taken
as a whole are Solvent.

5.19. Collateral Documents. The Collateral Documents create, as security for the
obligations purported to be secured thereby, a valid and enforceable interest in
and Lien on all of the Properties covered thereby in favor of the Agent, and
upon the filing of any financing statements, notices or mortgages contemplated
thereby in the offices specified therein, such Liens shall be superior to and
prior to the right of all third Persons (other than Liens permitted under
Section 6.15, provided that nothing herein shall be deemed to constitute an
agreement to subordinate any of the Liens of the Agent under the Loan Documents
to any Liens otherwise permitted under Section 6.15 (other than Permitted
Priority Liens)) and subject to no other Liens (other than Liens permitted under
Section 6.15).

5.20. No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1. Financial Reporting. USI and the Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with GAAP, and the Borrower will furnish to the Agent (which shall
furnish copies to the Lenders via IntraLinks or other similar password
protected, restricted internet site):

6.1.1 Within 90 days after the close of each of USI’s fiscal years (commencing
with the fiscal year ending December 31, 2011), financial statements prepared in
accordance with GAAP on a consolidated basis for itself and its Subsidiaries,
including

 

52



--------------------------------------------------------------------------------

balance sheets as of the end of such period, statements of income and statements
of cash flows, accompanied by (a) an audit opinion, unqualified as to scope, of
a nationally recognized firm of independent public accountants or other
independent public accountants reasonably acceptable to the Required Lenders and
(b) a certificate of said accountants that, in the course of their examination
necessary for their opinion, they have obtained no knowledge of any Default
under any of Sections 6.20 and 6.21 insofar as such Sections relate to
accounting matters, or if, in the opinion of such accountants, any Default shall
exist, stating the nature and status thereof.

6.1.2 Within 45 days after the close of the first three (3) quarterly periods of
each of USI’s fiscal years, for USI and its Subsidiaries, consolidated unaudited
balance sheets as at the close of each such period and consolidated statements
of income and a statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, all certified as to fairness of
presentation, in all material respects, compliance with GAAP by its chief
financial officer, controller or treasurer.

6.1.3 Together with (i) the financial statements required under Sections 6.1.1
and 6.1.2, a compliance certificate in substantially the form of Exhibit B
signed by its chief financial officer, controller or treasurer showing the
calculations necessary to determine compliance with this Agreement, which
certificate shall also state that no Default or Unmatured Default exists, or if
any Default or Unmatured Default exists, stating the nature and status thereof,
and (ii) each compliance certificate described in clause (i) relating to the
financial statements required under Section 6.1.1, supplements to the schedules
to the Security Agreement and the Intellectual Property Security Agreements
reflecting any matter hereafter arising which, if existing or occurring at the
Restatement Effective Date, would have been required to be set forth on the
schedules delivered as of the Restatement Effective Date, provided that
notwithstanding that any such supplement may disclose the existence or
occurrence of events, facts or circumstances which are either prohibited by the
terms of this Agreement or any other Loan Documents or which result in the
material breach of any representation or warranty, such supplement shall not be
deemed either an amendment thereof or a waiver of such breach unless expressly
consented to in writing by Agent and the requisite number of Lenders under
Section 8.2, and no such amendments, except as the same may be consented to in a
writing which expressly includes a waiver, shall be or be deemed a waiver by the
Agent or any Lender of any Default disclosed therein, and any items disclosed in
any such supplemental disclosures shall be included in the calculation of any
limits, baskets or similar restrictions contained in this Agreement or any of
the other Loan Documents.

6.1.4 As soon as possible and in any event within 10 days after (i) the
inception of any formal step to terminate any Plan, other than a standard
termination under Section 4041(b) of ERISA, (ii) a contribution failure with
respect to any Plan sufficient to give rise to a Lien under Section 303(k) of
ERISA, or (iii) the making of any application under Section 302 of ERISA for the
waiver of the minimum funding requirements under Section 303 of ERISA, notice of
any such event and the action which USI proposes to take with respect thereto.

 

53



--------------------------------------------------------------------------------

6.1.5 Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which USI, the Borrower
or any Subsidiary publicly files with the SEC.

6.1.6 Such other information (including non-financial information) as the Agent
or any Lender may from time to time reasonably request.

6.2. Use of Proceeds. USI and the Borrower will, and will cause each Subsidiary
to, use the proceeds of the Credit Extensions for general corporate purposes
(including, without limitation, for working capital, Permitted Acquisitions,
distributions permitted under Section 6.10 and payment of fees and expenses
incurred in connection with this Agreement). The Borrower shall use the proceeds
of Credit Extensions in compliance in all material respects with all applicable
legal and regulatory requirements and any such use shall not result in a
violation of any Regulation U and X.

6.3. Notice of Default. Within five (5) Business Days after an Authorized
Officer becomes aware thereof, the Borrower will give notice in writing to the
Lenders of the occurrence of any Default or Unmatured Default.

6.4. Conduct of Business. USI and the Borrower will, and will cause each
Subsidiary to, carry on and conduct its business in substantially the same
fields of enterprise as conducted by USI or its Subsidiaries as of the
Restatement Effective Date and those reasonably related thereto and reasonable
extensions thereof, and do all things necessary (subject to Section 6.11) to
remain duly incorporated or organized, validly existing and (to the extent such
concept applies to such entity) in good standing as a corporation, partnership
or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, and remain qualified to do business and remain
in good standing (to the extent such concept applies to such entity) in all
jurisdictions where failure to so qualify would reasonably be expected to have a
Material Adverse Effect.

6.5. Taxes. USI and the Borrower will, and will cause each Subsidiary to, timely
file complete and correct United States federal and foreign, state and local tax
returns required by law and pay when due all taxes, assessments and governmental
charges and levies upon it or its income, profits or Property, except (i) those
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been set aside in accordance with GAAP
and with respect to which no Lien exists or (ii) those taxes, assessments,
charges and levies which by reason of the amount involved or the remedies
available to the applicable taxing authority would not reasonably be expected to
have a Material Adverse Effect.

6.6. Insurance. USI will cause the Borrower, and each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on their
Property in such amounts, subject to such deductibles and self-insurance
retentions, and covering such properties and risks as is consistent with sound
business practice for Persons engaged in the same or similar business and which
similarly situated to the Borrower, and the Borrower will furnish to the Agent
upon request full information as to the insurance carried. The Borrower shall
deliver to the Agent endorsements in form and substance acceptable to the Agent
(x) to all policies covering risk of loss or damage to tangible property of USI,
the Borrower and each Guarantor

 

54



--------------------------------------------------------------------------------

naming the Agent as loss payee and (y) to all general liability and other
liability policies naming the Agent as an additional insured. In the event USI,
the Borrower or any Subsidiary at any time or times hereafter shall fail to
obtain or maintain any of the policies or insurance required herein or to pay
any premium in whole or in part relating thereto, then the Agent, without
waiving or releasing any obligations or resulting Default hereunder, may at any
time or times thereafter (but shall be under no obligation to do so) obtain and
maintain such policies of insurance and pay such premiums. All sums so disbursed
by the Agent shall constitute part of the Obligations, payable as provided in
this Agreement.

6.7. Compliance with Laws. USI and the Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws and Section 302 and Section 906 of
the Sarbanes-Oxley Act of 2002, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

6.8. Maintenance of Properties. Subject to Section 6.12, USI and the Borrower
will, and will cause each Subsidiary to, do all things necessary to maintain,
preserve, protect and keep its Property used in the operation of its business in
good repair, working order and condition (ordinary wear and tear and casualty
excepted), and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times, except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

6.9. Inspection; Keeping of Books and Records. USI and the Borrower will, and
will cause each Subsidiary to, permit upon two (2) Business Days’ prior written
notice to the Borrower (except when a Default or Unmatured Default has occurred
and is continuing, in which case no prior notice will be required) the Agent and
the Lenders (after notice to and coordination with, the Agent), by their
respective representatives and agents, to inspect any of the Property, books and
financial records of USI, the Borrower and each Subsidiary, to examine and make
copies of the books of accounts and other financial records of USI, the Borrower
and each Subsidiary, and to discuss the affairs, finances and accounts of USI,
the Borrower and each Subsidiary with, and to be advised as to the same by,
their respective officers at such reasonable times and intervals as the Agent or
any Lender may designate. The exercise of the rights under the preceding
sentence (i) by or on behalf of any Lender shall, unless occurring at a time
when a Default or Unmatured Default shall be continuing, be at such Lender’s
expense and (ii) by or on behalf of the Agent, other than the first such
inspection occurring during any calendar year or any inspections occurring at a
time when a Default or Unmatured Default is continuing, shall be at the Agent’s
expense; all other such inspections shall be at the Borrower’s expense. USI and
the Borrower shall keep and maintain, and cause each of the Subsidiaries to keep
and maintain, in all material respects, complete, accurate and proper books of
record and account in which entries in conformity with GAAP shall be made of all
dealings and transactions in relation to their respective businesses and
activities. If a Default has occurred and is continuing, USI and the Borrower,
upon the Agent’s request, shall turn over copies of any such records to the
Agent or its representatives.

 

55



--------------------------------------------------------------------------------

6.10. Dividends. USI and the Borrower will not, nor will they permit any
Subsidiary to, declare or pay any dividend or make any distribution on its
capital stock (other than dividends payable in its own capital stock) or redeem,
repurchase or otherwise acquire or retire any of its capital stock at any time
outstanding, except that (i) any Subsidiary of the Borrower may declare and pay
dividends or make distributions to the Borrower or to any other Subsidiary of
the Borrower, (ii) any Subsidiary of the Borrower which is not a Wholly-Owned
Subsidiary may pay dividends to its shareholders generally so long as the
Borrower or its respective Subsidiary which owns the equity interest or
interests in the Subsidiary paying such dividends receives at least its
proportionate share thereof, (iii) the Borrower may declare and make dividends
or distributions to USI to enable USI to, and USI may (a) pay any income,
franchise or like taxes, (b) pay its operating expenses (including, without
limitation, legal, accounting, reporting, listing and similar expenses) in an
aggregate amount not exceeding $5,000,000 in any fiscal year (excluding in any
event non-cash charges related to employee compensation or compensation to
non-executive members of USI’s board of directors) and (c) so long as no Default
or Unmatured Default shall be continuing or result therefrom, repurchase its
common stock and warrants and/or redeem or repurchase vested management options,
in each case, from directors, officers and employees of USI and its
Subsidiaries, and (iv) so long as no Default or Unmatured Default shall be
continuing or result therefrom, the Borrower may make distributions to USI and
USI may redeem, repurchase, acquire or retire an amount of its capital stock or
warrants or options therefor, or declare and pay any dividend or make any
distribution on its capital stock (collectively, “Distributions”), either (a) if
at the time of making such Distribution the Leverage Ratio (calculated on a pro
forma basis based on USI’s most recent financial statements delivered pursuant
to Section 6.1 and giving effect to any Permitted Acquisition since the date of
such financial statements, such Distribution and any Indebtedness incurred in
connection therewith, all in accordance with the terms of this Agreement) is
less than to 3.00 to 1.00, on an unlimited basis, and (b) if at the time of
making such Distribution the Leverage Ratio (calculated on a pro forma basis
based on USI’s most recent financial statements delivered pursuant to
Section 6.1 and giving effect to any Permitted Acquisition since the date of
such financial statements, such Distribution and any Indebtedness incurred in
connection therewith, all in accordance with the terms of this Agreement) is
greater than or equal to 3.00 to 1.00 in an amount not greater than the Maximum
Payment Amount.

6.11. Merger. USI and the Borrower will not, nor will they permit any Subsidiary
to, merge or consolidate with or into any other Person, except that:

6.11.1 A Guarantor may merge into (i) the Borrower, provided the Borrower shall
be the continuing or surviving corporation, or (ii) another Guarantor or any
other Person that becomes a Guarantor promptly upon the completion of the
applicable merger or consolidation.

6.11.2 A Subsidiary that is not a Guarantor and not required to be a Guarantor
may merge or consolidate with or into any other Subsidiary; provided, however,
that if the equity interests of such Subsidiary have been pledged to the Agent
as Collateral, then such merger or consolidation shall not be permitted unless
such Subsidiary is the surviving entity of such merger or consolidation or the
equity interest of the surviving entity have been pledged to the Agent as
Collateral or such merger or consolidation is approved in writing by the Agent
prior to the consummation thereof.

 

56



--------------------------------------------------------------------------------

6.11.3 The Borrower or any Subsidiary of the Borrower may consummate any merger
or consolidation in connection with any Permitted Acquisition; provided that in
any such merger or consolidation to which the Borrower is a party, the Borrower
shall be the continuing or surviving corporation.

6.12. Sale of Assets. USI and the Borrower will not, nor will they permit any
Subsidiary to, lease, sell, transfer or otherwise dispose of its Property to any
other Person, except:

6.12.1 Sales of inventory in the ordinary course of business and licenses of and
other grants of non-exclusive rights to use software and intellectual property
in the ordinary course of business.

6.12.2 A disposition of assets (i) by USI or any Subsidiary to any Loan Party,
(ii) by a Subsidiary that is not a Guarantor and not required to be a Guarantor
to any other Subsidiary, and (iii) subject to Section 6.24, by any Loan Party to
any Foreign Subsidiary.

6.12.3 A disposition of (i) obsolete, discontinued or excess property, property
no longer used in the business of USI, the Borrower or any Subsidiary or other
assets in the ordinary course of business of USI, the Borrower or any Subsidiary
and (ii) the properties identified on Schedule 6.12.

6.12.4 A disposition of receivables and related rights and security pursuant to,
and in accordance with, Receivables Purchase Facilities permitted under
Section 6.14.4 unless (a) a Default has occurred and is continuing under
Sections 7.6 or 7.7, or (b) the Agent shall have given written notice to the
Borrower prohibiting dispositions under this Section 6.12 following the
occurrence and during the continuance of a Default under clauses (i), (ii) or,
solely with respect to interest, (iii) of Section 7.2.

6.12.5 Transfers of condemned Property to the respective governmental authority
or agency that has condemned the same (whether by deed in lieu of condemnation
or otherwise), and the transfer of Properties that have been subject to a
casualty to the respective insurer (or its designee) of such Property as part of
an insurance settlement.

6.12.6 The license or sublicense of software, trademarks, and other intellectual
property which do not materially interfere with the business of USI and its
Subsidiaries, taken as a whole.

6.12.7 Consignment arrangements (as consignor or consignee) or similar
arrangements for the sale of goods in the ordinary course of business of USI and
its Subsidiaries, taken as a whole.

6.12.8 The discount or sale, in each case without recourse and in the ordinary
course of business, of receivables more than 90 days overdue and arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof consistent with customary industry practice (and not as part
of any bulk sale or financing of receivables).

 

57



--------------------------------------------------------------------------------

6.12.9 Leases or subleases or licenses of real property to other Persons not
materially interfering with the business of USI and its Subsidiaries, taken as a
whole.

6.12.10 Other than dispositions otherwise permitted under this Section 6.12,
leases, sales or other dispositions of its Property that (i) are for not less
than fair market value, and (ii) together with all other Property of USI, the
Borrower and the Subsidiaries previously leased, sold or disposed of (other than
dispositions otherwise permitted by this Section 6.12) as permitted by this
Section 6.12.10 (x) during the twelve-month period ending with the month in
which any such lease, sale or other disposition occurs, do not exceed, in the
aggregate, 10% of the Consolidated Total Assets (determined as of the last day
of USI’s most recently completed fiscal year in respect of which the Borrower
has delivered financial statements in accordance with Section 6.1) of USI and
its Subsidiaries and (y) for the period since the Restatement Effective Date, do
not exceed $575,000,000 in the aggregate.

6.12.11 Dispositions of Cash Equivalent Investments in the ordinary course of
business.

6.12.12 Dispositions of shares of USI’s capital stock that have been repurchased
by USI and held in treasury.

6.13. Investments and Acquisitions. USI and the Borrower will not, nor will they
permit any Subsidiary to, make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or to create any Subsidiary or to become or remain a partner in
any partnership or joint venture, or to make any Acquisition of any Person,
except:

6.13.1 Cash and Cash Equivalent Investments (provided that any Investment which
when made complies with the requirements of the definition of the term “Cash
Equivalent Investment” may continue to be held notwithstanding that such
Investment if made thereafter would not comply with such requirements).

6.13.2 Existing Investments in Subsidiaries and other Investments in existence
on the Restatement Effective Date and described in Schedule 6.13 and any renewal
or extension of any such Investments that does not increase the amount of the
Investment being renewed or extended as determined as of such date of renewal or
extension.

6.13.3 Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business.

6.13.4 Investments consisting of intercompany loans permitted under
Section 6.14.6.

 

58



--------------------------------------------------------------------------------

6.13.5 Acquisitions meeting the following requirements or otherwise approved by
the Required Lenders (each such Acquisition constituting a “Permitted
Acquisition”):

 

  (i) as of the date of the consummation of such Acquisition, no Default or
Unmatured Default shall have occurred and be continuing or would result from
such Acquisition, and the representation and warranty contained in Section 5.11
shall be true both before and after giving effect to such Acquisition;

 

  (ii) such Acquisition is consummated on a non-hostile basis and consummated
pursuant to a negotiated acquisition agreement approved by the board of
directors or other applicable governing body of the seller or entity to be
acquired;

 

  (iii) the business to be acquired in such Acquisition is similar or reasonably
related to one or more of the lines of business in which USI, the Borrower and
the Subsidiaries are engaged on the Restatement Effective Date;

 

  (iv) as of the date of the consummation of such Acquisition, all material
governmental and corporate approvals required in connection therewith shall have
been obtained;

 

  (v) with respect to each Permitted Acquisition with respect to which the
Purchase Price shall be greater than $100,000,000, not less than five (5) days
prior to the consummation of such Permitted Acquisition, the Borrower shall have
delivered to the Agent a pro forma consolidated balance sheet, income statement
and cash flow statement of USI and the Subsidiaries (the “Acquisition Pro
Forma”), based on USI’s most recent financial statements delivered pursuant to
Section 6.1 and taking into account such Permitted Acquisition (including, for
purposes of Consolidated EBITDA, factually supportable and identifiable costs
savings and expenses, in accordance with Regulation S-X under the Securities Act
of 1933 and satisfactory to the Agent), the funding of all Credit Extensions in
connection therewith (and the use of the proceeds thereof) and the repayment of
any Indebtedness in connection with such Permitted Acquisition, and such
Acquisition Pro Forma shall reflect that, on a pro forma basis, USI would have
been in compliance with the financial covenants set forth in Sections 6.20 and
6.21 for the four fiscal quarter period reflected in the compliance certificate
most recently delivered to the Agent pursuant to Section 6.1.3 prior to the
consummation of such Permitted Acquisition (giving effect to each of the
adjustments described above as if made on the first day of such period); and

 

  (vi) prior to, or with respect to clauses (A) and (B) below, concurrently
with, the consummation of, each such Permitted Acquisition, the Borrower shall
deliver to the Agent a documentation, information and certification package in
form and substance reasonably acceptable to the Agent, including, without
limitation;

 

  (A)

in the case of an Acquisition by or of a Domestic Subsidiary, the Collateral
Documents necessary for the perfection of a first priority

 

59



--------------------------------------------------------------------------------

  security interest (subject to Liens permitted under Section 6.15, provided
that nothing herein shall be deemed to constitute an agreement to subordinate
any of the Liens of the Agent under the Loan Documents to any Liens otherwise
permitted under Section 6.15 (other than Permitted Priority Liens)) in all of
the assets to be acquired or the equity interests and assets of the entity to be
acquired, or, in the case of the Acquisition of a Material Foreign Subsidiary,
all of the applicable Collateral Documents required by Section 6.23, together
with opinions of counsel, if requested by the Agent, in each case in form and
substance reasonably acceptable to the Agent;

 

  (B) a supplement to the Guaranty if the Permitted Acquisition is an
Acquisition of equities and the target company would qualify as a Domestic
Subsidiary after the Acquisition but will not be merged with the Borrower or any
existing Domestic Subsidiary;

 

  (C) with respect to each Permitted Acquisition the Purchase Price of which
shall be greater than $100,000,000, the financial statements of the target
entity, if any, delivered by the seller(s) to the purchaser;

 

  (D) with respect to each Permitted Acquisition the Purchase Price of which
shall be greater than $100,000,000, a copy of the acquisition agreement for such
Acquisition, together with drafts of the material schedules thereto;

 

  (E) a copy of all documents, instruments and agreements with respect to any
Indebtedness having an aggregate principal amount in excess of $20,000,000
(calculated by giving effect to any commitments as if fully funded) to be
incurred or assumed in connection with such Acquisition; and

 

  (F) such other documents or information as shall be reasonably requested by
the Agent or any Lender.

6.13.6 Investments constituting promissory notes and other non-cash
consideration received in connection with any transfer of assets permitted under
Section 6.12.10.

6.13.7 Investments constituting customer advances not to exceed $50,000,000 at
any one time outstanding.

6.13.8 Investments arising as a result of any required payment under any
Permitted Customer Financing Guaranty.

6.13.9 Extensions of trade credit in the ordinary course of business.

6.13.10 Investments constituting Rate Management Transactions permitted under
Section 6.17.

 

60



--------------------------------------------------------------------------------

6.13.11 Investments pursuant to Customer Contracts arising in the ordinary
course of business.

6.13.12 Subject to Section 6.24, the creation or formation of new Subsidiaries
(as opposed to the Acquisition of new Subsidiaries), so long as all applicable
requirements under Section 6.23 shall have been, or concurrently therewith are,
satisfied.

6.13.13 Investments constituting expenditures for any purchase or other
acquisition of any asset which would be classified as a fixed or capital asset
on a consolidated balance sheet of USI and its Subsidiaries prepared in
accordance with GAAP to the extent otherwise permitted under this Agreement.

6.13.14 Investments by (i) USI and its Subsidiaries in any Loan Party, (ii) any
Subsidiary which is not a Guarantor and is not required to be a Guarantor in any
other Subsidiary which is not a Guarantor and is not required to be a Guarantor
and (iii) subject to Section 6.24, any Loan Party in any Foreign Subsidiary.

6.13.15 Deposits made in the ordinary course of business and referred to in
Sections 6.15.4, 6.15.6 and 6.15.7.

6.13.16 Investments in connection with any Receivables Purchase Facility
permitted under this Agreement.

6.13.17 Investments (other than Hostile Acquisitions) made when the Leverage
Ratio (calculated on a pro forma basis based on USI’s most recent financial
statements delivered pursuant to Section 6.1 and giving effect to any Permitted
Acquisition since the date of such financial statements, such Investment and any
Indebtedness incurred in connection therewith, all in accordance with the terms
of this Agreement) is less than 2.50 to 1.00; provided, that Investments made
pursuant to this Section 6.13.17 by any Foreign Subsidiary in any Person that is
not a Foreign Subsidiary shall not exceed $75,000,000.

6.13.18 Investments (other than Hostile Acquisitions) made when the Leverage
Ratio (calculated on a pro forma basis based on USI’s most recent financial
statements delivered pursuant to Section 6.1 and giving effect to any Permitted
Acquisition since the date of such financial statements, such Investment and any
Indebtedness incurred in connection therewith, all in accordance with the terms
of this Agreement) is greater than or equal to 2.50 to 1.00, in an aggregate
amount not to exceed $75,000,000.

6.14. Indebtedness. USI and the Borrower will not, nor will they permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

6.14.1 The Obligations.

6.14.2 Indebtedness existing on the Restatement Effective Date and described in
Schedule 6.14, and any replacement, renewal, refinancing or extension of any
such Indebtedness that (i) does not exceed the aggregate principal amount (plus
accrued

 

61



--------------------------------------------------------------------------------

interest and any applicable premium and associated fees and expenses) of the
Indebtedness being replaced, renewed, refinanced or extended, (ii) does not have
a Weighted Average Life to Maturity at the time of such replacement, renewal,
refinancing or extension that is less than the Weighted Average Life to Maturity
of the Indebtedness being replaced, renewed, refinanced or extended and
(iii) does not rank at the time of such replacement, renewal, refinancing or
extension senior to the Indebtedness being replaced, renewed, refinanced or
extended.

6.14.3 Indebtedness arising under Rate Management Transactions.

6.14.4 Amounts owing under Receivables Purchase Facilities; provided, however,
that the principal amounts owing or payable to the lenders or purchasers under
all Receivables Purchase Facilities (but not including any intercompany loan,
indemnity obligation or guaranty by or among USI, the related SPVs or any other
Subsidiary of USI in connection therewith) shall not in the aggregate at any
time exceed $200,000,000.

6.14.5 Secured or unsecured purchase money Indebtedness (including Capitalized
Leases) incurred by USI, the Borrower or any Subsidiary after the Restatement
Effective Date to finance the acquisition of assets used in its business, if
(i) such Indebtedness does not exceed the lower of the fair market value or the
cost of the applicable fixed assets (and related services purchased and
ancillary expenses incurred in connection therewith) on the date acquired,
(ii) such Indebtedness does not exceed $50,000,000 in the aggregate outstanding
at any time, and (iii) any Lien securing such Indebtedness is permitted under
Section 6.15 (such Indebtedness being referred to herein as “Permitted Purchase
Money Indebtedness”).

6.14.6 Indebtedness arising from intercompany loans and advances made by (i) USI
or any Subsidiary to any Loan Party, provided, that all such Indebtedness shall
be expressly subordinated to the Secured Obligations, (ii) any Subsidiary that
is not a Guarantor to any other Subsidiary that is not a Guarantor and
(iii) subject to Section 6.24, any Loan Party to any Foreign Subsidiary.

6.14.7 Indebtedness incurred or assumed by USI, the Borrower or any Subsidiary
in connection with a Permitted Acquisition but not created in contemplation of
such event.

6.14.8 Indebtedness constituting Contingent Obligations otherwise permitted by
Section 6.19.

6.14.9 Indebtedness under (i) performance bonds and surety bonds and (ii) bank
overdrafts outstanding for not more than two (2) Business Days, in each case
incurred in the ordinary course of business.

6.14.10 To the extent the same constitutes Indebtedness, obligations in respect
of earn-out arrangements permitted pursuant to a Permitted Acquisition.

 

62



--------------------------------------------------------------------------------

6.14.11 Unsecured Indebtedness, so long as (i) no Default or Unmatured Default
shall be continuing as of the date of issuance thereof and the Borrower shall
have delivered to the Agent a pro forma consolidated balance sheet, income
statement and cash flow statement of USI and the Subsidiaries (the “Debt
Incurrence Pro Forma”), based on USI’s most recent financial statements
delivered pursuant to Section 6.1 and taking into account the issuance of such
Indebtedness (and the use of the proceeds thereof), and such Debt Incurrence Pro
Forma shall reflect that, on a pro forma basis, USI would have been in
compliance with the financial covenants set forth in Sections 6.20 and 6.21 for
the four fiscal quarter period reflected in the compliance certificate most
recently delivered to the Agent pursuant to Section 6.1.3 prior to the issuance
and use of the proceeds of such Indebtedness (giving effect to the issuance of
such Indebtedness (and the use of the proceeds thereof) as if made on the first
day of such period) and (ii) such Indebtedness shall have a maturity date no
earlier than six (6) months after the Facility Termination Date, shall not
provide for voluntary prepayments in an aggregate amount for all such
Indebtedness in excess of $50,000,000 or mandatory principal prepayments or
amortization prior to six (6) months after the Facility Termination Date, and
shall have terms in respect of interest rate, covenants, defaults and
subordination reasonably acceptable to the Agent or no more restrictive than the
terms of the Loan Documents.

6.14.12 Secured Indebtedness, so long as (i) no Default or Unmatured Default
shall be continuing as of the date of issuance thereof and the Borrower shall
have delivered to the Agent a Debt Incurrence Pro Forma, based on USI’s most
recent financial statements delivered pursuant to Section 6.1 and taking into
account the issuance of such Indebtedness (and the use of the proceeds thereof),
and such Debt Incurrence Pro Forma shall reflect that, on a pro forma basis, USI
would have been in compliance with the financial covenants set forth in Sections
6.20 and 6.21 for the four fiscal quarter period reflected in the compliance
certificate most recently delivered to the Agent pursuant to Section 6.1.3 prior
to the issuance and use of the proceeds of such Indebtedness (giving effect to
the issuance of such Indebtedness (and the use of the proceeds thereof) as if
made on the first day of such period), (ii) the aggregate outstanding principal
amount of such Indebtedness shall not exceed $300,000,000 at any time,
(iii) mandatory principal prepayments or amortization in respect of such
Indebtedness shall not exceed $50,000,000 prior to six (6) months after the
Facility Termination Date, and (iv) in each case, to the extent such
Indebtedness is secured by any assets of any Loan Party, the holders of such
Indebtedness (or an agent or other representative for such holders) shall have
entered into a joinder to the Intercreditor Agreement or into another
intercreditor agreement in form and substance reasonably acceptable to the
Agent.

6.14.13 Additional Indebtedness (including Indebtedness arising from agreements
with any governmental authority or public subdivision or agency thereof relating
to the construction of buildings, and the purchase and installation of
equipment, to be used in the business of USI and its Subsidiaries) in an
aggregate outstanding principal amount not to exceed $50,000,000 at any time.

 

63



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Borrower will not permit its Subsidiaries to,
create, incur or suffer to exist any Indebtedness except: (i) Indebtedness
permitted by Section 6.14.6 (provided, however, that any time that the Leverage
Ratio (calculated on a pro forma basis based on USI’s most recent financial
statements delivered pursuant to Section 6.1 and giving effect to any Permitted
Acquisition since the date of such financial statements, all Foreign Subsidiary
Investments and any Indebtedness incurred in connection therewith, all in
accordance with the terms of this Agreement) is greater than or equal to 2.50 to
1.00, no Indebtedness may be incurred under Section 6.14.6(iii)) or
Section 6.14.9; and (ii) other Indebtedness permitted by the other foregoing
clauses of this Section 6.14 in an aggregate amount not to exceed $150,000,000.

For purposes of determining compliance with any Dollar-denominated restriction
on Indebtedness in this Agreement where the Indebtedness is denominated in a
currency other than Dollars, the amount of such Indebtedness will be the Dollar
equivalent thereof determined on the date of the incurrence of such
Indebtedness. The principal amount of any Indebtedness that refinances
Indebtedness incurred in the same currency as the Indebtedness being refinanced
will be the Dollar equivalent of the Indebtedness being refinanced, except to
the extent that the principal amount of the refinancing Indebtedness exceeds the
principal amount of the Indebtedness being refinanced, in which case the Dollar
equivalent of such excess will be determined on the date such refinancing
Indebtedness is incurred.

6.15. Liens. USI and the Borrower will not, nor will they permit any Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of USI,
the Borrower or any Subsidiary, except:

6.15.1 Liens, if any, securing Secured Obligations.

6.15.2 Liens for taxes, assessments or governmental charges or levies on its
Property to the extent non-payment of such taxes is otherwise permitted by this
Agreement.

6.15.3 Liens imposed by law, such as landlords’, wage earners’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 45
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

6.15.4 Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.

6.15.5 Liens existing on the Restatement Effective Date and described in
Schedule 6.15.

6.15.6 Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.

 

64



--------------------------------------------------------------------------------

6.15.7 Deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business.

6.15.8 Easements, reservations, rights-of-way, restrictions, survey exceptions
and other similar encumbrances and minor title imperfections as to real property
of USI, the Borrower and the Subsidiaries which, in the aggregate, are not
material in amount and that do not materially interfere with the ordinary
conduct of the business of USI, the Borrower or such Subsidiary conducted at the
property subject thereto.

6.15.9 Liens arising by reason of any judgment, decree or order of any court or
other governmental authority, but only to the extent and for an amount and for a
period not resulting in Default under Section 7.8.

6.15.10 Liens arising in connection with a Receivables Purchase Facility
permitted under Section 6.14.4.

6.15.11 Liens existing on any specific fixed asset of any Subsidiary of the
Borrower at the time such Subsidiary becomes a Subsidiary and not created in
contemplation of such event.

6.15.12 Liens on any specific fixed asset securing Indebtedness incurred or
assumed for the purpose of financing or refinancing all or any part of the cost
of acquiring or constructing such asset; provided that such Lien attaches to
such asset concurrently with or within six (6) months after the acquisition or
completion or construction thereof.

6.15.13 Liens existing on any specific fixed asset of any Subsidiary of the
Borrower at the time such Subsidiary is merged or consolidated with or into the
Borrower or any other Subsidiary and not created in contemplation of such event.

6.15.14 Liens existing on any specific fixed asset prior to the acquisition
thereof by the Borrower or any Subsidiary and not created in contemplation
thereof; provided that such Liens do not encumber any other property or assets,
other than improvements thereon and proceeds thereof.

6.15.15 Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted under Sections 6.15.5 and 6.15.11
through 6.15.14; provided that (i) such Indebtedness is not secured by any
additional assets, other than improvements thereon and proceeds thereof, and
(ii) the amount of such Indebtedness secured by any such Lien is not increased.

6.15.16 Liens securing Permitted Purchase Money Indebtedness; provided that such
Liens shall not apply to any property of USI, Borrower or any Subsidiary other
than that purchased with the proceeds of such Permitted Purchase Money
Indebtedness other than improvements thereon and proceeds thereof.

 

65



--------------------------------------------------------------------------------

6.15.17 Liens in respect of Capitalized Lease Obligations to the extent
permitted hereunder and Liens arising under any equipment, furniture or fixtures
leases or Property consignments to USI, the Borrower or any Subsidiary for which
the filing of a precautionary financing statement is permitted under the
Collateral Documents.

6.15.18 Licenses, leases or subleases granted to others in the ordinary course
of business that do not materially interfere with the conduct of the business of
USI, the Borrower and the Subsidiaries taken as a whole.

6.15.19 Statutory and contractual landlords’ Liens under leases to which USI,
the Borrower or any Subsidiary is a party.

6.15.20 Liens in favor of a banking institution or securities intermediary
arising as a matter of applicable law encumbering deposits (including the right
of set-off) or financial assets held by such banking institutions or securities
intermediaries incurred in the ordinary course of business and which are within
the general parameters customary in the banking industry or securities industry.

6.15.21 Liens in favor of customs and revenue authorities arising as a matter of
applicable law to secure the payment of customs’ duties in connection with the
importation of goods.

6.15.22 Any interest or title of a lessor, sublessor, licensee or licensor under
any lease or license agreement permitted by this Agreement.

6.15.23 Liens encumbering cash deposits in an amount not to exceed $30,000,000
to secure Permitted Customer Financing Guarantees.

6.15.24 Liens not otherwise permitted under this Section 6.15 to the extent
attaching to Properties and assets with an aggregate fair market value not in
excess of, and securing liabilities not in excess of $25,000,000, in the
aggregate at any one time outstanding.

6.15.25 Liens securing Indebtedness permitted under Section 6.14.12, so long as,
to the extent such Liens encumber any assets of any Loan Party, the Secured
Obligations shall be secured by a Lien on all Property and assets securing such
Indebtedness.

6.15.26 Liens on shares of USI’s capital stock that have been repurchased by USI
and held in treasury.

6.16. Affiliates. Except as otherwise permitted by this Agreement, USI and the
Borrower will not enter into, directly or indirectly, or permit any Subsidiary
to enter into, directly or indirectly, any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate (other than USI and, subject to
Section 6.24, its Subsidiaries) except in the ordinary course of business and
pursuant to the reasonable requirements of USI’s, the Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
USI, the Borrower or such Subsidiary than USI, the

 

66



--------------------------------------------------------------------------------

Borrower or such Subsidiary would obtain in a comparable arm’s-length
transaction, except that any Affiliate who is an individual may serve as a
director, officer, employee or consultant of USI or any of its Subsidiaries and
may receive reasonable compensation for his or her services in such capacity.

6.17. Financial Contracts. USI and the Borrower will not, nor will they permit
any Subsidiary to, enter into or remain liable upon any Rate Management
Transactions except for those entered into (i) by the Borrower and it
Subsidiaries in the ordinary course of business for bona fide hedging purposes
and not for speculative purposes and (ii) by any SPV in connection with a
Receivables Purchase Facility permitted hereunder.

6.18. Subsidiary Covenants. USI and the Borrower will not, and will not permit
any Subsidiary (other than any SPV) to, create or otherwise cause to become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary (other than any SPV) (i) to pay dividends or make any other
distribution on its stock, (ii) to pay any Indebtedness or other obligation owed
to USI, the Borrower or any Subsidiary, (iii) to make loans or advances or other
Investments in USI, the Borrower or any Subsidiary, or (iv) to sell, transfer or
otherwise convey any of its property to USI, the Borrower or any Subsidiary,
except for such encumbrances or restrictions existing under or by reason of
(a) this Agreement and the other Loan Documents, (b) documents governing
Indebtedness permitted under Sections 16.14.11, 16.14.12 or 16.14.13,
(c) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of USI or any of its Subsidiaries,
(d) customary provisions restricting assignment of any licensing agreement or
other contract entered into by USI and its Subsidiaries in the ordinary course
of business, (e) restrictions on the transfer of any asset pending the close of
the sale of such asset, (f) restrictions on the transfer of any assets subject
to a Lien permitted by Section 6.15, (g) any encumbrance or restriction entered
into by a Subsidiary prior to the date such Subsidiary was acquired by USI or
the Borrower, which encumbrance or restriction does not relate to any Person
other than such Subsidiary, and which encumbrance or restriction was not created
in contemplation of such acquisition and (h) restrictions on the transfer of any
shares of USI’s capital stock that have been repurchased by USI and held in
treasury.

6.19. Contingent Obligations. USI and the Borrower will not, nor will they
permit any Subsidiary to, make or suffer to exist any Contingent Obligation
(including, without limitation, any Contingent Obligation with respect to the
obligations of a Subsidiary), except Contingent Obligations arising with respect
to (i) this Agreement and the other Loan Documents, (ii) customary
indemnification obligations, representations and warranties and guaranties in
favor of purchasers and lenders in connection with asset dispositions permitted
hereunder (including under any Receivables Purchase Facility), (iii) customary
indemnification obligations under such Person’s charter and bylaws (or
equivalent formation documents), (iv) indemnities in favor of the Persons
issuing title insurance policies insuring the title to any property,
(v) guarantees of (a) real property leases, (b) personal property Operating
Leases, in each case entered into in the ordinary course of business by USI or
any of the Subsidiaries and (c) vendor financing arrangements and other
obligations of USI and its Subsidiaries not otherwise prohibited by this
Agreement and incurred in the ordinary course of business or otherwise approved
by the Agent, (vi) other Contingent Obligations constituting guarantees of
Indebtedness permitted under Section 6.14, provided that to the extent such
Indebtedness is subordinated to the Secured Obligations each

 

67



--------------------------------------------------------------------------------

such Contingent Obligation shall be subordinated to the Secured Obligations on
terms reasonably acceptable to the Agent, (vii) subject to Section 6.24, trade
payables of any Subsidiary of the Borrower incurred in the ordinary course of
business, (viii) non-financial indemnities and guarantees of performance made in
the ordinary course of business by USI or any Subsidiary that would not,
individually or in the aggregate, have a Material Adverse Effect, (ix) Permitted
Customer Financing Guarantees and (x) repurchase obligations (other than for
reason of credit default of the end customer) under vendor financing
arrangements to which the Borrower or any Subsidiary is a party in which a
lending institution finances such end customer purchase of software and/or
related services from the Borrower or any Subsidiary.

6.20. Leverage Ratio. USI and the Borrower will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters, of
(i) Consolidated Funded Indebtedness to (ii) Consolidated EBITDA for the then
most-recently ended four fiscal quarters to be greater than 3.50 to 1.00 (or, to
the extent that a Permitted Acquisition in which the Purchase Price is in excess
of $75,000,000 shall have occurred during any applicable fiscal quarter, 3.75 to
1.00, solely for the first three (3) fiscal quarters (inclusive of the fiscal
quarter in which such Permitted Acquisition occurs) ending immediately after
such Permitted Acquisition; provided that the provisions of this parenthetical
shall apply (x) only once during the term of this Agreement, (y) solely in
respect of a Permitted Acquisition identified in writing to the Agent by the
Borrower prior to the Borrower’s delivery of financing reporting pursuant to
Section 6.1 in respect of the first fiscal quarter ending immediately after such
Permitted Acquisition and (z) if the Borrower has satisfied the requirements of
Section 6.13.5(v) and (vi) (notwithstanding that the Purchase Price of such
Permitted Acquisition may be less than $100,000,000)). The Leverage Ratio shall
be calculated as of the last day of each fiscal quarter of USI based upon
(a) for Consolidated Funded Indebtedness, Consolidated Funded Indebtedness as of
the last day of each such fiscal quarter and (b) for Consolidated EBITDA, the
actual amount as of the last day of each fiscal quarter for the most recently
ended four consecutive fiscal quarters; provided that the Leverage Ratio shall
be calculated, with respect to Permitted Acquisitions or other provisions herein
calling for a pro forma calculation of the Leverage Ratio, on a pro forma basis
reasonably satisfactory to the Agent, broken down by fiscal quarter in USI’s
reasonable judgment and taking into account any such Permitted Acquisition
(including, for purposes of Consolidated EBITDA, factually supportable and
identifiable costs savings and expenses, in accordance with Regulation S-X under
the Securities Act of 1933 and reasonably satisfactory to the Agent), the
funding of all Credit Extensions in connection therewith (and the use of the
proceeds thereof) and the repayment of any Indebtedness in connection with any
such Permitted Acquisition.

6.21. Minimum Consolidated Net Worth. USI will at all times maintain positive
Consolidated Net Worth which shall not be less than (i) $600,000,000 minus
(ii) write-downs of goodwill and intangibles, non-cash pension adjustments, and
to the extent permitted under this Agreement, dividends or repurchases or
redemptions of its capital stock, all to the extent deducted from Consolidated
Net Worth on or after July 1, 2011 plus (iii) 50% of Consolidated Net Income (if
positive) earned in each fiscal quarter beginning with the fiscal quarter ending
June 30, 2011, plus (iv) 50% of the net cash proceeds resulting from issuances
of USI’s or any Subsidiary’s capital stock from and after the Restatement
Effective Date.

6.22. [Reserved].

 

68



--------------------------------------------------------------------------------

6.23. Subsidiary Collateral Documents; Subsidiary Guarantors. USI and the
Borrower shall execute or shall cause to be executed:

 

  (i) on the date any Person becomes a Subsidiary of USI, if such Subsidiary is
a Domestic Subsidiary, (a) a supplement to the Security Agreement in favor of
the Agent for the benefit of the Holders of Secured Obligations with respect to
all of the equity interests of such Person owned by USI and its Domestic
Subsidiaries; (b) a supplement to the Guaranty pursuant to which such Domestic
Subsidiary (other than an SPV) shall become a Guarantor; (c) a supplement to the
Security Agreement pursuant to which such Domestic Subsidiary (other than an
SPV) shall become a grantor thereunder and the other documents required thereby;
and (d) Intellectual Property Security Agreements with respect to such Domestic
Subsidiary’s (other than an SPV) intellectual property, in each case to provide
the Agent with a first priority perfected security interest therein and Lien
thereon (subject to Liens permitted under Section 6.15, provided that nothing
herein shall be deemed to constitute an agreement to subordinate any of the
Liens of the Agent under the Loan Documents to any Liens otherwise permitted
under Section 6.15 (other than Permitted Priority Liens));

 

  (ii) on the date any Person becomes a Material Foreign Subsidiary, as soon as
practicable but in any event within thirty (30) days following the date on which
such Person became a Material Foreign Subsidiary, a pledge agreement or share
mortgage in favor of the Agent for the benefit of the Holders of Secured
Obligations with respect to 65% of all of the outstanding equity interests of
such Material Foreign Subsidiary; provided, however, in the event that any such
Material Foreign Subsidiary is a Wholly-Owned Subsidiary of a Guarantor in
connection with which all of the requirements of clause (i) above have been
satisfied, and the activities of such Guarantor are limited to owning the equity
interests of its Subsidiaries, then, the Agent, at its option, may waive the
requirement for the pledge of any of the equities of such Material Foreign
Subsidiary under this clause (ii); provided, further, that if at any time any
Material Foreign Subsidiary issues or causes to be issued equity interests, such
that the aggregate amount of the equity interests of Material Foreign Subsidiary
pledged to the Agent for the benefit of the Holders of Secured Obligations is
less than 65% of all of the outstanding equity interests of such Person, USI
shall (A) promptly notify the Agent of such deficiency and (B) deliver or cause
to be delivered any agreements, instruments, certificates and other documents as
the Agent may reasonably request all in form and substance reasonably
satisfactory to the Agent in order to cause all of the equities of such Material
Foreign Subsidiary owned by USI and its Subsidiaries (but not in excess of 65%
of all of the outstanding equities thereof) to be pledged to the Agent for the
benefit of the Holders of Secured Obligations; and

 

  (iii)

in either such case USI and the Borrower shall deliver or cause to be delivered
to the Agent all such pledge agreements, guarantees, security agreements and
other Collateral Documents, together with appropriate corporate resolutions and
other documentation (including opinions, if reasonably requested by the Agent,
UCC

 

69



--------------------------------------------------------------------------------

  financing statements (and USI and the Borrower hereby authorize the
preparation and filing of all necessary UCC financing statements), the stock
certificates representing the equities subject to such pledge, stock powers with
respect thereto executed in blank, and such other documents as shall be
reasonably requested to perfect the Lien of such pledge) in each case in form
and substance reasonably satisfactory to the Agent, and the Agent shall be
reasonably satisfied that it has a first priority perfected pledge of or charge
over the Collateral related thereto.

6.24. Foreign Subsidiary Investments. So long as the Leverage Ratio (calculated
on a pro forma basis based on USI’s most recent financial statements delivered
pursuant to Section 6.1 and giving effect to any Permitted Acquisition since the
date of such financial statements, such Foreign Subsidiary Investment and any
Indebtedness incurred in connection therewith, all in accordance with the terms
of this Agreement) is greater than or equal to 2.50 to 1.00, USI and the
Borrower will not, nor will they permit any other Loan Party to, enter into
Foreign Subsidiary Investments at any time in an aggregate amount greater than
$75,000,000 (disregarding any Foreign Subsidiary Investment made when the
Leverage Ratio (calculated on a pro forma basis, as aforesaid) was less than
2.50 to 1.00).

6.25. SPV Organizational Documents. USI and the Borrower shall not, nor shall
they permit any Subsidiary to, enter into or suffer to exist any articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, by-laws, operating agreement or other
management agreement of any SPV that prohibits or otherwise restricts the first
priority, perfected Lien of or for the benefit of the Holders of Secured
Obligations with respect to all of the equity interests of such SPV; provided,
however, that other than as specifically set forth in this Section with respect
to the equity of any SPV, and notwithstanding anything herein to the contrary,
nothing in this Agreement or in any other Loan Document shall limit, prohibit or
otherwise restrict the SPV or any other party to a Receivables Purchase
Facility, from entering into any amendment, waiver, supplement or modification
thereto, so long as doing so does not cause the amount permitted under such
facility to exceed the amount set forth in Section 6.14.4.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1. Any representation or warranty made or deemed made by or on behalf of USI,
the Borrower or any Subsidiary to the Lenders or the Agent under or in
connection with this Agreement, any Credit Extension, or any certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be false in any material respect on the date as of which made or
deemed made.

7.2. Nonpayment of (i) principal of any Revolving Loan when due, (ii) any
Reimbursement Obligation within one Business Day after the same becomes due, or
(iii) interest upon any Revolving Loan or any Commitment Fee, LC Fee, Fronting
Fee or other Obligations under any of the Loan Documents within five
(5) Business Days after such interest, fee or other Obligation becomes due.

 

70



--------------------------------------------------------------------------------

7.3. The breach by (i) USI or the Borrower of any of the terms or provisions of
any of Sections 6.2 or 6.3 or any of Sections 6.10 through 6.16, inclusive,
Sections 6.18 through 6.22, inclusive, or Section 6.24 through 6.25, inclusive,
or (ii) any Loan Party of any of the terms or provisions of any of
Section 4.1.1(i) (to the extent that the non-compliance therewith by such Loan
Party would independently give rise to a Default under clause (i) of this
Section 7.3), 4.1.3 (to the extent that the non-compliance therewith by such
Loan Party would independently give rise to a Default under clause (i) of this
Section 7.3) or clauses (i) or (ii) of Section 4.1.4 of the Security Agreement.

7.4. The breach by the Borrower (other than a breach which constitutes a Default
under another Section of this Article VII) or any other Loan Party of any of the
terms or provisions of this Agreement or any other Loan Document to which it is
a party which is not remedied within (i) five (5) Business Days after the
occurrence thereof with respect to any breach of Section 6.1 and (ii) thirty
(30) days after written notice from the Agent or any Lender to the Borrower of
any other such breach.

7.5. Failure of USI, the Borrower or any Subsidiary to pay when due any Material
Indebtedness (beyond the applicable grace period with respect thereto, if any);
or the default by USI, the Borrower or any Subsidiary in the performance (beyond
the applicable grace period with respect thereto, if any) of any term, provision
or condition contained in any agreement under which Material Indebtedness (other
than under a Receivables Purchase Facility) is outstanding, or any other event
shall occur or condition exist, the effect of which default, event or condition
is to cause, or to permit the holder(s) of such Material Indebtedness or the
lender(s) under any such agreement to cause, such Material Indebtedness to
become due prior to its stated maturity; or any Material Indebtedness of USI,
the Borrower or any Subsidiary shall be declared to be due and payable or
required to be prepaid or repurchased (other than by a regularly scheduled
payment or specified mandatory prepayment) prior to the stated maturity thereof;
or any Loan Party or any Material Foreign Subsidiary shall not pay, or admit in
writing its inability to pay, its debts generally as they become due.

7.6. Any Loan Party or any Material Foreign Subsidiary shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (ii) make a general assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any Substantial Portion of its Property, (iv) institute any proceeding
seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, (v) take any
corporate or partnership action to authorize or effect any of the foregoing
actions set forth in this Section 7.6 or (vi) fail to contest on a timely basis
in good faith any appointment or proceeding described in Section 7.7.

 

71



--------------------------------------------------------------------------------

7.7. Without the application, approval or consent of any Loan Party or any
Material Foreign Subsidiary, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for such Loan Party or such Material Foreign
Subsidiary or any Substantial Portion of its Property, or a proceeding described
in Section 7.6(iv) shall be instituted against any Loan Party or any Material
Foreign Subsidiary and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 consecutive
days.

7.8. USI, the Borrower or any Subsidiary shall fail within 60 days to pay, bond
or otherwise discharge one or more judgments or orders for the payment of money
in excess of $50,000,000 (or the equivalent thereof in currencies other than
Dollars) in the aggregate, which judgment(s), in any such case, is/are not
(a) stayed on appeal or otherwise being appropriately contested in good faith or
(b) paid in full or otherwise fully covered (subject to any applicable
deductible) by third-party insurers under USI’s or any Subsidiary’s insurance
policies; provided that, so long as after giving effect to any payment in
respect of any such judgment, (x) the Available Aggregate Commitment shall be
$100,000,000 or more and (y) the Leverage Ratio (calculated on a pro forma basis
based on USI’s most recent financial statements delivered pursuant to
Section 6.1 and giving effect to any Permitted Acquisition since the date of
such financial statements, such Distribution and any Indebtedness incurred in
connection therewith, all in accordance with the terms of this Agreement) shall
be less that 2.75 to 1.00, the rendering of any such judgment or order shall not
constitute an Unmatured Default.

7.9. Any formal step is taken to terminate any Plan, other than a standard
termination under Section 4041(b) of ERISA, or a contribution failure has
occurred with respect to any Plan sufficient to give rise to a Lien under
Section 303(k) of ERISA, which events in the aggregate would reasonably be
expected to result in liability to USI or any other member of the Controlled
Group in excess of $25,000,000.

7.10. Any Change in Control shall occur.

7.11. USI or any other member of the Controlled Group shall have been notified
by the sponsor of a Multiemployer Plan that it has incurred, pursuant to
Section 4201 of ERISA, withdrawal liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by USI or any other member of the Controlled Group as
withdrawal liability (determined as of the date of such notification), exceeds
$20,000,000.

7.12. USI or any other member of the Controlled Group shall have been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
if as a result of such reorganization or termination the aggregate annual
contributions of USI and the other members of the Controlled Group (taken as a
whole) to all Multiemployer Plans which are then in reorganization or being
terminated have been or will be increased, in the aggregate, over the amounts
contributed to such Multiemployer Plans for the respective plan years of such
Multiemployer Plans immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $25,000,000.

7.13. [Reserved].

 

72



--------------------------------------------------------------------------------

7.14. Any Loan Document shall fail to remain in full force or effect against any
Loan Party that is a party thereto (except to the extent such Loan Party has
been released from its obligations thereunder in accordance with this Agreement
or such other Loan Document or such Loan Document has expired or terminated in
accordance with its terms) or any Loan Party shall assert that its obligations
thereunder are discontinued, invalid or unenforceable for any reason (other than
those enumerated in the first parenthetical above); the Liens created by the
Collateral Documents shall at any time not constitute a valid and perfected Lien
on the Collateral intended to be covered thereby (to the extent perfection by
filing, registration, recordation, or possession is required herein or therein)
in favor of the Agent, having the priority contemplated by the Collateral
Documents (except to the extent such Liens have been released in accordance with
this Agreement or such other Loan Document)

7.15. An event (such event, an “Off-Balance Sheet Trigger Event”) shall occur
(i) which permits the investors or purchasers in respect of Off-Balance Sheet
Liabilities of USI, any Subsidiary or any SPV to require the amortization or
liquidation of such Off-Balance Sheet Liabilities as a result of the non-payment
of any Off-Balance Sheet Liability having an aggregate outstanding principal
amount (or similar outstanding liability) greater than or equal to $25,000,000
at such time and (x) such Off-Balance Sheet Trigger Event shall not be remedied
or waived within the later to occur of the tenth day after the occurrence
thereof or the expiry date of any grace period related thereto under the
agreement evidencing such Off-Balance Sheet Liabilities, or (y) such investors
shall require the amortization or liquidation of such Off-Balance Sheet
Liabilities as a result of such Off-Balance Sheet Trigger Event, or
(ii) pursuant to which the investors or purchasers shall replace USI or any
Wholly-Owned Subsidiary of USI with any other Person (other than USI or any
Wholly-Owned Subsidiary of USI) as the servicer under the agreements evidencing
such Off-Balance Sheet Liabilities; provided, however, that this Section 7.15
shall not apply on any date with respect to (a) any voluntary request by USI,
any Subsidiary or any SPV for an above-described amortization or liquidation so
long as the aforementioned investors or purchasers cannot independently require
on such date such amortization or liquidation or (b) any scheduled amortization
or liquidation at the stated maturity of the facility evidencing such
Off-Balance Sheet Liabilities.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration. (i) If any Default described in Section 7.6 or 7.7 occurs
with respect to any Loan Party, the obligations of the Lenders to make Revolving
Loans hereunder and the obligation and power of the LC Issuers to issue Facility
LCs shall automatically terminate and the Obligations shall immediately become
due and payable without any election or action on the part of the Agent, any LC
Issuer or any Lender, and the Borrower will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay the
Agent an amount in immediately available funds, which funds shall be held in the
Facility LC Collateral Account, equal to (x) the amount of LC Obligations at
such time minus (y) the amount or deposit in the Facility LC Collateral Account
at such time which is free and clear of all rights and claims of third parties
and has not been applied against the Obligations (the “Collateral Shortfall
Amount”). If any other Default shall be continuing, the Required Lenders (or the
Agent with the consent of the Required Lenders) may (a) terminate or suspend the
obligations of

 

73



--------------------------------------------------------------------------------

the Lenders to make Loans hereunder and the obligation and power of the LC
Issuers to issue Facility LCs, or declare the Obligations to be due and payable,
or both, whereupon, in the case of a termination, the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives and/or (b) upon
notice to the Borrower and in addition to the continuing right to demand payment
of all amounts payable under this Agreement, make demand on the Borrower to pay,
and the Borrower will forthwith upon such demand and without any further notice
or act pay to the Agent the Collateral Shortfall Amount which funds shall be
deposited in the Facility LC Collateral Account.

(ii) If at any time while any Default is continuing, the Agent determines that
the Collateral Shortfall Amount at such time is greater than zero, the Agent may
make demand on the Borrower to pay, and the Borrower will, forthwith upon such
demand and without any further notice or act, pay to the Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.

(iii) The Agent may at any time or from time to time after funds are deposited
in the Facility LC Collateral Account, apply such funds to the payment of the
Obligations and any other amounts as shall from time to time have become due and
payable by the Borrower to the Lenders or the LC Issuers under the Loan
Documents.

(iv) At any time while any Default is continuing, neither the Borrower nor any
Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Obligations have been paid in full in cash (or, with respect to any
Reimbursement Obligations, the Facility LCs have been returned and cancelled or
back-stopped to the Agent’s reasonable satisfaction) and the Aggregate
Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Agent to the Borrower or paid to
whomever may be legally entitled thereto at such time.

(v) If, after acceleration of the maturity of the Obligations or termination of
the obligations of the Lenders to make Loans and the obligation and power of the
LC Issuers to issue Facility LCs hereunder as a result of any Default (other
than any Default as described in Section 7.6 or 7.7 with respect to any Loan
Party) and before any judgment or decree for the payment of the Obligations due
shall have been obtained or entered, the Required Lenders (in their sole
discretion) shall so direct, the Agent shall, by notice to the Borrower, rescind
and annul such acceleration and/or termination.

8.2. Amendments.

Subject to the provisions of this Section 8.2, the Required Lenders (or the
Agent with the consent in writing of the Required Lenders) and USI and the
Borrower may enter into agreements supplemental hereto for the purpose of adding
or modifying any provisions to the Loan Documents or changing in any manner the
rights of the Lenders or USI or the Borrower hereunder or thereunder or waiving
any Default hereunder or thereunder; provided, however, that no such
supplemental agreement shall (x) increase the Commitment of any Lender without
the consent of such Lender or (y) without the consent of each Lender directly
affected thereby,

 

74



--------------------------------------------------------------------------------

extend the Facility Termination Date, extend the final maturity of any Revolving
Loan or extend the expiry date of any Facility LC in respect of which the
requirements of Section 2.20.11 shall not have been satisfied to a date after
the Facility Termination Date, or postpone any regularly scheduled payment of
principal of any Revolving Loan or forgive all or any portion of the principal
amount thereof, or any Reimbursement Obligation related thereto, or reduce the
rate or extend the time of payment of interest or fees thereon or Reimbursement
Obligations related thereto (other than a waiver of the application of the
default rate of interest or LC Fees pursuant to Section 2.11 hereof);

provided, further, however, that no such supplemental agreement shall, without
the consent of each Lender (which is not Defaulting Lender):

(a) Reduce the percentage specified in the definition of “Required Lenders” or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or, (2) other than to reflect the
issuance of Term Loans hereunder on a ratable basis, amend the definition of
“Pro Rata Share”;

(b) Permit the Borrower to assign its rights or obligations under this
Agreement;

(c) Amend this Section 8.2 other than to reflect the issuance of Term Loans
hereunder;

(d) Other than in connection with a transaction permitted under this Agreement,
release the Agent’s Lien on all or substantially all of the Collateral;

(e) Amend Section 11.2 in a manner that would alter the pro rata sharing of
payments required thereby; or

(f) Other than in connection with a transaction permitted under this Agreement,
release USI or any Guarantor from its obligations under the Guaranty.

(ii) No amendment of any provision of this Agreement relating to the Agent shall
be effective without the written consent of the Agent. The Agent may waive
payment of the fee required under Section 12.3.3 without obtaining the consent
of any other party to this Agreement. No amendment of any provision of this
Agreement relating to the Swing Line Lender or any Swing Line Loan shall be
effective without the written consent of the Swing Line Lender. No amendment of
any provision of this Agreement relating to any LC Issuer shall be effective
without the written consent of such LC Issuer.

(iii) Notwithstanding the foregoing, (a) this Agreement may be amended (or
amended and restated) pursuant to an increase in the Aggregate Commitment
pursuant to Section 2.21 with only the consents prescribed by such Section and
(b) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Agent and the Borrower (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect

 

75



--------------------------------------------------------------------------------

thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Loans and the accrued interest and fees in respect thereof
and (y) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders and Lenders.

(iv) Notwithstanding anything to the contrary herein the Agent may, with the
consent of the Borrower only, amend, modify or supplement this Agreement or any
of the other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.

8.3. Preservation of Rights. No delay or omission of the Lenders, the LC Issuers
or the Agent to exercise any right under the Loan Documents shall impair such
right or be construed to be a waiver of any Default or an acquiescence therein,
and the making of a Credit Extension notwithstanding the existence of a Default
or Unmatured Default or the inability of the Borrower to satisfy the conditions
precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by, or by the Agent with the consent of, the requisite number of Lenders
required pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent, the LC
Issuers and the Lenders until all of the Obligations (other than contingent
indemnity claims) have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of USI and
the Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither any LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, USI, the Agent, the LC Issuers and the Lenders
and supersede all prior agreements and understandings among the Borrower, USI,
the Agent, the LC Issuers and the Lenders relating to the subject matter thereof
other than those contained in the fee letters described in Section 10.13 which
shall survive and remain in full force and effect during the term of this
Agreement.

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any

 

76



--------------------------------------------------------------------------------

other (except to the extent to which the Agent is authorized to act as such).
The failure of any Lender to perform any of its obligations hereunder shall not
relieve any other Lender from any of its obligations hereunder. This Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties to this Agreement and their respective successors and
assigns, provided, however, that the parties hereto expressly agree that the
Arrangers shall enjoy the benefits of the provisions of Sections 9.6, 9.10 and
10.11 to the extent specifically set forth therein and shall have the right to
enforce such provisions on their own behalf and in their own names to the same
extent as if they were parties to this Agreement.

9.6. Expenses; Indemnification.

 

  (i) The Borrower shall reimburse the Agent and the Arrangers for any
reasonable out-of-pocket expenses (including reasonable outside attorneys’ and
paralegals’ fees and expenses of and fees for other advisors and professionals
engaged by the Agent or the Arrangers and, unless a Default shall be continuing,
with the consent of the Borrower and any IntraLinks and CUSIP charges), but
excluding any costs, charges or expenses with respect to taxes and amounts
relating thereto (payment with respect to which shall be governed solely and
exclusively by Section 3.5), paid or incurred by the Agent or the Arrangers in
connection with the investigation, preparation, negotiation, documentation,
execution, delivery, syndication, distribution (including, without limitation,
via the internet), review, amendment, waiver, modification and administration of
the Loan Documents. The Borrower also agrees to reimburse the Agent, the
Arrangers, the LC Issuers and the Lenders for any out-of-pocket expenses
(including outside attorneys’ and paralegals’ fees and expenses of outside
attorneys and paralegals for the Agent, the Arrangers, the LC Issuers and the
Lenders, but only to the extent such fees and disbursements were incurred by
attorneys in a single law firm (and any replacement or successor firm thereof)
selected by the Agent), but excluding any costs, charges or expenses with
respect to taxes and amounts relating thereto (payment with respect to which
shall be governed solely and exclusively by Section 3.5), paid or incurred by
the Agent, the Arrangers, any LC Issuer or any Lender in connection with the
collection and enforcement of the Loan Documents.

 

  (ii)

The Borrower hereby further agrees to indemnify the Agent, the Arrangers, each
LC Issuer, each Lender, their respective affiliates, and each of their
directors, officers, employees, trustees, investment advisors, attorneys,
advisors and agents against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all expenses of
litigation or preparation therefor whether or not the Agent, the Arrangers, any
LC Issuer, any Lender or any affiliate is a party thereto, and all outside
attorneys’ and paralegals’ fees and expenses of outside attorneys and paralegals
of the party seeking indemnification), but excluding any losses, claims,
damages, penalties, judgments, liabilities and expenses with respect to taxes
and amounts related thereto (payment with respect to which shall be governed
solely and exclusively by Section 3.5), which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby

 

77



--------------------------------------------------------------------------------

  or the direct or indirect application or proposed application of the proceeds
of any Credit Extension hereunder except to the extent determined by a court by
a final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification or by a material breach
of the express obligations of the party seeking indemnification under this
Agreement pursuant to a claim made by the Borrower. The obligations of the
Borrower under this Section 9.6 shall survive the termination of this Agreement.

9.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders, to the extent that the
Agent deems necessary.

9.8. Accounting. Except as provided to the contrary herein, all accounting terms
used in the calculation of any financial covenant or test shall be interpreted
and all accounting determinations hereunder in the calculation of any financial
covenant or test shall be made in accordance with GAAP; provided that, if the
Borrower notifies the Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of any such
provision (or if the Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof. The Borrower, the Agent
and the Lenders agree to negotiate in good faith any amendment addressing the
impact of changes in GAAP upon the covenants (financial or otherwise) at no cost
to the Borrower other than the reimbursement of the Agent’s costs and expenses
as otherwise provided for in this Agreement.

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10. Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, the LC Issuers and the Agent on the other hand shall be
solely that of borrower and lender. Neither the Agent (except to the limited
extent as provided by Section 12.3.4

 

78



--------------------------------------------------------------------------------

relating to maintaining the Register), the Arrangers, the LC Issuers nor any
Lender shall have any fiduciary responsibilities to the Borrower or any other
Loan Party. Neither the Agent, the Arrangers, the LC Issuers nor any Lender
undertakes any responsibility to the Borrower or any other Loan Party to review
or inform any Loan Party of any matter in connection with any phase of any Loan
Party’s business or operations. Each of USI and the Borrower agrees that neither
the Agent, the Arrangers, the LC Issuers nor any Lender shall have liability to
USI or the Borrower (whether sounding in tort, contract or otherwise) for losses
suffered by USI or the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of, or solely by reason of the breach of the express terms of
the Loan Documents by, the party from which recovery is sought. Neither the
Agent, the Arrangers, the LC Issuers nor any Lender shall have any liability
with respect to, and each of USI and the Borrower hereby waives, releases and
agrees not to sue for, any special, indirect, consequential or punitive damages
suffered by USI, the Borrower or any Subsidiary in connection with, arising out
of, or in any way related to the Loan Documents or the transactions contemplated
thereby.

9.11. Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from the Borrower pursuant to this Agreement in confidence
in accordance with its respective customary practices (but in any event in
accordance with reasonable confidentiality practices), except for disclosure
(i) to its Affiliates and to other Lenders and their respective Affiliates, for
use solely in connection with the transactions contemplated hereby, (ii) to
legal counsel, accountants, and other professional advisors to such Lender or to
a Transferee who are expected to be involved in the evaluation of such
information in connection with the transactions contemplated hereby, in each
case which have been informed as to the confidential nature of such information,
(iii) to regulatory officials having jurisdiction over it, (iv) to any Person as
required by law, regulation, or legal process in respect of which, to the extent
permitted by applicable law, such Lender shall have used commercially reasonable
efforts to give the Borrower reasonable prior notice and the opportunity to
contest such disclosure, (v) of information that presently or hereafter becomes
available to such Lender on a non-confidential basis from a source other than
USI and its Subsidiaries and other than as a result of disclosure not otherwise
permitted by this Section 9.11, (vi) to any Person in connection with any legal
proceeding to which such Lender is a party, (vii) to such Lender’s direct or
indirect contractual counterparties in credit derivative transactions or to
legal counsel, accountants and other professional advisors to such
counterparties, in each case which have been informed as to the confidential
nature of such information and agree to be bound by this Section 9.11 or other
similar terms of confidentiality, (viii) permitted by Section 12.4 and (ix) to
rating agencies if requested or required by such agencies in connection with a
rating relating to the Credit Extensions hereunder. Notwithstanding anything to
the contrary set forth herein or in any other agreement to which the parties
hereto are parties or by which they are bound, the obligations of
confidentiality contained herein and therein, as they relate to the transactions
contemplated by this Agreement, shall not apply to the “tax structure” or “tax
treatment” of the transactions contemplated by this Agreement (as these terms
are used in Section 1.6011-4(b)(3) (or any successor provision) of the Treasury
Regulations (the “Confidentiality Regulation”) promulgated under Section 6011 of
the Internal Revenue Code of 1986, as amended); and each party hereto (and any
employee, representative, or agent of any party hereto) may disclose to any and
all

 

79



--------------------------------------------------------------------------------

persons, without limitation of any kind, the “tax structure” and “tax treatment”
of the transactions contemplated by this Agreement (as these terms are defined
in the Confidentiality Regulation). In addition, each party hereto acknowledges
that it has no proprietary or exclusive rights to any tax matter or tax idea
related to the transactions contemplated by this Agreement.

9.12. Lenders Not Utilizing Plan Assets. Each Lender and Designated Lender
represents and warrants that none of the consideration used by such Lender or
Designated Lender to make its Loans constitutes for any purpose of ERISA or
Section 4975 of the Code assets of any “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, or any “plan” (as
defined by and subject to Section 4975 of the Code) and the rights and interests
of such Lender or Designated Lender in and under the Loan Documents shall not
constitute such Plan Assets.

9.13. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.

9.14. Disclosure. The Borrower, USI and each Lender, including the LC Issuers,
hereby acknowledge and agree that each Lender and/or its Affiliates from time to
time may hold investments in, make other loans to or have other relationships
with the Borrower and its Affiliates.

9.15. Performance of Obligations. Each of USI and the Borrower agrees that the
Agent may, but shall have no obligation to (i) at any time, pay or discharge
taxes, liens, security interests or other encumbrances levied or placed on any
Collateral to the extent the same would constitute a Default hereunder if
actually levied or imposed and (ii) after the occurrence and during the
continuance of a Default make any payment or perform any act required of USI,
the Borrower or any Subsidiary under any Loan Document or take any other action
which the Agent in its discretion deems necessary or desirable to protect or
preserve the Collateral, including, without limitation, any action to (x) effect
any repairs or obtain any insurance called for by the terms of any of the Loan
Documents and to pay all or any part of the premiums therefor and the costs
thereof and (y) pay any rents payable by USI, the Borrower or any Subsidiary
which are more than 30 days past due, or as to which the landlord has given
notice of termination, under any lease. The Agent shall use its best efforts to
give the Borrower notice of any action taken under this Section 9.15 prior to
the taking of such action or promptly thereafter provided the failure to give
such notice shall not affect the Borrower’s obligations in respect thereof. The
Borrower agrees to pay the Agent, upon demand, the principal amount of all funds
advanced by the Agent under this Section 9.15, together with interest thereon at
the rate from time to time applicable to Floating Rate Loans from the date of
such advance until the outstanding principal balance thereof is paid in full. If
the Borrower fails to make payment in respect of any such advance under this
Section 9.15 within one (1) Business Day after the date the Borrower receives
written demand therefor from the Agent, the Agent shall promptly notify each
Lender and each Lender agrees that it shall thereupon make available to the
Agent, in Dollars in immediately available funds, the amount equal to such
Lender’s Pro Rata Share of such advance. If such funds are not made available to
the Agent by such Lender within one (1) Business Day after the Agent’s demand
therefor, the Agent will be entitled to recover any such amount from such Lender
together with interest thereon at the Federal Funds Effective Rate for each day
during the

 

80



--------------------------------------------------------------------------------

period commencing on the date of such demand and ending on the date such amount
is received. The failure of any Lender to make available to the Agent its Pro
Rata Share of any such unreimbursed advance under this Section 9.15 shall
neither relieve any other Lender of its obligation hereunder to make available
to the Agent such other Lender’s Pro Rata Share of such advance on the date such
payment is to be made nor increase the obligation of any other Lender to make
such payment to the Agent. All outstanding principal of, and interest on,
advances made under this Section 9.15 shall constitute Obligations secured by
the Collateral until paid in full by the Borrower.

9.16. USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

9.17. No Duties Imposed on Syndication Agents or Documentation Agents. None of
the Persons identified on the cover page to this Agreement, the signature pages
to this Agreement or otherwise in this Agreement as a “Syndication Agent” or a
“Documentation Agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, if such Person is a
Lender, those applicable to all Lenders as such. Without limiting the foregoing,
none of the Persons identified on the cover page to this Agreement, the
signature pages to this Agreement or otherwise in this Agreement as a
“Syndication Agent” or a “Documentation Agent” shall have or be deemed to have
any fiduciary duty to or fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

ARTICLE X

THE AGENT

10.1. Appointment; Nature of Relationship. JPMorgan Chase is hereby appointed by
each of the Lenders as its contractual representative (herein referred to as the
“Agent”) hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. The Agent agrees to act as such contractual representative
upon the express conditions contained in this Article X. Notwithstanding the use
of the defined term “Agent,” it is expressly understood and agreed that the
Agent shall not have any fiduciary responsibilities to any of the Holders of
Secured Obligations by reason of this Agreement or any other Loan Document and
that the Agent is merely acting as the contractual representative of the Lenders
with only those duties as are expressly set forth in this Agreement and the
other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Agent (i) does not hereby assume any fiduciary duties to any
of the Holders of Secured Obligations, (ii) is a “representative” of the Holders
of Secured Obligations within the meaning of the term “secured party” as defined
in the New York Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders, for
itself and on behalf of its Affiliates as Holders of Secured Obligations, hereby
agrees to assert no claim against the Agent on any agency theory or any other
theory of liability for breach of fiduciary duty, all of which claims each
Holder of Secured Obligations hereby waives.

 

81



--------------------------------------------------------------------------------

10.2. Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties or fiduciary duties to the Lenders, or any
obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Agent.

10.3. General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to USI, the Borrower, any Subsidiary or any
Lender or Holder of Secured Obligations for any action taken or omitted to be
taken by it or them hereunder or under any other Loan Document or in connection
herewith or therewith except to the extent such action or inaction is determined
in a final, non-appealable judgment by a court of competent jurisdiction to have
arisen from the gross negligence or willful misconduct of such Person or solely
by reason of the breach of the express terms thereof by such Person.

10.4. No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
Collateral; or (g) the financial condition of USI, the Borrower, any Subsidiary
or any guarantor of any of the Obligations or of any of USI’s, the Borrower’s,
such Subsidiary’s or any such guarantor’s respective Subsidiaries. The Agent
shall have no duty to disclose to the Lenders information that is not required
to be furnished by USI or the Borrower to the Agent at such time, but is
voluntarily furnished by USI or the Borrower to the Agent (either in its
capacity as Agent or in its individual capacity).

10.5. Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders (or all of the Lenders in the event that and to the extent that this
Agreement expressly requires such approval), and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. The Lenders hereby acknowledge that the Agent shall be under no duty to
take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement or any other Loan Document unless it shall be
requested in writing to do so by the Required Lenders (or all of the Lenders in
the event that and to the extent that this Agreement expressly requires such
approval). The Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

 

82



--------------------------------------------------------------------------------

10.6. Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent’s duties hereunder and under any other Loan
Document.

10.7. Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.

10.8. Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to the Lenders’ Pro Rata Shares of
the Aggregate Commitment (or, if the Aggregate Commitment has been terminated,
of the Aggregate Outstanding Credit Exposure) (i) for any amounts not reimbursed
by the Borrower for which the Agent is entitled to reimbursement by any Loan
Party under the Loan Documents, (ii) for any other expenses incurred by the
Agent on behalf of the Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents (including,
without limitation, for any expenses incurred by the Agent in connection with
any dispute between the Agent and any Lender or between two or more of the
Lenders) and (iii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Agent in any way relating to or arising out of the Loan Documents or any other
document delivered in connection therewith or the transactions contemplated
thereby (including, without limitation, for any such amounts incurred by or
asserted against the Agent in connection with any dispute between the Agent and
any Lender or between two or more of the Lenders), or the enforcement of any of
the terms of the Loan Documents or of any such other documents, provided that
(i) no Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Agent and (ii) any indemnification required pursuant to Section 3.5(vii)
shall, notwithstanding the provisions of this Section 10.8, be paid by the
relevant Lender in accordance with the provisions thereof. The obligations of
the Lenders under this Section 10.8 shall survive payment of the Obligations and
termination of this Agreement.

10.9. Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.

10.10. Rights as a Lender. In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Commitment and its Credit Extensions as any Lender and may
exercise the same as though it

 

83



--------------------------------------------------------------------------------

were not the Agent, and the term “Lender” or “Lenders” shall, at any time when
the Agent is a Lender, unless the context otherwise indicates, include the Agent
in its individual capacity. The Agent and its Affiliates may accept deposits
from, lend money to, and generally engage in any kind of trust, debt, equity or
other transaction, in addition to those contemplated by this Agreement or any
other Loan Document, with USI, the Borrower or any Subsidiary in which USI, the
Borrower or such Subsidiary is not restricted hereby from engaging with any
other Person. The Agent, in its individual capacity, is not obligated to remain
a Lender.

10.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arrangers or any other
Lender and based on the financial statements prepared by USI or the Borrower and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arrangers or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except as expressly set forth herein,
the Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to USI, the Borrower or any of
their respective Subsidiaries that is communicated to or obtained by the Person
serving as Agent for any of its Affiliates in any capacity.

10.12. Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. Upon any such resignation, the Required Lenders shall, with
the prior written approval of the Borrower (which approval shall be required
only so long as no Default shall be continuing), have the right to appoint, on
behalf of the Borrower and the Lenders, a successor Agent. If no successor Agent
shall have been so appointed by the Required Lenders within forty-five days
after the resigning Agent’s giving notice of its intention to resign, then the
resigning Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Agent. Notwithstanding the previous sentence, the Agent may at any
time without the consent of the Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Agent hereunder. If the
Agent has resigned and no successor Agent has been appointed, the Lenders may
perform all the duties of the Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders. No successor Agent shall be
deemed to be appointed hereunder until such successor Agent has accepted the
appointment. Any such successor Agent shall be a commercial bank having capital
and retained earnings of at least $500,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning Agent. Upon the effectiveness of the resignation of
the Agent, the resigning Agent shall be discharged from any further duties and
obligations hereunder and under the Loan Documents. After the effectiveness of
the resignation or an Agent, the provisions of this Article X shall continue in
effect for the benefit of such Agent in respect of any actions taken or omitted
to be taken by it while it was acting as the Agent hereunder and under the other
Loan Documents. In the event that there is a successor to the Agent by merger,
or the Agent assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Agent.

 

84



--------------------------------------------------------------------------------

10.13. Agent and Arrangers Fees. The Borrower agrees to pay to the Agent and the
Arrangers, for their respective accounts, the fees agreed to by the Borrower,
the Agent and the Arrangers pursuant to that those certain fee letters dated
August 4, 2011, or as otherwise agreed in writing from time to time.

10.14. Delegation to Affiliates. USI, the Borrower and the Lenders agree that
the Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.

10.15. Collateral Documents and Guaranty. (a) Each Lender authorizes the Agent
to enter into and remain subject to each of the Collateral Documents to which it
is a party and to take all action contemplated by such documents. Each Lender
agrees that no Holder of Secured Obligations (other than the Agent) shall have
the right individually to seek to realize upon the security granted by any
Collateral Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Agent for the benefit of the Holders of
Secured Obligations upon the terms of the Collateral Documents.

(b) In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations, the Agent is hereby authorized
to execute and deliver on behalf of the Holders of Secured Obligations any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Agent on behalf of the Holders of Secured
Obligations.

(c) The Lenders hereby authorize the Agent, at its option and in its discretion,
to:

(i) release any Lien granted to or held by the Agent upon any Collateral
(A) upon termination of the Commitments and payment and satisfaction of all of
the Obligations (other than contingent indemnity obligations and Rate Management
Obligations) at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby; (B) as
permitted by, but only in accordance with, the terms of the applicable Loan
Document; or (C) if approved, authorized or ratified in writing by the Required
Lenders, unless such release is required to be approved by all of the Lenders
hereunder;

(ii) subordinate any Lien on any property granted to or held by the Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by Section 6.15.16 or 6.15.17; and

(iii) release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

Upon request by the Agent at any time, the Lenders will confirm in writing the
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 10.15.

 

85



--------------------------------------------------------------------------------

(d) Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
three (3) Business Days’ prior written request by the Borrower to the Agent, the
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Agent for the benefit of the Holders of Secured Obligations herein or
pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Agent shall not be required to execute any such document
on terms which, in the Agent’s opinion, would expose the Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrower or any Loan Party) all interests retained by the
Borrower or any Loan Party, including (without limitation) the proceeds of the
sale, all of which shall continue to constitute part of the Collateral.

10.16. Quebec Security. For greater certainty, and without limiting the powers
of the Agent hereunder or under any of the other Loan Documents, each of the
Lenders hereby acknowledges that the Agent shall, for purposes of holding any
security granted by the Borrower on the Borrower’s property pursuant to the laws
of the Province of Quebec to secure payment of any bond (the “Bond”), be the
holder of an irrevocable power of attorney (fondé de pouvoir) (within the
meaning of the Civil Code of Quebec) for all present and future Lenders and in
particular for all present and future holders of the Bond. Each of the Agent and
the Lenders hereby irrevocably constitutes, to the extent necessary, the Agent
as the holder of an irrevocable power of attorney (fondé de pouvoir) (within the
meaning of Article 2692 of the Civil Code of Quebec) in order to hold security
granted by the Borrower in the Province of Quebec to secure the Bond. Each
Lender hereby further constitutes and appoints the Agent as mandatary in order
to hold the Bond for and on behalf of the Lenders. Each eligible assignee
hereunder shall be deemed to have confirmed and ratified the constitution of the
Agent as the holder of such irrevocable power of attorney (fondé de pouvoir) and
the constitution and appointment of the Agent as mandatary to hold the Bonds for
and on behalf of the Lender by the execution of the relevant Assignment
Agreement. Notwithstanding the provisions of Section 32 of the An Act respecting
the special powers of legal persons (Quebec), the Agent may acquire and be the
holder of the Bond. The Borrower hereby acknowledges that the Bonds constitute a
title of indebtedness, as such term is used in Article 2692 of the Civil Code of
Quebec.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs and continues, any and all
deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other Indebtedness at any time
owing by any Lender or any Affiliate of any Lender to or for the credit or
account of any Loan Party may be offset and applied toward the payment of the
Obligations then due and owing to such Lender, and each Lender shall endeavor to
give notice of any such set-off to the Borrower, provided that the failure of
any Lender to give such notice shall not in any way limit any Lender’s rights
under this Section 11.1.

 

86



--------------------------------------------------------------------------------

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 2.19, 3.1, 3.2, 3.4 or 3.5) in a greater proportion
than that received by any other Lender, such Lender agrees, promptly upon
demand, to purchase a participation in the Aggregate Outstanding Credit Exposure
held by the other Lenders so that after such purchase each Lender will hold its
Pro Rata Share of the Aggregate Outstanding Credit Exposure. If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives Collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their respective Pro Rata
Shares of the Aggregate Outstanding Credit Exposure. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns; Designated Lenders.

12.1.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, USI, the Agent
and the Lenders and their respective successors and assigns permitted hereby,
except that (i) neither USI nor the Borrower shall have any right to assign its
rights or obligations under the Loan Documents without the prior written consent
of each Lender, (ii) any assignment by any Lender must be made in compliance
with Section 12.3, and (iii) any transfer by Participants must be made in
compliance with Section 12.2. Any attempted assignment or transfer by any party
not made in compliance with this Section 12.1 shall be null and void, unless
such attempted assignment or transfer is treated as a participation in
accordance with Section 12.3.3. The parties to this Agreement acknowledge that
clause (ii) of this Section 12.1 relates only to absolute assignments and this
Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank, (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee or (z) any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to direct or indirect contractual counterparties in
credit derivative transactions relating to the Revolving Loans; provided,
however, that no such pledge or assignment creating a security interest shall
release the transferor Lender from its obligations hereunder unless and until
the parties thereto have complied with the provisions of Section 12.3. The Agent
may treat the Person which made any Revolving Loan or which holds any Note as
the owner thereof for all purposes hereof unless and until such Person complies
with Section 12.3; provided, however, that the Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Revolving Loan or which holds any Note to direct payments relating to such
Revolving Loan or Note to another Person. Any assignee of the rights to any
Revolving Loan or any Note agrees by acceptance of

 

87



--------------------------------------------------------------------------------

such assignment to be bound by all the terms and provisions of the Loan
Documents. Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the owner of the
rights to any Revolving Loan (whether or not a Note has been issued in evidence
thereof), shall be conclusive and binding on any subsequent holder or assignee
of the rights to such Revolving Loan.

12.1.2 Designated Lenders.

 

  (i)

Subject to the terms and conditions set forth in this Section 12.1.2, any Lender
may from time to time elect to designate an Eligible Designee to provide all or
any part of the Revolving Loans to be made by such Lender pursuant to this
Agreement; provided that the designation of an Eligible Designee by any Lender
for purposes of this Section 12.1.2 shall be subject to the approval of the
Agent and each LC Issuer (which consents shall not be unreasonably withheld or
delayed). Upon the execution by the parties to each such designation of an
agreement in the form of Exhibit E hereto (a “Designation Agreement”) and the
acceptance thereof by the Agent, the Eligible Designee shall become a Designated
Lender for purposes of this Agreement. The Designating Lender shall thereafter
have the right to permit the Designated Lender to provide all or a portion of
the Revolving Loans to be made by the Designating Lender pursuant to the terms
of this Agreement and the making of the Revolving Loans or portion thereof shall
satisfy the obligations of the Designating Lender to the same extent, and as if,
such Revolving Loan was made by the Designating Lender. As to any Revolving Loan
made by it, each Designated Lender shall have all the rights a Lender making
such Revolving Loan would have under this Agreement and otherwise; provided,
(x) that all voting rights under this Agreement shall be exercised solely by the
Designating Lender, (y) each Designating Lender shall remain solely responsible
to the other parties hereto for its obligations under this Agreement, including
the obligations of a Lender in respect of Revolving Loans made by its Designated
Lender and (z) no Designated Lender shall be entitled to reimbursement under
Article III hereof for any amount which would exceed the amount that would have
been payable by the Borrower to the Lender from which the Designated Lender
obtained any interests hereunder. No additional Notes shall be required with
respect to Revolving Loans provided by a Designated Lender; provided, however,
to the extent any Designated Lender shall advance funds, the Designating Lender
shall be deemed to hold the Notes in its possession as an agent for such
Designated Lender to the extent of the Revolving Loan funded by such Designated
Lender. Such Designating Lender shall act as administrative agent for its
Designated Lender and give and receive notices and communications hereunder. Any
payments for the account of any Designated Lender shall be paid to its
Designating Lender as administrative agent for such Designated Lender and
neither the Borrower nor the Agent shall be responsible for any Designating
Lender’s application of such payments. In addition, any Designated Lender may
(1) with notice to, but without the consent of the Borrower or the Agent, assign
all or portions of its interests in any Revolving Loans to its Designating
Lender or to any financial institution consented to by the Agent and, so long as
no Default shall be continuing, the Borrower, providing

 

88



--------------------------------------------------------------------------------

  liquidity and/or credit facilities to or for the account of such Designated
Lender and (2) subject to advising any such Person that such information is to
be treated as confidential in accordance with Section 9.11, disclose on a
confidential basis any non-public information relating to its Revolving Loans to
any rating agency, commercial paper dealer or provider of any guarantee, surety
or credit or liquidity enhancement to such Designated Lender. In addition, each
such Designating Lender that elects to designate an Eligible Designee and such
Eligible Designee becomes a Designated Lender, (i) shall keep a register for the
registration relating to each such Revolving Loan, specifying such Designated
Lender’s name, address and entitlement to payments of principal and interest
with respect to such Revolving Loan and each transfer thereof and the name and
address of each transferees and (ii) shall collect, prior to the time such
Designated Lender receives payment with respect to such Revolving Loans from
each such Designated Lender, the appropriate forms, certificates, and statements
described in Section 3.5 (and updated as required by Section 3.5) as if such
Designated Lender were a Lender under Section 3.5.

 

  (ii) Each party to this Agreement hereby agrees that it shall not institute
against, or join any other Person in instituting against, any Designated Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other proceedings under any federal or state bankruptcy or similar
law for one year and a day after the payment in full of all outstanding senior
indebtedness of any Designated Lender; provided that the Designating Lender for
each Designated Lender hereby agrees to indemnify, save and hold harmless each
other party hereto for any loss, cost, damage and expense arising out of its
inability to institute any such proceeding against such Designated Lender. This
Section 12.1.2 shall survive the termination of this Agreement.

12.2. Participations.

12.2.1 Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure of such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents. In addition, each
such Lender that sells any participating interest to a Participant under this
Section 12.2.1, (i) shall keep a register for the registration relating to each
such participation, specifying such Participant’s name, address and entitlement
to payment of principal and interest with respect to such participation and each
transfer

 

89



--------------------------------------------------------------------------------

thereof and the name and address of each transferee, and (ii) shall collect
prior to the time such Participant receives payments with respect to such
participation, from each such Participant the appropriate forms, certificates
and statements described in Section 3.5 (and updated as required by Section 3.5)
as if such Participant were a Lender under Section 3.5.

12.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 8.2.

12.2.3 Benefit of Certain Provisions. Each of USI and the Borrower agrees that
each Participant shall be deemed to have the right of setoff provided in
Section 11.1 in respect of its participating interest in amounts owing under the
Loan Documents to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under the Loan Documents, provided that
each Lender shall retain the right of setoff provided in Section 11.1 with
respect to the amount of participating interests sold to each Participant. The
Lenders agree to share with each Participant, and each Participant, by
exercising the right of setoff provided in Section 11.1, agrees to share with
each Lender, any amount received pursuant to the exercise of its right of
setoff, such amounts to be shared in accordance with Section 11.2 as if each
Participant were a Lender. Each of USI and the Borrower further agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4 and 3.5
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.3, provided that (i) a Participant shall not
be entitled to receive any greater payment under Section 3.1, 3.2, 3.4 or 3.5
than the Lender who sold the participating interest to such Participant would
have received had it retained such interest for its own account, unless the sale
of such interest to such Participant is made with the prior written consent of
the Borrower, and (ii) each Participant agrees to comply with the provisions of
Section 3.5 to the same extent as if it were a Lender (it being understood that
the documentation required under Section 3.5 shall be delivered to the
participating Lender). Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the obligations
under this Agreement (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in the obligations under this Agreement)
except to the extent that such disclosure is necessary to establish that such
interest is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

90



--------------------------------------------------------------------------------

12.3. Assignments.

12.3.1 Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be evidenced by an
agreement substantially in the form of Exhibit C or in such other form as may be
agreed to by the parties thereto (each such agreement, an “Assignment
Agreement”). Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate of a Lender or an Approved Fund shall, unless otherwise
consented to in writing by the Borrower and the Agent, either be in an amount
equal to the entire applicable Outstanding Credit Exposure of the assigning
Lender or (unless each of the Agent and, prior to the occurrence and continuance
of a Default, the Borrower, otherwise consents) be in an aggregate amount not
less than $5,000,000. The amount of the assignment shall be based on the
Outstanding Credit Exposure subject to the assignment, determined as of the date
of such assignment or as of the “Trade Date,” if the “Trade Date” is specified
in the Assignment Agreement.

12.3.2 Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund (other than a Lender or Affiliate of a Lender or an
Approved Fund that becomes a Lender solely by means of the settlement of a
credit derivative) (which consent shall not be unreasonably withheld or delayed
and, in any event, the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
ten (10) Business Days after having received notice thereof); provided that the
consent of the Borrower shall not be required if (i) a Default has occurred and
is continuing or (ii) if such assignment is in connection with the physical
settlement of any Lender’s obligations to direct or indirect contractual
counterparties in credit derivative transactions relating to the Revolving
Loans; provided, further, that the assignment without the Borrower’s consent
pursuant to clause (ii) shall not increase the Borrower’s liability under
Section 3.5. The consent of each of the Agent and the LC Issuers shall be
required prior to an assignment becoming effective (which consents shall not be
unreasonably withheld or delayed) unless the Purchaser is a Lender, an Affiliate
of a Lender or an Approved Fund (other than a Lender or Affiliate of a Lender or
an Approved Fund that becomes a Lender solely by means of the settlement of a
credit derivative).

12.3.3 Effect; Effective Date. Upon (i) delivery to the Agent of an Assignment
Agreement, together with any consents required by Sections 12.3.1 and 12.3.2,
and (ii) payment of a $3,500 fee to the Agent by the assigning Lender or the
Purchaser for processing such assignment (unless such fee is waived by the Agent
or unless such assignment is made to such assigning Lender’s Affiliate), such
assignment shall become effective on the effective date specified in such
assignment. The Assignment Agreement shall contain a representation and warranty
by the Purchaser to the effect that none of the funds, money, assets or other
consideration used to make the purchase and assumption of the Commitment and
Outstanding Credit Exposure under the applicable Assignment Agreement
constitutes Plan Assets and that the rights, benefits and interests of the
Purchaser in and under the Loan Documents will not be Plan

 

91



--------------------------------------------------------------------------------

Assets. On and after the effective date of such assignment, such Purchaser shall
for all purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lenders and shall have all the rights, benefits
and obligations of a Lender under the Loan Documents, to the same extent as if
it were an original party thereto, and the transferor Lender shall be released
from any further obligations with respect to the Outstanding Credit Exposure
assigned to such Purchaser without any further consent or action by the
Borrower, USI, the Lenders or the Agent. In the case of an assignment covering
all of the assigning Lender’s rights, benefits and obligations under this
Agreement, such Lender shall cease to be a Lender hereunder but shall continue
to be entitled to the benefits of, and subject to, those provisions of this
Agreement and the other Loan Documents which survive payment of the Obligations
and termination of the Loan Documents. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 12.3 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 12.2. Upon the consummation of any assignment to a Purchaser pursuant to
this Section 12.3.3, the transferor Lender, the Agent and the Borrower shall, if
the transferor Lender or the Purchaser desires that its Revolving Loans be
evidenced by Notes, make appropriate arrangements so that, upon cancellation and
surrender to the Borrower of the Notes (if any) held by the transferor Lender,
new Notes or, as appropriate, replacement Notes are issued to such transferor
Lender, if applicable, and new Notes or, as appropriate, replacement Notes, are
issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments (or, if the Facility Termination Date has occurred, their
respective Outstanding Credit Exposure), as adjusted pursuant to such
assignment. Each Purchaser shall not be entitled to receive any greater payment
under Section 3.5 than the transferor Lender would have received had such
transfer not occurred.

12.3.4 Register. The Agent, acting solely for this purpose as an agent of the
Borrower (and the Borrower hereby designates the Agent to act in such capacity),
shall maintain at one of its offices in Chicago, Illinois a copy of each
Assignment and Assumption delivered to it and a register (the “Register”) for
the recordation of (a) the names and addresses of the Lenders and the
Commitments of each Lender pursuant to the terms hereof, (b) the date and the
amount of each Revolving Loan made hereunder, the Type thereof and the Interest
Period (in the case of a Eurodollar Advance) with respect thereto, and the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder, (c) the original stated amount of
each Facility LC and the amount of LC Obligations (including specifying
Reimbursement Obligations) outstanding at any time, (d) whether a Lender is an
original lender or the assignee of another Lender pursuant to an assignment
under this Section 12.3 and the effective date and amount of each Assignment
Agreement delivered to and accepted by it and the parties thereto pursuant to
Section 12.3, (e) the amount of any sum received by the Agent hereunder from the
Borrower and each Lender’s share thereof, and (f) all other appropriate debits
and credits as provided in this Agreement, including, without limitation, all
fees, charges, expenses and interest. The entries in the Register shall be
conclusive, and the Borrower, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the

 

92



--------------------------------------------------------------------------------

terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

12.4. Dissemination of Information. Each of USI and the Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of USI, the Borrower and the Subsidiaries;
provided that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.

12.5. Tax Certifications. If any interest in any Loan Document is transferred to
any Transferee, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5(iv) and (vi).

12.6. Reimbursement Obligations. For purposes of this Article XII, with respect
to each Letter of Credit, if an LC Issuer transfers its rights with respect to
the Borrower’s obligation to pay Reimbursement Obligations in respect of such
Letter of Credit, such LC Issuer shall give notice of such transfer to the Agent
for notation in the Register.

ARTICLE XIII

NOTICES

13.1. Notices. Except as otherwise permitted by Section 2.14, all notices,
requests and other communications to any party hereunder shall be in writing
(including electronic transmission, facsimile transmission or similar writing)
and shall be given to such party: (x) in the case of USI, the Borrower, the LC
Issuers, or the Agent, at its address or facsimile number set forth on the
signature pages hereof, (y) in the case of the Lenders, at its address or
facsimile number set forth in its Administrative Questionnaire or (z) in the
case of any party, at such other address or facsimile number as such party may
hereafter specify for the purpose by notice to the Agent and the Borrower in
accordance with the provisions of this Section 13.1. Each such notice, request
or other communication shall be effective (i) if given by facsimile
transmission, when transmitted to the facsimile number specified in this Section
and confirmation of receipt is received, (ii) if given by mail, 72 hours after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, or (iii) if given by any other means, when delivered
(or, in the case of electronic transmission, received) at the address specified
in this Section; provided that notices to the Agent under Article II shall not
be effective until received.

13.2. Change of Address. The Borrower, USI, the Agent, any LC Issuer and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.

13.3. Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Agent; provided that the foregoing shall not apply to
notices pursuant to Article

 

93



--------------------------------------------------------------------------------

II unless otherwise agreed by the Agent and the applicable Lender. The Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

13.4. Communications on Electronic Transmission System. The Borrower agrees that
the Agent may make communications available to the Lenders by posting such
communications on IntraLinks or a substantially similar electronic transmission
system (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE AGENT
OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE “AGENT
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE AGENT’S TRANSMISSION
OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF
ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

ARTICLE XIV

COUNTERPARTS; EFFECTIVENESS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. Subject to the
qualifications provided in Article IV, this Agreement shall become effective
when it shall have been executed by the Agent, and when the Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the parties hereto (including each Departing Lender), and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of a counterpart to this Agreement
by facsimile or electronic mail shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

94



--------------------------------------------------------------------------------

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION AND OTHER THAN SECTION 10.16 OF THIS AGREEMENT)
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS,
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS, OF
THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

15.2. CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN THE STATE, COUNTY AND CITY OF NEW YORK AND THE BOROUGH OF MANHATTAN
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND
EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY
HERETO TO BRING PROCEEDINGS AGAINST ANY OTHER PARTY HERETO OR ANY HOLDER OF
SECURED OBLIGATIONS IN THE COURTS OF ANY OTHER JURISDICTION; PROVIDED THAT EACH
OF USI AND THE BORROWER AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE
COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY ANY OF THE AGENT, ANY LC ISSUER, ANY
LENDER OR AN OTHER HOLDER OF SECURED OBLIGATIONS IN ANY PROCEEDING BROUGHT BY
SUCH PERSON TO (1) REALIZE ON ANY SECURITY FOR THE OBLIGATIONS OR (2) TO ENFORCE
A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH PERSON.

15.3. WAIVER OF JURY TRIAL. THE BORROWER, USI, THE AGENT, EACH LC ISSUER, EACH
LENDER, AND EACH OTHER HOLDER OF SECURED OBLIGATIONS HEREBY WAIVE TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.

 

95



--------------------------------------------------------------------------------

ARTICLE XVI

NO NOVATION; CONTINUATION; REFERENCES TO THIS

AGREEMENT IN LOAN DOCUMENTS

16.1. No Novation; Continuation. It is the express intent of the parties hereto
that this Agreement (i) shall re-evidence the Borrower’s indebtedness under the
Existing Credit Agreement, (ii) is entered into in substitution for, and not in
payment of, the obligations of the Borrower under the Existing Credit Agreement
and (iii) is in no way intended to constitute a novation of any of the
Borrower’s indebtedness which was evidenced by the Existing Credit Agreement or
any of the other Loan Documents. All Loans made and Secured Obligations incurred
under the Existing Credit Agreement which are outstanding on the Restatement
Effective Date shall continue as Loans and Secured Obligations under (and shall
be governed by the terms of) this Agreement. Without limiting the foregoing,
upon the effectiveness hereof: (a) all Letters of Credit issued (or deemed
issued) under the Existing Credit Agreement which remain outstanding on the
Restatement Effective Date shall continue as Facility LCs under (and shall be
governed by the terms of) this Agreement, (b) all Secured Obligations
constituting Rate Management Obligations with any Lender or any Affiliate of any
Lender which are outstanding on the Restatement Effective Date shall continue as
Secured Obligations under this Agreement and the other Loan Documents, (c) the
Agent shall make such reallocations of each Lender’s “Outstanding Credit
Exposure” under the Existing Credit Agreement as are necessary in order that
each such Lender’s Outstanding Credit Exposure hereunder reflects such Lender’s
Pro Rata Share of the outstanding Aggregate Outstanding Credit Exposure and
(d) the Existing Revolving Loans of each Departing Lender shall be repaid in
full (accompanied by any accrued and unpaid interest and fees thereon), each
Departing Lender’s “Commitment” under the Existing Credit Agreement shall be
terminated and each Departing Lender shall not be a Lender hereunder.

16.2. References to This Agreement In Other Loan Documents. Upon the
effectiveness of this Agreement, on and after the date hereof, each reference in
any other Loan Document to the Existing Credit Agreement (including any
reference therein to “the Credit Agreement,” “thereunder,” “thereof,” “therein”
or words of like import referring thereto) shall mean and be a reference to this
Agreement.

The remainder of this page is intentionally blank

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, USI, the Lenders, the LC Issuers and the Agent
have executed this Agreement as of the date first above written.

 

UNITED STATIONERS SUPPLY CO.,

as the Borrower

By:   /s/ Robert Kelderhouse Name:   Robert Kelderhouse Title:   Vice President,
Treasurer

Notice Information:

 

One Parkway N. Blvd., Suite 100

Deerfield, Illinois 60015-2559

Attn: Treasurer

Telephone: (847) 627-2585

Facsimile: (847) 627-7585

 

With a copy to:

 

One Parkway N. Blvd., Suite 100

Deerfield, Illinois 60015-2559

Attn: General Counsel

Telephone: (847) 627-2087

Facsimile: (847) 627-7087

 

SIGNATURE PAGE TO

THIRD AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

UNITED STATIONERS INC.,

as a Loan Party

By:   /s/ Robert Kelderhouse Name:   Robert Kelderhouse Title:   Vice President,
Treasurer

Notice Information:

 

One Parkway N. Blvd., Suite 100

Deerfield, Illinois 60015-2559

Attn: Treasurer

Telephone: (847) 627-2585

Facsimile: (847) 627-7585

 

With a copy to:

 

One Parkway N. Blvd., Suite 100

Deerfield, Illinois 60015-2559

Attn: General Counsel

Telephone: (847) 627-2087

Facsimile: (847) 627-7087

 

SIGNATURE PAGE TO

THIRD AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, individually, as an LC Issuer,

and as Agent

By:   /s/ Sabir Hashmy Name:   Sabir Hashmy Title:   Sr. Vice President

Notice Information:

 

10 S. Dearborn St.

Chicago, IL 60603

Attn: Nathan Bloch

Telephone: (312) 325-3094

Facsimile: (312) 325-3077

 

SIGNATURE PAGE TO

THIRD AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as

an LC Issuer and Lender

By:   /s/ James DeVries Name:   James DeVries Title:   Senior Vice President

Notice Information:

 

209 South LaSalle St.

Corporate Banking, Suite 410

Chicago, IL 60604

Attn: James DeVries

Telephone: (312) 325-8885

Facsimile: (312) 325-8754

 

SIGNATURE PAGE TO

THIRD AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as an LC Issuer and Lender

By:   /s/ Edmund H. Lester Name:   Edmund H. Lester Title:   Senior Vice
President

Notice Information:

 

230 W. Monroe St., Suite 2900

Chicago, IL 60606

Attn: Edmund H. Lester

Telephone: (312) 762-9020

Facsimile: (312) 795-9388

 

SIGNATURE PAGE TO

THIRD AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Christopher C. Cavaiani Name:  
Christopher C. Cavaiani Title:   Senior Vice President

Notice Information:

 

135 S. LaSalle Street

Suite 426

Chicago, IL 60603

Attn: Chris Cavaiani

Telephone: (312) 992-9943

Facsimile: (704) 510 9954

 

SIGNATURE PAGE TO

THIRD AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as

a Lender

By:   /s/ William J. Bowne Name:   William J. Bowne Title:   Senior Vice
President

Notice Information:

 

PNC Bank, National Association

Janet Gordon, Loan Administrator

6750 Miller Road

Brecksville, OH 44141

Phone:   440-546-7356 Fax:   877-723-1114 E-Mail:   ParticipationLA11BRV@pnc.com

 

SIGNATURE PAGE TO

THIRD AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

UNION BANK, N.A., as a Lender By:   /s/ Pierre Bury Name:   Pierre Bury Title:  
Vice President

Notice Information:

445 So. Figueroa St., G16-1

Los Angeles, CA 90071

 

SIGNATURE PAGE TO

THIRD AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:   /s/ Anne Nickel Name:   Anne
Nickel Title:   Officer

Notice Information:

 

50 S. LaSalle St.

Chicago, IL 60603

Attn: Anne Nickel

Telephone: (312) 557-9349

Facsimile: (312) 557-1425

 

SIGNATURE PAGE TO

THIRD AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:   /s/ Kim Puszczewicz Name:   Kim Puszczewicz
Title:   Vice President

Notice Information:

 

222 South Riverside Plaza,

Chicago, IL 60606

Mail drop: GRVR0D

Attn: Kim Puszczewicz

Telephone: (312) 704-2984

Facsimile: (312) 704-7365

 

SIGNATURE PAGE TO

THIRD AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as a Lender By:   /s/ Kristin Lenda Name:   Kristin Lenda
Title:   Vice President

Notice Information:

 

71 S. Wacker Drive 28th Floor

Chicago, IL 60606

Attn: Kristin Lenda

Tel: 312-777-8042

 

SIGNATURE PAGE TO

THIRD AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:   /s/ Wade C. Jacobson Name:   Wade C. Jacobson
Title:   Senior Vice President

Notice Information:

 

TD Bank N.A.

6000 Atrium Way

Mt Laurel, NJ 08054

Attn: Marcella Brattan

Telephone: (856) 533-4885

Facsimile: (856) 533-7128

 

SIGNATURE PAGE TO

THIRD AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Frank J. Jancar Name:  
Frank J. Jancar Title:   Vice President

Notice Information:

 

Primary Operations Contact

ANNEMARIE FRENCH

SERVICE OFFICER

4900 TIEDEMAN RD

CLEVELAND, OHIO 44144

Telephone: 216-813-4743

Facsimile: 216-370-5995

E-Mail: Annemarie_french@Keybank.com

 

SIGNATURE PAGE TO

THIRD AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIRST HAWAIIAN BANK, as a Lender By:   /s/ Dawn Hofmann Name:   Dawn Hofmann
Title:   Vice President

Notice Information:

 

Corporate Banking Division

999 Bishop St., Suite 1100

Honolulu, HI 96813

Attn: Dawn Hofmann

Telephone: (808) 525-7113

Facsimile: (808) 525-6200

Email: dhofmann@fhb.com

 

SIGNATURE PAGE TO

THIRD AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 85,000,000   

U.S. Bank National Association

   $ 85,000,000   

Wells Fargo Bank, National Association

   $ 85,000,000   

Bank of America, N.A.

   $ 70,000,000   

PNC Bank, National Association

   $ 70,000,000   

Union Bank, N.A.

   $ 47,500,000   

The Northern Trust Company

   $ 47,500,000   

Fifth Third Bank

   $ 47,500,000   

RBS Citizens, N.A.

   $ 47,500,000   

TD Bank, N.A.

   $ 47,500,000   

KeyBank National Association

   $ 47,500,000   

First Hawaiian Bank

   $ 20,000,000   

TOTAL COMMITMENTS

   $ 700,000,000   



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

Pricing Level

  

Leverage Ratio

   Commitment
Fee     Applicable Margin
for Eurodollar
Loans     Applicable Margin
for Floating Rate
Loans  

Level I

   < 1.00 to 1.00      0.150 %      1.000 %      0.000 % 

Level II

   > 1.00 to 1.00 but < 1.50 to 1.00      0.175 %      1.125 %      0.125 % 

Level III

   > 1.50 to 1.00 but < 2.00 to 1.00      0.200 %      1.250 %      0.250 % 

Level IV

  

> 2.00 to 1.00 but

< 2.50 to 1.00

     0.225 %      1.375 %      0.375 % 

Level V

  

> 2.50 to 1.00 but

< 3.00 to 1.00

     0.275 %      1.625 %      0.625 % 

Level VI

   > 3.00 to 1.00      0.325 %      2.000 %      1.000 % 

If at any time the Borrower fails to deliver the quarterly or annual financial
statements or certificates required under the Loan Documents on or before the
date such statements or certificates are due, Pricing Level V shall be deemed
applicable for the period commencing five (5) business days after such required
date of delivery and ending on the date which is five (5) business days after
such statements or certificates are actually delivered, after which the Pricing
Level shall be determined in accordance with the table above as applicable.

Except as otherwise provided in the paragraph below, adjustments, if any, to the
Pricing Level then in effect shall be effective five (5) business days after the
Agent has received the applicable financial statements and certificates (it
being understood and agreed that each change in Pricing Level shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change).

Notwithstanding the foregoing, Pricing Level III shall be deemed to be
applicable until the Agent’s receipt of the applicable financial statements for
USI’s first full fiscal quarter ending after the Restatement Effective Date
(unless such financial statements demonstrate that Pricing Level IV, V or VI
should have been applicable during such period, in which case such other Pricing
Level shall be deemed to be applicable during such period) and adjustments to
the Pricing Level then in effect shall thereafter be effected in accordance with
the preceding paragraphs.



--------------------------------------------------------------------------------

SCHEDULE 5.8

SUBSIDIARIES OF UNITED STATIONERS INC.

 

Subsidiary

   Jurisdiction of
Organization   

Owner

   Percentage  

United Stationers Supply Co.

   Illinois    United Stationers Inc.      100 % 

Lagasse, Inc.

   Louisiana    United Stationers Supply Co.      100 % 

MBS Dev, Inc.

   Colorado    United Stationers Supply Co.      100 % 

ORS Nasco, Inc.

   Oklahoma    United Stationers Supply Co.      100 % 

Oklahoma Rig, Inc.

   Oklahoma    ORS Nasco, Inc.      100 % 

Oklahoma Rig & Supply Co. Trans., Inc.

   Oklahoma    ORS Nasco, Inc.      100 % 

United Stationers Financial Services LLC

   Illinois    United Stationers Supply Co.      100 % 

United Stationers Receivables, LLC

   Illinois    United Stationers Financial Services LLC      100 % 

United Stationers Technology Services LLC

   Illinois    United Stationers Supply Co.      100 % 

Azerty de Mexico, S.A. de C.V.

   Mexico    United Stationers Supply Co.      100 % 

United Stationers Hong Kong Limited

   Hong Kong    United Stationers Supply Co.      100 % 

United Worldwide Limited

   Hong Kong    United Stationers Hong Kong Limited      100 % 



--------------------------------------------------------------------------------

SCHEDULE 6.12

IDENTIFIED PROPERTY DISPOSITIONS

 

Owner

         Property        

Disposition

[**]

   [**]    [**]    [**]    [**]

[**]

   [**]    [**]    [**]    [**]

[**]

   [**]    [**]    [**]    [**]

[**]

   [**]    [**]    [**]    [**]

[**]

   [**]    [**]    [**]    [**]



--------------------------------------------------------------------------------

SCHEDULE 6.13

INVESTMENTS

 

1. Investments by United Stationers Inc. in the capital stock of United
Stationers Supply Co. as of the Closing Date.

 

2. Investments as of the Closing Date by United Stationers Supply Co. in the
capital stock or other equity securities of each of its Subsidiaries listed on
Schedule 5.8 hereto.

 

3. Investment by United Stationers Supply Co. to Azerty de Mexico in the amount
of $3,441,780.15 as of August 31, 2011.

 

4. Investment by United Stationers Supply Co. in the amount of $2,229,000 as of
August 31, 2011 representing a 27.5% interest in the capital stock of NER Data
Corporation.



--------------------------------------------------------------------------------

SCHEDULE 6.14

INDEBTEDNESS

Existing Indebtedness1 as of the Closing Date (unless otherwise noted)

United Stationers Supply Co.:

 

1. Industrial Development Bond Loan in the amount of $6,800,000 as evidenced by
(i) Loan Agreement dated December 1, 1986 between the City of Twinsburg, Ohio
(“Ohio”) and United Stationers Supply Co.; (ii) Indenture of Trust dated
December 1, 1986 between Ohio and Bank of New York (as successor in interest)
(as supplemented); and (iii) Guaranty Agreement dated December 1, 1986 between
United Stationers Supply Co. and Bank of New York (as successor in interest)
(Twinsburg, Ohio). Outstanding Principal Amount $6,800,000.

 

2. $135,000,000 of floating rate senior secured notes due October 15, 2014
issued by United Stationers Supply Co.

All other Loan Parties.:

 

3. None

 

1 

Note that intercompany indebtedness among the Borrower and the Guarantors is not
reflected on this schedule.



--------------------------------------------------------------------------------

OUTSTANDING LETTERS OF CREDIT

AS OF SEPTEMBER 21, 2011

 

Letter of Credit #

  

Issuer

  

Applicant

  

Beneficiary

   Amount      Issue
Date     Expiration
Date  

NZS634211

   Wells Fargo Bank N.A.    United Stationers Supply Co.    Sentry Insurance   
$ 2,000,000.00         1/9/2009        1/6/2012   

NZS634262

   Wells Fargo Bank N.A.    United Stationers Supply Co.    Lumbermens Mutual
Casualty Company for and on behalf of American Manufacturers Mutual Insurance
Company, American Motorists Insurance Company, American Protection Insurance
Company    $ 820,000.00         1/12/2009        1/6/2012   

NZS634210

   Wells Fargo Bank, N.A.    United Stationers Supply Co. for Lagasse Inc.
successor by merger to Sweet Paper Sales Corp.    Travelers Indemnity Co.    $
100,000.00         1/12/2009        1/6/2012   

NZS634212

   Wells Fargo Bank, N.A.    United Stationers Supply Co.    Travelers Indemnity
Co.    $ 8,675,000.00         1/9/2009        1/6/2012               

 

 

                   $ 11,595,000.00        

00301404-00-000

   PNC Bank, N.A.    United Stationers Supply Co.    Bank of New York Mellon   
$ 6,960,000.00         12/17/2009 *      12/1/2011               

 

 

      

TOTAL LETTERS OF CREDIT

         $ 18,555,000.00        

 

* Amendment 10



--------------------------------------------------------------------------------

SCHEDULE 6.15

LIENS

 

1. Liens securing the senior secured notes described on Schedule 6.14.

 

2. See attached UCC schedule.



--------------------------------------------------------------------------------

Attachment to Schedule 6.15

Existing Liens by Debtor (Jurisdiction)

 

Secured Party

   Initial
Filing
Date    Subsequent
Filings   

File Number

  

Description

LAGASSE, INC. (LOUISIANA) JPMORGAN CHASE BANK, NA, AS COLLATERAL AGENT   
3/25/03    10/16/07   

26-270575

(Jefferson Parish)

   All Assets JPMORGAN CHASE BANK, NA, AS COLLATERAL AGENT    10/16/07    N/A   

26-298769

(Jefferson Parish)

   All Assets UNITED STATIONERS FINANCIAL SERVICES LLC (ILLINOIS) JPMORGAN CHASE
BANK, AS TRUSTEE    5/7/01    3/25/01
3/3/09
12/20/10
1/27/10    004381619    Receivables       3/24/03    001049666    Termination   
   4/1/03    006789099    Correction Statement       7/11/03    007277334   
Assignment (to Bank One, NA (Main Office Chicago), as Trustee)       9/10/04   
008723495    Amendment (change secured party name to JPMorgan Chase Bank, as
Trustee)       12/19/05    008791005    Continuation       3/3/09    001689792
   Termination       12/30/10    009085568    Continuation       1/27/11   
009090610    Amendment to change address JPMORGAN CHASE BANK, AS TRUSTEE   
5/7/01       004381620    Receivables and Proceeds       4/2/03    006793932   
Assignment (to Bank One, NA (Main Office Chicago), as Trustee)       6/12/03   
007146329    Amendment (to restate collateral description)       9/10/04   
008723497    Amendment (to change secured party name to JPMorgan Chase Bank, as
Trustee)       11/15/05    008786706    Amendment (to change debtor name to
United Stationers Financial Services LLC)

 

2



--------------------------------------------------------------------------------

Secured Party

   Initial
Filing
Date    Subsequent
Filings   

File Number

  

Description

      12/19/05    008791006    Continuation       3/3/09    001689793   
Termination       12/30/10    009085567    Continuation       1/27/11   
009090611    Amendment to change address JPMORGAN CHASE BANK (F/K/A THE CHASE
MANHATTAN BANK), AS ADMINISTRATIVE AGENT    1/30/02       004693833    All
assets       3/24/03    001049631    Termination       10/02/06    008836351   
Continuation       3/3/09    001689790    Termination       8/18/11    009127280
   Continuation JPMORGAN CHASE BANK, NA, AS COLLATERAL AGENT    10/15/07      
12509263    All assets BANK OF AMERICA, NATIONAL ASSOCIATION    3/3/09      
14083316    Receivables UNITED STATIONERS INC. (DELAWARE) JPMORGAN CHASE BANK,
NA, AS COLLATERAL AGENT    3/25/03       30773633    All assets       10/15/07
      Assignment from Bank One       10/15/07       Continuation       10/15/07
      Changing Debtor Address JPMORGAN CHASE BANK, NA, AS COLLATERAL AGENT   
10/15/07       20073873881    All assets UNITED STATIONERS SUPPLY CO. (ILLINOIS)
JPMORGAN CHASE BANK, AS TRUSTEE    5/7/01       004381620    Receivables      
4/2/03    006793932    Assignment (to Bank One, NA (Main Office Chicago), as
Trustee)

 

3



--------------------------------------------------------------------------------

Secured Party

   Initial
Filing
Date    Subsequent
Filings   

File Number

  

Description

      6/12/03    007146329    Amendment (to restate collateral description)   
   9/10/04    008723497    Amendment (to change secured party name to JPMorgan
Chase Bank, as Trustee)       11/15/05    008786706    Amendment (to change
debtor name to United Stationers Financial Services LLC)       12/19/05   
008791006    Continuation       3/3/09    001689793    Termination      
12/30/10    003085567    Continuation       1/27/11    009090611    Amendment to
change Secured Party address JPMORGAN CHASE BANK, NA, AS COLLATERAL AGENT   
10/15/07       12589255    All assets BANK OF AMERICA, NATIONAL
ASSOCIATION, AS AGENT    3/3/09       14083308    Receivables NER DATA PRODUCTS,
INC.    4/1/11       16144622    All right, title and interest in all shares of
common stock of NER Data Corporation. UNITED STATIONERS TECHNOLOGY SERVICES LLC
(ILLINOIS) JPMORGAN CHASE BANK (F/K/A THE CHASE MANHATTAN BANK), AS
ADMINISTRATIVE AGENT    1/30/02       004693841    All assets       10/02/06   
008836352    Continuation       8/18/11    009127278    Continuation JPMORGAN
CHASE BANK, NA, AS COLLATERAL AGENT    3/24/03       006738265    All assets   
   10/15/07    008893062    Assignment from Bank One

 

4



--------------------------------------------------------------------------------

Secured Party

   Initial
Filing
Date    Subsequent
Filings   

File Number

  

Description

      10/16/07    008893347    Continuation       10/17/07    007783491   
Changing debtor address       11/5/07    008896449    Continuation       11/7/08
   008955005    Changing Secured Party Address JPMORGAN CHASE BANK, NA, AS
COLLATERAL AGENT    10/15/07       12589247    All assets MBS DEV, INC.
(COLORADO) JPMORGAN CHASE BANK, NA, AS COLLATERAL AGENT    3/03/10    10/16/07
   20102018412    All Assets ORS NASCO, INC. (OKLAHOMA) JPMORGAN CHASE BANK, NA,
AS COLLATERAL AGENT    12/26/07    N/A    2007015006122    All Assets OKLAHOMA
RIG, INC. (OKLAHOMA) JPMORGAN CHASE BANK, NA, AS COLLATERAL AGENT    12/26/07   
N/A    2007015006324    All Assets OKLAHOMA RIG & SUPPLY CO. TRANS., INC.
(OKLAHOMA) JPMORGAN CHASE BANK, NA, AS COLLATERAL AGENT    12/26/07    2/7/08   
2007015006223    All Assets

 

5



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN PARTIES’ COUNSEL’S OPINION

Attached.

 

EXH. A



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

To:    The Lenders party to the

          Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Third Amended
and Restated Five-Year Revolving Credit Agreement, dated as of September 21,
2011 (as the same may be amended, modified, renewed or extended from time to
time, the “Agreement”), among United Stationers Supply Co. (the “Borrower”),
United Stationers Inc., as a loan party, the financial institutions from time to
time party thereto as Lenders (the “Lenders”), and JPMorgan Chase Bank, National
Association, as Agent (the “Agent”) for the Lenders. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES, IN HIS/HER CAPACITY AS AN OFFICER OF THE
BORROWER AND NOT INDIVIDUALLY, THAT:

1. I am the duly elected                  of the Borrower;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below;

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct in all
material respects.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 

 

EXH. B-1



--------------------------------------------------------------------------------

 

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of                     ,
            .

 

UNITED STATIONERS SUPPLY CO. BY:        Name:   Title:

 

EXH. B-2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of                     ,          (the “Compliance Date”) with

Provisions of Section 6.20, 6.21 and certain other Sections of

the Agreement

 

I. FINANCIAL COVENANTS

 

A. MAXIMUM LEVERAGE RATIO (Section 6.20)

 

    

(1)    Consolidated Funded Indebtedness

       

    (a)     Consolidated Indebtedness for borrowed money

      $                    

    (b)     Undrawn amount of all standby Letters of Credit1

   +    $                    

    (c)     Principal component of all Capitalized Lease Obligations

   +    $                    

    (d)     Off-Balance Sheet Liabilities

   +    $                    

    (e)     Disqualified Stock

   +    $                    

    (f)     Sum of (a) through (e), inclusive

      $                 

(2)    Consolidated EBITDA

       

    (a)     Consolidated Net Income

      $                    

    (b)     Consolidated Interest Expense

   +    $                    

    (c)     Taxes

   +    $                    

    (d)     Depreciation

   +    $                    

    (e)     Amortization

   +    $                    

    (f)     Losses attributable to equity in Affiliates

   +    $                    

    (g)     Non-cash charges related to employee compensation

   +    $            

 

1 

Exclude (i) up to $10,000,000 of Letters of Credit supporting worker’s
compensation obligations and (ii) all Letters of Credit supporting indebtedness
identified in clauses (a) through (e), inclusive.

 

EXH. B-3



--------------------------------------------------------------------------------

     (h)   Extraordinary non-cash or nonrecurring non-cash charges or losses   
+    $              (i)   Extraordinary non-cash or nonrecurring non- cash gains
   –    $              (j)   Consolidated EBITDA    =    $           (3)   
Leverage Ratio (Ratio of (1) to (2))                to 1.00   (4)    State
whether the Leverage Ratio exceeded 3.502 to 1.00               Yes/No

B.

 

MINIMUM CONSOLIDATED NET WORTH (Section 6.21).

  (1)    State whether Consolidated Net Worth (as defined) was less than
(i) $600,000,000, minus (ii) write-downs of goodwill and intangibles and
non-cash pension adjustments and, to the extent permitted under the Agreement,
dividends or repurchases or redemptions of its capital stock, all to the extent
deducted from Consolidated Net Worth on or after July 1, 2011 plus (iii) fifty
percent (50%) of the sum of Consolidated Net Income (if positive) calculated
separately for each fiscal quarter commencing with the fiscal quarter ending on
June 30, 2011 plus (iv) 50% of net cash proceeds resulting from issuances of
USI’s or any Subsidiary’s capital stock at any time from and after the
Restatement Effective Date                    Yes/No

II.

 

OTHER MISCELLANEOUS PROVISIONS

A.

 

RESTRICTED PAYMENTS (Section 6.10)

     (1)    Maximum amount of Distributions at any time the Leverage Ratio,
calculated on a pro forma basis as of the last day of the fiscal quarter ending
on or immediately prior to any date of determination for which financial
statements have been delivered, shall be equal to or greater than 3.00 to 1.00:
        (a)   Greater of (a) $105% of the amount of cash dividends issued by
USI in USI’s immediately preceding fiscal quarter and (b) 20% of USI’s
Consolidated Net Income (if positive) for the immediately preceding fiscal
quarter $           

 

   

 

2  The Leverage Ratio may be increased to 3.75 for the first three (3) fiscal
quarters (inclusive of the fiscal quarter in which a Permitted Acquisition
occurs) ending immediately after such Permitted Acquisition, subject to the
proviso set forth in Section 6.20 related thereto.

 

EXH. B-4



--------------------------------------------------------------------------------

    (b)    Maximum amount of Distributions:    $           (2)   Aggregate
amount paid in respect of Distributions during current fiscal quarter if at the
time of making such Distribution the Leverage Ratio (calculated on a pro forma
basis based on USI’s most recent financial statements delivered pursuant to
Section 6.1 and giving effect to any Permitted Acquisition since the date of
such financial statements, such Distribution and any Indebtedness incurred in
connection therewith, all in accordance with the terms of this Agreement) is
greater than 3.00 to 1.00:    $           (3)  
State whether clause 2 exceeds clause 1(b)    Yes/No B.   ASSET SALES (Section
6.12)      (1)   State whether any asset sales (other than asset sales permitted
pursuant to Sections 6.12.1 through 6.12.9, inclusive or 6.12.11 and 6.12.12)
have occurred.    Yes/No   (2)   If yes, attach as a schedule hereto the details
of such asset sales and calculation of compliance with Section 6.12.10.    C.  
INDEBTEDNESS (Section 6.14)      (1)   Aggregate outstanding principal amount of
Indebtedness in respect of Receivables Purchase Facilities [Maximum:
$200,000,000]    $           (2)   Aggregate outstanding principal amount of
Indebtedness incurred in connection with purchase money security interests and
Capital Leases [Maximum: $50,000,000]    $           (3)   Aggregate outstanding
principal amount of unsecured Indebtedness incurred pursuant to Section 6.14.11
   $           (4)   Aggregate outstanding principal amount of secured
Indebtedness incurred pursuant to Section 6.14.12 [Maximum: $300,000,000]   
$        

 

EXH. B-5



--------------------------------------------------------------------------------

 

(5)    Aggregate outstanding principal amount of Indebtedness
incurred pursuant to Section 6.14.13
[Maximum: $50,000,000]

   $                

(6)    Aggregate outstanding principal amount of Indebtedness of Subsidiaries
(other than Indebtedness permitted under
Section 6.14.6 (subject to applicable limitations on
Indebtedness under Section 6.14.6(iii)) or 6.14.9)
[Maximum: $150,000,000]

   $              

D.

  LIENS (Section 6.15)        

(1)    Aggregate outstanding principal amount of Indebtedness
secured by Liens permitted under Section 6.15.24
[Maximum: $25,000,000]

   $              

E.

  LOAN PARTIES (Section 6.23)         Domestic Subsidiaries and Material Foreign
Subsidiaries        

(1)    Set forth below is a list of all Domestic Subsidiaries  (other
than the Borrower and SPVs) and all Material Foreign
Subsidiaries of USI and each Subsidiary. Also set forth
below is an indication of whether such Subsidiaries are
parties to the Collateral Documents.

        

 

Name of Domestic Subsidiaries and Jurisdiction of Formation

   Signatory to
Guaranty (Yes/No)         

 

Name of Material Foreign Subsidiaries and Jurisdiction of Formation

   Capital Stock
Pledged (Yes/No)               

 

EXH. B-6



--------------------------------------------------------------------------------

F.   FOREIGN SUBSIDIARY INVESTMENTS (Section 6.24)      (1)   
Other than Permitted Acquisitions (or any transaction or series of transactions
of the following types reasonably necessary to effect the consummation of any
Permitted Acquisition and/or related thereto and completed on or before the
thirtieth (30th) day after the consummation of such Permitted Acquisition) and
if the Leverage Ratio, calculated on a pro forma basis as of the last day of the
fiscal quarter ending on or immediately prior to any date of determination for
which financial statements have been delivered, shall be equal to or greater
than 2.50 to 1.00:          

(a)    Aggregate outstanding principal amount of all Indebtedness of any Foreign
Subsidiary to a Loan Party incurred on or after the Restatement Effective Date
while the Leverage Ratio is equal to or greater than 2.50 to 1.00

    +         $                

(b)    Without double counting clause (a) above, aggregate outstanding
Investments by Loan Parties in all Foreign Subsidiaries made on or after the
Restatement Effective Date while the Leverage Ratio is equal to or greater than
2.50 to 1.00

    +         $                

(c)    Net benefit received by Foreign Subsidiaries from non-arms length
transactions with Loan Parties on or after the Restatement Effective Date while
the Leverage Ratio is equal to or greater than 2.50 to 1.00

    +         $                

(d)    Total Foreign Subsidiary Investments in Foreign Subsidiaries (sum of (a)
through (c) inclusive)

       $                

(e)    State whether the amount in clause (d) is greater than $75,000,000

       Yes/No   

 

EXH. B-7



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Agent as contemplated
below, the interest in and to all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto that represents the amount and percentage
interest identified below of all of the Assignor’s outstanding rights and
obligations under the respective facilities identified below (including, without
limitation, any letters of credit, guaranties and swingline loans included in
such facilities and, to the extent permitted to be assigned under applicable
law, all claims (including without limitation contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity),
suits, causes of action and any other right of the Assignor against any Person
whether known or unknown arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby) (the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

   [and is an Affiliate/Approved       Fund of [identify Lender]3    3.   
Borrower:   

United Stationers Supply Co.

   4.    Agent:   

JPMorgan Chase Bank, National Association

   as the Agent under the Credit Agreement 5.    Credit Agreement:    The Third
Amended and Restated Five-Year Revolving Credit   

 

3  Select as applicable.

 

EXH. C-1



--------------------------------------------------------------------------------

      Agreement dated as of September 21, 2011, among the Borrower, United
Stationers Inc., as a loan party, the financial institutions party thereto as
Lenders, and the Agent.   

 

6.    Assigned Interest:      

 

Facility Assigned

  

Aggregate Amount of
Commitment/Loans

for all Lenders*

   Amount of
Commitment/Loans Assigned*   

Percentage Assigned of
Commitment/Loans4

Revolving Loan Facility    $            $                %    $           
$                %    $            $                %

 

7.    Trade Date:                                5      

Effective Date:                     , 20    [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR
[NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE
[NAME OF ASSIGNEE] By:  

 

  Title:

[Consented to and]6 Accepted:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Agent By:  

 

Title:

 

*  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

4  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

5  Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

6  To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

 

EXH. C-2



--------------------------------------------------------------------------------

[Consented to:]7

[UNITED STATIONERS SUPPLY CO.] By:  

 

Title:  

 

7  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

EXH. C-3



--------------------------------------------------------------------------------

ANNEX 1

TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, (iv) the performance or observance by
the Borrower, any of its Subsidiaries or Affiliates or any other Person of any
of their respective obligations under any Loan Document, (v) inspecting any of
the property, books or records of the Borrower, or any guarantor, or (vi) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and
(vii) attached as Schedule 1 to this Assignment and Assumption is any
documentation required to be delivered by the Assignee with respect to its tax
status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action

 

EXH. C-4



--------------------------------------------------------------------------------

under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the internal law of the State of New York.

 

EXH. C-5



--------------------------------------------------------------------------------

SCHEDULE 1

ADMINISTRATIVE QUESTIONNAIRE

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

 

EXH. C-6



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PROMISSORY NOTE

                    , 20    

UNITED STATIONERS SUPPLY CO., an Illinois corporation (the “Borrower”), promises
to pay to the order of                          or its registered assigns (the
“Lender”) the aggregate unpaid principal amount of all Loans made by the Lender
to the Borrower pursuant to Article II of the Agreement (as hereinafter
defined), in immediately available funds at the main office of JPMorgan Chase
Bank, National Association in Chicago, Illinois, as Agent (the “Agent”),
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrower shall pay the principal of
and accrued and unpaid interest on the Loans in full on the Facility Termination
Date and shall make such mandatory payments as are required to be made under the
terms of Article II of the Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Third Amended and Restated Five-Year Revolving Credit
Agreement, dated as of September 21, 2011 (which, as it may be amended or
modified and in effect from time to time, is herein called the “Agreement”),
among the Borrower, United Stationers Inc., as a loan party, the lenders party
thereto, including the Lender, and the Agent, to which Agreement reference is
hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated. This Note is secured pursuant to the Collateral
Documents and guaranteed pursuant to the Guaranty, all as more specifically
described in the Agreement, and reference is made thereto for a statement of the
terms and provisions thereof. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.

This Note shall be governed by, and construed in accordance with, the internal
law of the State of New York.

 

UNITED STATIONERS SUPPLY CO. By:     

Name:   Title:  

 

EXH. D-1



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF UNITED STATIONERS SUPPLY CO.,

DATED SEPTEMBER 21, 2011

 

Date

  

Principal

Amount of

Loan

  

Maturity of

Interest

Period

  

Principal

Amount

Paid

  

Unpaid

Balance

 

EXH. D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF DESIGNATION AGREEMENT

Dated             , 20    

Reference is made to the Third Amended and Restated Five-Year Revolving Credit
Agreement, dated as of September 21, 2011 (as amended or otherwise modified from
time to time, the “Credit Agreement”), among United Stationers Supply Co. (the
“Borrower”), United Stationers Inc., as a loan party, the financial institutions
from time to time party thereto as lenders (the “Lenders”), and JPMorgan Chase
Bank, National Association, as Agent (the “Agent”). Terms defined in the Credit
Agreement are used herein as therein defined.

            (the “Designating Lender”),             (the “Designated Lender”),
and the Borrower agree as follows:

 

1. The Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, as its Designated Lender
under the Credit Agreement.

 

2. The Designating Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.

 

3. The Designated Lender (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Article V and Article VI thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Designation Agreement; (ii) agrees that it will, independently and
without reliance upon the Agent, the Designating Lender or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action it may be permitted to take under the Credit Agreement; (iii) confirms
that it is an Eligible Designee; (iv) appoints and authorizes the Designating
Lender as its administrative agent and attorney-in-fact and grants the
Designating Lender an irrevocable power of attorney to receive payments made for
the benefit of the Designated Lender under the Credit Agreement and to deliver
and receive all communications and notices under the Credit Agreement, if any,
that Designated Lender is obligated to deliver or has the right to receive
thereunder; (v) acknowledges that it is subject to and bound by the
confidentiality provisions of the Credit Agreement (except as permitted under
Section 12.4 thereof); and (vi) acknowledges that the Designating Lender retains
the sole right and responsibility to vote under the Credit Agreement, including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of the Credit Agreement, and agrees that the Designated Lender
shall be bound by all such votes, approvals, amendments, modifications and
waivers and all other agreements of the Designating Lender pursuant to or in
connection with the Credit Agreement.

 

EXH. E-1



--------------------------------------------------------------------------------

4. Following the execution of this Designation Agreement by the Designating
Lender, the Designated Lender and the Borrower, it will be delivered to the
Agent for acceptance and recording by the Agent. The effective date of this
Designation Agreement shall be the date of acceptance thereof by the Agent,
unless otherwise specified on the signature page hereto (the “Effective Date”).

 

5. Upon such acceptance and recording by the Agent, as of the Effective Date
(a) the Designated Lender shall have the right to make Loans as a Lender
pursuant to Article II of the Credit Agreement and the rights of a Lender
related thereto and (b) the making of any such Loans by the Designated Lender
shall satisfy the obligations of the Designating Lender under the Credit
Agreement to the same extent, and as if, such Loans were made by the Designating
Lender.

 

6. Each party to this Designation Agreement hereby agrees that it shall not
institute against, or join any other Person in instituting against, any
Designated Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other proceedings under any federal or state
bankruptcy or similar law for one year and a day after payment in full of all
outstanding senior indebtedness of any Designated Lender; provided that the
Designating Lender for each Designated Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage and expense
arising out of its inability to institute any such proceeding against such
Designated Lender. This Section 6 of the Designation Agreement shall survive the
termination of this Designation Agreement and termination of the Credit
Agreement.

 

7. This Designation Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

 

EXH. E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.

Effective Date8:

 

[NAME OF DESIGNATING LENDER] By:                             
                                                    
Name:                                                                       
       Title:                            
                                                    [NAME OF DESIGNATED LENDER]
By:                                                                       
           Name:                             
                                                
Title:                                                                      
          UNITED STATIONERS SUPPLY CO. By:                             
                                                    
Name:                                                                       
       Title:                            
                                                   

Accepted and Approved this

    day of                 ,         

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, as Agent

 

By:                                                                 
            

Name:                                                                        

Title:                                                                          

 

 

8  This date should be no earlier than the date of acceptance by the Agent.

 

EXH. E-3



--------------------------------------------------------------------------------

EXHIBIT F

LIST OF CLOSING DOCUMENTS

$700,000,000

UNITED STATIONERS SUPPLY CO.

THIRD AMENDED AND RESTATED

FIVE-YEAR REVOLVING CREDIT AGREEMENT

September 21, 2011

LIST OF CLOSING DOCUMENTS1

A.     LOAN DOCUMENTS

 

1. Third Amended and Restated Five-Year Revolving Credit Agreement (the “Credit
Agreement”) by and among United Stationers Supply Co., an Illinois corporation
(the “Borrower”), United Stationers Inc., a Delaware corporation, as a loan
party ( “USI”), the institutions from time to time parties thereto as Lenders
(the “Lenders”), and JPMorgan Chase Bank, National Association, in its capacity
as Agent for itself and the other Lenders (the “Agent”), evidencing a
$700,000,000 revolving credit facility.

SCHEDULES

Commitment Schedule

Pricing Schedule

 

Schedule 5.8

    —      Subsidiaries

Schedule 6.12

    —      Identified Property Dispositions

Schedule 6.13

    —      Investments

Schedule 6.14

    —      Indebtedness

Schedule 6.15

    —      Liens

EXHIBITS

 

Exhibit A

     —       Form of Loan Parties’ Counsel’s Opinion

Exhibit B

     —       Form of Compliance Certificate

Exhibit C

     —       Form of Assignment and Assumption Agreement

Exhibit D

     —       Form of Promissory Note (if requested)

Exhibit E

     —       Form of Designation Agreement

Exhibit F

     —       List of Closing Documents

 

1 

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Borrower and/or
Borrower’s counsel.

 

EXH. F-1



--------------------------------------------------------------------------------

Exhibit — List of Closing Documents

 

2. Notes, if requested, executed by the Borrower in favor of each Lender
requesting a Note (each such Lender a “Requesting Lender”) in the aggregate
principal amount of such Requesting Lenders’ Commitments under the Credit
Agreement.

 

3. Reaffirmation executed by USI and each Domestic Subsidiary identified in
Appendix A hereto (USI, each such Subsidiary and the Borrower herein being the
“Loan Parties”).

B.     CORPORATE DOCUMENTS

 

4. Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Articles or Certificate of
Incorporation, Certificate of Formation or other charter document of such Loan
Party, as attached thereto and as certified as of a recent date by the secretary
of state (or the equivalent thereof) of its jurisdiction of organization, if
applicable, since the date of the certification thereof by such secretary of
state (or equivalent thereof), if applicable, (ii) the By-Laws, Operating
Agreement, or other applicable organizational document, as attached thereto, of
such Loan Party as in effect on the date of such certification,
(iii) resolutions of the Board of Directors, Board of Managers, or other
governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of such Loan Party authorized to sign
the Loan Documents to which it is a party, and, in the case of the Borrower,
authorized to request borrowings under the Credit Agreement.

 

5. Good Standing Certificates (or the equivalent thereof) for each Loan Party
from its respective jurisdiction of organization and those other jurisdictions
identified in Appendix A hereto.

C.     OPINIONS

 

6. Opinion of Mayer Brown LLP, counsel to the Borrower and certain of its
Subsidiaries.

 

7. Opinion of Eric A. Blanchard, General Counsel of USI.

 

8. Opinion of Faegre & Benson LLP, Colorado counsel to MBS Dev, Inc., a
Subsidiary of the Borrower.

 

9. Opinion of Doerner, Suanders, Daniel & Anderson, L.L.P., Oklahoma counsel to
certain Subsidiaries of the Borrower.

 

10. Opinion of Phelps Dunbar LLP, Louisisana counsel to certain Subsidiaries of
the Borrower.

 

EXH. F-2



--------------------------------------------------------------------------------

D.     CLOSING CERTIFICATES AND MISCELLANEOUS

 

11. Initial Compliance Certificate dated as of the Closing Date reflecting
calculations as of June 30, 2011.

 

12. Financial Condition Certificate delivered by an officer of USI, with
appropriate supporting information attached.

 

13. A Certificate signed by the Chief Financial Officer of USI certifying that
as of the Closing Date (i) no Default or Unmatured Default has occurred and is
continuing, (ii) all of the representations and warranties in Article V of the
Credit Agreement are true and correct as of the Closing Date, and (iii) except
as disclosed in the Identified Disclosure Documents, no material adverse change
in the business, financial condition, operations or properties of USI and its
Subsidiaries, taken as a whole, has occurred since December 31, 2010.

 

14. List of written disclosure memoranda (other than filings made with the
Securities and Exchange Commission) delivered to the Agent and the Lenders that
constitute Identified Disclosure Documents.

 

15. ABS Consent

 

EXH. F-3



--------------------------------------------------------------------------------

APPENDIX A

Loan Parties; Good Standing Jurisdictions

 

Name of Debtor; Address; EIN;

Organizational ID Number

   Good
Standing
Jurisdictions

United Stationers Supply Co.

One Parkway N. Blvd., Suite 100

Deerfield, IL 60015-2559

EIN: 36-2431718

Org ID: 1648-748-1

   Illinois

United Stationers Inc.

One Parkway N. Blvd., Suite 100

Deerfield, IL 60015-2559

EIN: 36-3141189

Org ID: 0920601

   Delaware

Lagasse, Inc.

One Parkway N. Blvd., Suite 100

Deerfield, IL 60015-2559

EIN: 72-0514669

Org ID: 24408350D

   Louisiana

United Stationers Financial Services LLC

One Parkway N. Blvd., Suite 100

Deerfield, IL 60015-2559

EIN: 00543071

Org ID: 36-4428313

   Illinois

United Stationers Technology Services LLC

One Parkway N. Blvd., Suite 100

Deerfield, IL 60015-2559

EIN: 0056-416-8

Org ID: 52-2323076

   Illinois

 

EXH. F-4



--------------------------------------------------------------------------------

Name of Debtor; Address; EIN;

Organizational ID Number

   Good
Standing
Jurisdictions

ORS Nasco, Inc.

2348 E. Shawnee

Muskogee, OK 74403

EIN: 73-0958050

Org ID: 1900267075

   Oklahoma

Oklahoma Rig, Inc.

2348 E. Shawnee

Muskogee, OK 74403

EIN: 73-1524999

Org ID: 1900589640

   Oklahoma

Oklahoma Rig & Supply Co. Trans., Inc.

2348 E. Shawnee

Muskogee, OK 74403

EIN: 73-1552760

Org ID: 1900613935

   Oklahoma

MBS Dev, Inc.

9800 Mt Pyramid Court, Suite 150

Englewood, CO 80112

EIN: 20-1476105

Org ID: 20041210212

   Colorado

 

EXH. F-5